Execution Version


AMENDMENT NO. 4


THIS AMENDMENT NO. 4 (this “Amendment”), entered into on August 1, 2016 to be
effective as of August 1, 2016 (the “Effective Date”), is made by and among
SPARK HOLDCO, LLC, a Delaware limited liability company, SPARK ENERGY, LLC, a
Texas limited liability company, SPARK ENERGY GAS, LLC, a Texas limited
liability company, CENSTAR ENERGY CORP, a New York corporation, CENSTAR
OPERATING COMPANY, LLC, a Texas limited liability company, OASIS POWER HOLDINGS,
LLC, a Texas limited liability company, and OASIS POWER, LLC, a Texas limited
liability company (jointly, severally and together, the “Co-Borrowers,” and each
individually, a “Co-Borrower”), SPARK ENERGY, INC., a Delaware corporation (the
“Parent”), the Banks party hereto, and SOCIÉTÉ GÉNÉRALE, in its capacity as
administrative agent under the Credit Agreement (as defined below) (in such
capacity, the “Agent”). Capitalized terms used herein but not defined herein
shall have the meanings specified by the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Co-Borrowers, the Parent, the Agent and the financial institutions
party thereto (the “Banks”) have entered into that certain Amended and Restated
Credit Agreement dated as of July 8 2015, as amended by that certain Amendment
No. 1 dated effective as of October 30, 2015, that certain Amendment No. 2 dated
effective as of December 30, 2015, and that certain Amendment No. 3 dated
effective as of June 1, 2016 (as amended and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto agree as follows:
SECTION 1.Amendments - Effective Date. Upon the satisfaction of the conditions
specified in Section 3 of this Amendment, and, unless otherwise specified,
effective as of the date set forth above:
(a)
    the Credit Agreement is hereby amended to read in its entirety as set forth
in Exhibit A attached hereto;
(b)
    Annex C (Approved Account Debtors) to the Credit Agreement is hereby amended
and restated in its entirety as set forth on Exhibit B attached hereto;
(c)
    New Annex D-1 (Provider Acquisition Documents) to the Credit Agreement is
hereby added as set forth on Exhibit C attached hereto;





--------------------------------------------------------------------------------





(d)
    Exhibit C (Form of Net Position Report) to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit D attached hereto;
(e)
    Exhibit D (Form of Collateral Position Report) to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Exhibit E attached
hereto;
(f)
    Exhibit E (Form of Compliance Certificate) to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit F attached hereto;
(g)
    Schedule 6.15 (Organization Structure) to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit G attached hereto;
and
(h)
    Schedule 6.21 (Deposit Accounts, Securities Accounts and Brokerage Accounts)
to the Credit Agreement is hereby amended and restated in its entirety as set
forth on Exhibit H attached hereto.
SECTION 2.
    Amendments – Major Closing Date. Effective upon the occurrence of the Major
Closing Date (as defined in Section 4 below), the Credit Agreement is hereby
amended as follows:
(a)
    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“Major Acquisition” means the acquisition by HoldCo of 100% of the outstanding
Equity Interests of each Major Company pursuant to the Major Acquisition
Documents.
“Major Acquisition Documents” means, collectively, each of the documents,
instruments and agreements set forth on Annex D-2.
“Major Cash Installment Payments” means the cash installment payments to be made
in accordance and as contemplated by Article 2 of the Major MIPA, which cash
installment payments shall not exceed $15,000,000 in the aggregate or $5,000,000
annually.
“Major Closing Date” has the meaning set forth in the Fourth Amendment.


-2-

--------------------------------------------------------------------------------





“Major Companies” means Major Energy Services, LLC, a New York limited liability
company, Major Energy Electric Services, LLC, a New York limited liability
company, and Respond Power, LLC, a New York limited liability company.
“Major Earnout” means, (a) the “earnout” payable pursuant to and as contemplated
by Article 2 of the Major MIPA and (b) the “executive earnout” payable pursuant
to and as contemplated by Article 2 of the Major MIPA, collectively, in an
aggregate amount not to exceed (x) 27.27% of Major Companies’ Adjusted EBITDA
(as defined in the Major MIPA) for the fiscal year ended December 31, 2016, (y)
36.36% of Major Companies’ Adjusted EBITDA (as defined in the Major MIPA) for
the fiscal year ended December 31, 2017, and (z) 36.36% of Major Companies’
Adjusted EBITDA (as defined in the Major MIPA) for the fiscal year ended
December 31, 2018.
“Major MIPA” means the Membership Interest Purchase Agreement, dated May 3, 2016
among HoldCo, the Parent, National Gas & Electric, LLC and Retailco, LLC.
“Major MIPA Payments” means (a) the payment of Major Cash Installment Payments
by HoldCo or any other Loan Party, (b) the payment of the Major Earnout by
HoldCo or any other Loan Party and (c) any other cash payments (other than cash
payments of acquired net working capital) made by HoldCo or any other Loan Party
pursuant to the Major MIPA as consideration for the Major Acquisition.
“Major Sleeve Facility” means, collectively, each of the ISDA Master Agreements
dated as of March 28, 2014 between a Major Company and Pacific Summit Energy
LLC, including the applicable operating agreements with each of the Major
Companies, the applicable security agreements and the Omnibus Agreement and
Amendment dated as of April 13, 2016, each, as amended, restated, or otherwise
modified in accordance with this Agreement.
(b)
    Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:
“Collateral Position Report” means the Collateral Position Report substantially
in the form attached hereto as Exhibit D, which Collateral Position Report sets
forth (a) all of the Loan Parties’ eligible assets, including, without
limitation, all unrealized gains, a description of all offsets, counterclaims or
deductions by counterparty and mark-to-market exposure by counterparty,
including counterparty details and (b)(i) the amount of cash dividends and cash
distributions received by HoldCo or any other Loan Party from the Major
Companies since the Fourth Amendment Effective Date, (ii) the aggregate amount
of Major MIPA Payments made as of such reporting date (which, for purposes of
this report, shall include Major MIPA Payments made by the Major Companies and
the Loan Parties)


-3-

--------------------------------------------------------------------------------





and (iii) the aggregate amount of Provider MIPA Payments made as of such
reporting date, in each case, in sufficient detail and in form satisfactory to
Agent.
“Net Working Capital” means (a) the net working capital of the Loan Parties on a
Consolidated basis (i) including in current assets the portion of accumulated
other comprehensive income (to the extent negative) for which there exists an
offsetting unrecognized profit from physical transactions not included elsewhere
on the balance sheet, (ii) excluding from current assets accumulated other
comprehensive income (to the extent positive), (iii) including in current
liabilities unrealized losses recorded on the balance sheet and income statement
to the extent that there is an offsetting physical transaction with a gain that
has not been recorded on the balance sheet and income statement, and excluding
unrealized gains recorded on the balance sheet and income statement but only to
the extent that such unrealized gains exceed losses on offsetting physical
transactions for which losses have been recorded on the balance sheet and income
statement, (iv) excluding the aggregate outstanding principal amount of the
Revolving Loans to the extent included in current liabilities, (v) excluding any
accrued and unpaid interest under the Revolving Line and Working Capital Line if
not already recorded in current liabilities, (vi) excluding cash deposits
subject to Liens permitted by Section 7.10(n) in excess of the amount equal to
total deposits of the Loan Parties on hand with Eligible Brokers plus 80% of all
other deposits of the Loan Parties) from current assets, (vii) excluding any
Subordinated Debt permitted by Section 7.13(c) from current liabilities,
(viii) excluding unsecured Indebtedness permitted under Section 7.13(k) from
current liabilities, (ix) excluding from current assets all amounts due from
employees, owners, Subsidiaries and Affiliates which are not a Co-Borrower or a
Guarantor, other than Affiliate Obligations which will be included if the amount
owing from any such Affiliate or such Subsidiary that is not a Co-Borrower is
less than $3,000,000 in the aggregate, or if any such individual or aggregate
amount is more, such Affiliate Obligation is acceptable to the Agent,
(x) excluding securities which are not “Marketable Securities” as defined herein
and which the Agent decides to exclude from Net Working Capital from current
assets, (xi) excluding mark-to-market losses (not already deducted in (iii)
above) from current liabilities, (xii) excluding all customer acquisition costs
and intangibles from current liabilities, (xiii) excluding the value of any
Equity Investment (included in net working capital) if the Agent, on behalf of
the Secured Parties, has not been granted a first priority security interest in
such Equity Investment from current assets, (xiv) excluding the value of any
Equity Investments in the Major Companies from current assets, (xv) excluding
from current liabilities the unrealized portion of the “earnout” in connection
with the Initial Permitted Acquisition from current liabilities, (xvi) if the
Major Companies are Loan Parties, excluding the unrealized portion of any
“earnout” (including “executive earnout”) and Major Cash Installment Payments
under the Major MIPA in connection with the acquisition of the Major Companies
from current liabilities, (xvii) excluding unsecured seller financings pursuant
to the Provider MIPA from current liabilities, minus (b) to the extent recorded
as long-term liabilities on the balance sheet of Parent, the aggregate
outstanding principal


-4-

--------------------------------------------------------------------------------





amount of Working Capital Loans, minus (c) if the Major Companies are
Unrestricted Subsidiaries, the realized portion of Major Cash Installment
Payments.
“Permitted Acquisitions” means (a) the acquisition of customer contracts for
consideration equal to or greater than $4,000,000 for any single transaction,
(b) the acquisition of 50% or more of the Equity Interest in another Person, or
(c) the acquisition of any business, division or enterprise, or all or
substantially all of the assets of another Person, provided that, in each case,
(i) such acquisition is consistent with or complimentary to the lines of
business presently conducted by the Co-Borrowers or in other business activities
in the energy business related to such lines of business, (ii) before and
immediately after giving effect to such acquisition no Default or Event of
Default shall have occurred and be continuing, (iii) immediately after giving
effect to such acquisition, the Loan Parties shall be in pro forma compliance
with the financial covenants in Section 7.09, (iv) the Adjusted Purchase Price
for any such acquisition does not exceed $5,000,000.00 without the prior written
consent of the Agent or $10,000,000.00 without the prior written consent of the
Majority Banks and the Revolving Majority Banks; provided that no such consent
shall be required for (x) the acquisition of all outstanding Equity Interests of
Oasis so long as the Adjusted Purchase Price for such acquisition does not
exceed $20,000,000, (y) the Provider Acquisition so long as any payments made by
any Loan Party with respect thereto comply with Section 7.12(k) or (z) the Major
Acquisition so long as any payments made by any Loan Party comply with Section
7.12(k), (v) the aggregate Adjusted Purchase Price of all Permitted Acquisitions
not subject to consent pursuant to the forgoing clause (iv), and other than the
acquisition of all outstanding Equity Interests of Oasis, the acquisition of all
outstanding Equity Interests of Censtar, the Provider Acquisition and the Major
Acquisition, shall not exceed $10,000,000 in the aggregate, and (vi) (A) in the
case of an acquisition of Equity Interests (other than the Major Acquisition),
the acquisition is structured so that the acquired Person becomes a Restricted
Subsidiary of a Co-Borrower, and the Co-Borrowers comply with Section 7.23 with
respect to such Person and (B) in the case of an acquisition of assets, such
acquisition is structured so that a Loan Party acquires such assets.
“Revolving Line” means the line of credit provided hereunder to finance
Permitted Acquisitions (other than, so long as the Major Companies are
Unrestricted Subsidiaries, the Major Acquisition). As of the Closing Date, the
Revolving Line is $25,000,000.00 (subject to increase pursuant to Section
2.02(b)).
“Revolving Maximum” means the lesser of (a) Adjusted EBITDA of the Loan Parties
on a Consolidated basis for the most recently ended twelve (12) month period for
which financial statements have been delivered pursuant to Section 7.01(a) or
(b) multiplied by two, and (b) 75% of the sum of (i) customer acquisition costs
of the Loan Parties, plus (ii) the portion of intangibles of the Loan Parties
which relates to Permitted Acquisitions (other than, so long as the Major
Companies are Unrestricted Subsidiaries, the Major Acquisition), plus (iii) the
portion of


-5-

--------------------------------------------------------------------------------





goodwill of the Loan Parties which relates to Permitted Acquisitions (other
than, so long as the Major Companies are Unrestricted Subsidiaries, the Major
Acquisition), in each case, recorded on the most recent balance sheet delivered
pursuant to Section 7.01(a) or (b).
“Risk Management and Credit Policy” means the energy commodity risk management
policy of Co-Borrowers and the Major Companies, as such policy may be amended
from time to time pursuant to Section 7.27.
(c)
    The definition of “Adjusted EBITDA” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the proviso in the first sentence of such
definition in its entirety as follows:
provided that, Adjusted EBITDA shall be subject to pro forma adjustments for
Permitted Acquisitions (other than the Major Acquisition) and Dispositions
assuming that such transactions had occurred on the first day of the
determination period. Co-Borrowers shall provide to the Administrative Agent
supporting documentation as reasonably requested by Administrative Agent.
(d)
    The definition of “Adjusted Tangible Net Worth” in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting “and” before clause (i) and
(ii) inserting new clause (j) as follows:
and minus (j) if the Major Companies are Unrestricted Subsidiaries as of the
applicable testing date or during the applicable testing period, the value of
any Equity Investment in the Major Companies
(e)
    The definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the
Credit Agreement is hereby amended by replacing clause (iv) in its entirety as
follows:
(iv) “earnout” payments (including “executive earnout” payments and “earnout”
payments under clause (a) of the Provider Earnout) and Major Cash Installment
Payments in connection with Permitted Acquisitions, in each case, to the extent
paid by a Loan Party
(f)
    The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition:
As of the Major Closing Date, the Major Companies are the only Unrestricted
Subsidiaries.


-6-

--------------------------------------------------------------------------------





(g)
    Section 7.02 of the Credit Agreement is hereby amended by restating clause
(o) in its entirety as follows:
(o)    (i) not later than 5 Business Days prior to the execution thereof, a
draft of any amendment, termination, novation, replacement, refinancing or other
modification of the Major Sleeve Facility which is materially adverse to the
interests of the Agent, the Issuing Banks, or the Banks (it being understood
that any increase in or acceleration of any obligations or liabilities of any
Major Company or any Loan Party shall be deemed to be materially adverse to the
interests of the Banks) and (ii) promptly upon execution thereof, a copy of any
material amendments, waivers or other modifications to the Major Acquisition
Documents, the Provider Acquisition Documents or the Major Sleeve Facility.
(h)
    Section 7.07 of the Credit Agreement is hereby amended by replacing clauses
(a) and (b) in their entirety as follows:
(a)    Co-Borrowers shall use the proceeds of the Working Capital Line for the
purposes of (i) financing such Co-Borrowers’ working capital requirements
related to the trading and marketing of Product, including the purchase of
acquired net working capital in connection with Permitted Acquisitions (other
than the Major Acquisition), (ii) general corporate purposes; provided that, (x)
for purposes of this clause (ii), general corporate purposes shall not include
the consummation or financing of all or any portion of the Major Acquisition and
(y) any use of proceeds of the Working Capital Line to finance any Permitted
Acquisition (excluding the purchase of acquired net working capital in
connection with such Permitted Acquisition) shall not exceed $1,000,000 and
shall only be paid as and when the such amount becomes due, (iii) funding
distributions to the holders of Equity Interests of Parent and HoldCo permitted
by Section 7.15(c), (iv) purchasing the net working capital of the Major
Companies in connection with the Major Acquisition in an aggregate amount not to
exceed $5,000,000, (v) paying Major Cash Installment Payments when such payments
become due and payable; provided that, before and after giving effect to any
Major Cash Installment Payment, Working Capital Availability is greater than the
greater of (x) $10,000,000 or (y) 10% of the Borrowing Base Advance Cap then in
effect, and (vi) paying any costs, fees and expenses due hereunder.
(b)    Co-Borrowers shall use the proceeds of the Revolving Loan for the purpose
of financing a portion of the Adjusted Purchase Price of Permitted Acquisitions
as and when such payments become due and payable; provided that, no Revolving
Loans shall be used to consummate or finance the Major Acquisition so long as
the Major Companies are Unrestricted Subsidiaries.


-7-

--------------------------------------------------------------------------------





(i)
    Section 7.12(j) of the Credit Agreement is hereby amended by replacing
clause (iii) in its entirety as follows:
(iii)    such Equity Investments plus outstanding Affiliate Obligations may not
exceed $15,000,000 (less Major MIPA Payments made pursuant to Section 7.12(k)
unless such Major MIPA Payments are made with cash distributions received by the
Major Companies) in the aggregate at any time outstanding without the prior
written consent of the Majority Banks;
(j)
    Section 7.12(k) of the Credit Agreement is hereby amended by inserting a new
clause (iv) as follows:
(iv)    in the case of the Major Acquisition and any Major MIPA Payment:
(1)    so long as the Major Companies are Unrestricted Subsidiaries, no Loan
Party and no Restricted Subsidiary shall make payments in respect of the Major
Earnout unless such payments are made with the proceeds received from
substantially concurrent capital contributions from Retailco;
(2)    no Default or Event of Default has occurred and is continuing before or
after giving effect to such Major MIPA Payment,
(3)    all Major MIPA Payments are made in accordance with or as contemplated by
Article 2 of the Major MIPA,
(4)    immediately after giving effect to any Major MIPA Payment, the Loan
Parties shall be in pro forma compliance with the financial covenants in Section
7.09,
(5)    immediately after giving effect to any Major MIPA Payment, Working
Capital Availability under the Working Capital Line is greater than the greater
of (A) $10,000,000 and (B) 10% of the Borrowing Base Advance Cap then in effect.
(k)
    Section 7.12 of the Credit Agreement is hereby amended by replacing clause
(l) in its entirety as follows:
(l)    loans to Affiliates resulting in an Affiliate Obligation, provided that
outstanding Affiliate Obligations plus Equity Investments plus Major MIPA
Payments made pursuant to Section 7.12(k) (unless such Major MIPA Payments are
made with cash distributions by the Major Companies)


-8-

--------------------------------------------------------------------------------





may not exceed $15,000,000.00 in the aggregate at any time outstanding without
the prior written consent of the Majority Banks;
(l)
    Section 7.13 of the Credit Agreement is hereby amended by replacing clause
(j) in its entirety as follows:
(j)    (i) unsecured Indebtedness owed to the seller in connection with a
Permitted Acquisition (other than Major Cash Installment Payments) in an
aggregate principal amount not exceeding $10,000,000 at any time outstanding;
provided that such Indebtedness is subordinated to the Obligations on terms
satisfactory to the Agent, (ii) Provider MIPA Payments, and (iii) the Major Cash
Installment Payments; and
(m)
    Section 7.14 of the Credit Agreement is hereby amended by replacing clause
(a) in its entirety as follows:
(a) transactions pursuant to the IPO Restructuring Documents, the Initial
Acquisition Documents, the Provider Acquisition Documents, and the Major
Acquisition Documents, and
(n)
    Section 7.24 of the Credit Agreement is hereby amended by replacing such
Section in its entirety as follows :
Section 7.24    Modifications to Billing Services Agreements, Major Acquisition
Documents, Provider Acquisition Documents and Major Sleeve Facility.
(a)    None of the Loan Parties shall, nor permit any of their Restricted
Subsidiaries to, enter into any amendment to any POR Agreement, any Major
Acquisition Document, or any Provider Acquisition Document, in each case, which
is materially adverse to the interests of the Agent, the Issuing Banks, or the
Banks, without the prior written consent of the Agent (it being understood that
(a) the POR Agreements may be extended by a Loan Party for additional periods as
long as such extensions do not result in any material changes to the terms and
conditions of such POR Agreements and (b) any increase in or acceleration of any
Major MIPA Payments or Provider MIPA Payments shall be deemed to be materially
adverse to the interests of the Banks).
(b)    None of the Loan Parties shall, nor permit any Major Company to, enter
into any amendment, termination, novation, replacement, refinancing or other
modification of the Major Sleeve Facility which is materially adverse to the
interests of the Agent, the Issuing Banks, or the


-9-

--------------------------------------------------------------------------------





Banks, without the prior written consent of the Agent (it being understood that
any increase in or acceleration of any obligations or liabilities of any Major
Company or any Loan Party shall be deemed to be materially adverse to the
interests of the Banks).
(o)
    Section 7.30 of the Credit Agreement is hereby amended by replacing such
Section in its entirety as follows :
Section 7.30    Burdensome Agreements.
(a)    The Loan Parties shall not, and shall not permit any of their
Subsidiaries to enter into or permit to exist any contractual obligation (other
than this Agreement or any other Loan Document) that limits the ability (a) of
any Subsidiary of Parent to make any dividend or distribution to Parent or any
other Subsidiary of Parent or to otherwise transfer property to or invest in
Parent or any other Subsidiary of Parent, in each case, except for any agreement
in effect (i) on the Closing Date, including the IPO Restructuring Documents, or
(ii) at the time any Subsidiary becomes a Subsidiary of a Loan Party, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of a Loan Party, (b) of any Loan Party to be jointly and
severally liable in respect of the Obligations or any Subsidiary to guarantee
the Obligations or (c) of any Loan Party or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that this clause (c) shall not prohibit (i) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.13(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness or (ii)
in the case of the Major Companies, the Major Sleeve Facility.
(b)    None of the Loan Parties shall permit any of their Unrestricted
Subsidiaries to create, incur, assume or permit to exist any Lien on any
property of such Unrestricted Subsidiary (other than Liens that would otherwise
constitute Permitted Liens hereunder and, in the case of the Major Companies,
Liens granted in connection with the Major Sleeve Facility).
(p)
    Section 7.34 of the Credit Agreement is hereby amended by replacing clauses
(b) and (c) in their entirety as follows:
(b)    The Co-Borrowers may designate a Subsidiary as an Unrestricted Subsidiary
with the written consent of the Agent and Majority Banks; provided that, as of
the Major Closing Date, the Major Companies shall be deemed to be Unrestricted
Subsidiaries.


-10-

--------------------------------------------------------------------------------





(c)    The Co-Borrowers may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary upon written notice to the Agent; so long as, after giving
effect to such designation, (i) the representations and warranties made by the
Loan Parties in or pursuant to this Agreement or the other Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date), (ii) no Default or Event of Default has
occurred and is continuing or would result from such designation, and (iii)
Parent is in pro forma compliance with the financial covenants in Section 7.09;
provided that, the Major Companies shall be deemed to be designated by HoldCo as
Restricted Subsidiaries upon the termination of the Major Sleeve Facility so
long as clauses (i)-(iii) above are satisfied as of such date of termination or
the Agent otherwise consents to such designation.
(q)
    Section 7.35 of the Credit Agreement is hereby amended by replacing clause
(c) in its entirety as follows:
(c)    Prohibit any of the Restricted Subsidiaries to, incur, assume, guarantee
or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries, except, in the case of the Major Companies, Major MIPA Payments
permitted to be made pursuant to Section 7.12(k).
(r)
    New Annex D-2 (Major Acquisition Documents) to the Credit Agreement is
hereby added as set forth on Exhibit I attached hereto.
(s)
    Exhibit D (Form of Collateral Position Report) to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Exhibit J attached
hereto.
(t)
    Schedule 1.01(b) (POR Agreements) to the Credit Agreement is hereby amended
and restated in its entirety as set forth on Exhibit K attached hereto.
(u)
    Schedule 6.15 (Organization Structure) to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit L attached hereto.
SECTION 3.
    Conditions to Effectiveness of this Agreement. Subject to Section 4 below,
this Amendment shall be effective as of the Effective Date upon the satisfaction
of the following conditions precedent:


-11-

--------------------------------------------------------------------------------





(a)Documentation. The Agent shall have received the following, each dated on or
before the Effective Date, duly executed by all the parties thereto, each in
form and substance reasonably satisfactory to the Agent:
(1)

this Amendment;

(2)

a New Co-Borrower Supplement;

(3)

a supplement to the Security Agreement;

(4)

an amendment to the Pledge Agreement;

(5)

certificates and instruments representing the pledged Equity Interest under the
supplement to the Pledge Agreement accompanied by undated stock powers or
instruments of transfer executed in blank, if any;

(6)

Blocked Account Agreements with respect to the accounts listed on Schedule 6.21
to the Credit Agreement;

(7)

UCC financing statements naming each Provider Company as debtor;

(8)

an intellectual property security agreement;

(9)

copies of the resolutions of each Provider Company authorizing the transactions
contemplated hereby, certified as of the Effective Date by a Responsible Officer
of such Provider Company;

(10)

a certificate of a Responsible Officer of each Provider Company certifying the
names and true signatures of any Responsible Officers of such Provider Company
who are authorized to act on behalf of each Provider Company;

(11)

the certificate of incorporation, certificate of formation, or certificate of
limited partnership, as applicable, of each Provider



-12-

--------------------------------------------------------------------------------





Company as in effect on the Effective Date, the bylaws, regulations, operating
agreement or partnership agreement, as applicable, of each Provider Company,
each certified by a Responsible Officer of such Provider Company as a true and
correct copy thereof as of the Effective Date, and evidence satisfactory to the
Agent, that each Provider Company is in good standing under the laws of its
state of organization;
(12)

Responsible Officer List; and

(13)

a certificate signed by a Responsible Officer of Parent and each Co-Borrower in
the form attached hereto as Exhibit M, or in any other form acceptable to the
Agent.

(b)
    Filings. The Agent shall have received evidence that all filings needed to
perfect the security interests granted by the Loan Documents have been completed
or due provision has been made therefor and that all previous filings against
any portion of the Collateral (other than Permitted Liens) have been terminated.
(c)
    Know Your Customer. The Agent shall have received all documentation and
other information requested by the Agent, any Issuing Bank, or any Bank that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
(d)
    Insurance. Agent shall have received evidence of insurance required to be
maintained by the Provider Companies under the Credit Agreement, which
certificates shall name the Agent as additional insured and loss payee, as
applicable, except as set forth in Section 5.
(e)
    Collateral Position Report. Agent shall have received a pro-forma Collateral
Position Report as of June 30, 2016, giving effect to the Provider Acquisition
that has been duly executed by a Responsible Officer.
(f)
    Risk Management and Credit Policy. Agent shall have received a copy of the
Risk Management and Credit Policy in form and substance satisfactory to Agent.
(g)
    Consummation of Provider Acquisition. The Agent shall have received
evidence, in form and substance satisfactory to the Agent, of the consummation
of the


-13-

--------------------------------------------------------------------------------





Provider Acquisition in accordance with the Provider Acquisition Documents made
on the Effective Date.
(h)
    Provider Acquisition Documents. The Agent shall have received copies of the
Provider Acquisition Documents, and such other documents, governmental
certificates and agreements in connection with the Provider Acquisition as the
Agent or any Bank may reasonably request, certified as of the Effective Date by
an authorized officer of Parent (x) as being true and correct copies of such
documents and (y) as being in full force and effect.
(i)
    Valuation Model. The Agent shall have received a valuation model specific to
the Provider Acquisition in accordance with Section 7.12(k)(i)(A) of the Credit
Agreement.
(j)
    Notice of Borrowing. The Agent shall have received a duly completed and
signed Notice of Borrowing for the Revolving Loan to be made on the Effective
Date.
(k)
    Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Provider Companies (other than Indebtedness permitted
to exist pursuant to Section 7.02) shall be repaid in full and all security
interests related thereto shall be terminated on or prior to the Effective Date.
(l)
    Fees and Expenses. The Co-Borrowers shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 10.04 of the Credit
Agreement and the fees set forth in the Indicative Summary of Terms and
Conditions dated as of June 2016.
(m)
    Representations and Warranties. The representations and warranties contained
in Section 3 hereof and in each of the other Loan Documents shall be true and
correct in all material respects after giving effect to this Amendment (except
to the extent such representations and warranties relate solely to an earlier
date).
(n)
    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
SECTION 4.
    Conditions to Effectiveness of Section 2.
(a)
    Notwithstanding anything herein to the contrary, the Credit Agreement shall


-14-

--------------------------------------------------------------------------------





be amended as provided in Section 2 above, enforceable against the parties
hereto upon the occurrence of the Major Closing Date. For purposes of this
Agreement, “Major Closing Date” is the date on or prior to which each of the
following has occurred:
(i)
    Documentation. The Agent shall have received the following, each dated on
the Major Closing Date, duly executed by all the parties thereto, each in form
and substance reasonably satisfactory to the Agent:
A.    the certificate of incorporation, certificate of formation, or certificate
of limited partnership, as applicable, of each Major Company as in effect on the
Major Closing Date, the bylaws, regulations, operating agreement or partnership
agreement, as applicable, of each Major Company, each certified by a Responsible
Officer of such Major Company as a true and correct copy thereof as of the Major
Closing Date; and
B. a certificate signed by a Responsible Officer of Parent and each Co-Borrower
in the form attached hereto as Exhibit N, or in any other form acceptable to the
Agent, which shall be provided to the Lenders by the Agent promptly after the
Major Closing Date.
(ii)
    Know Your Customer. The Agent shall have received all documentation and
other information requested by the Agent, any Issuing Bank, or any Bank that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
(iii)
    Insurance. Agent shall have received copies of certificates of the Major
Companies’ insurance policies.
(iv)
    Consummation of Major Acquisition. The Agent shall have received evidence,
in form and substance satisfactory to the Agent, of the consummation of the
Major Acquisition in accordance with the Major Acquisition Documents made on the
Major Closing Date.
(v)
    Major Acquisition Documents. The Agent shall have received copies of the
Major Acquisition Documents, together with such modifications and amendments
thereto, and such other documents, governmental certificates and agreements in
connection with the Major Acquisition as the Agent or any Bank may reasonably
request, all of which shall be in form and substance reasonably satisfactory to
the Agent, certified as of the Major Closing Date by an authorized officer of
Parent (x) as being true and correct copies of such documents and (y) as being
in full force and effect.


-15-

--------------------------------------------------------------------------------





(vi)
    Fees and Expenses. The Co-Borrowers shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 10.04 of the Credit
Agreement.
(vii)
    Representations and Warranties. The representations and warranties contained
in Section 6 hereof and in each of the other Loan Documents shall be true and
correct in all material respects after giving effect to this Amendment (except
to the extent such representations and warranties relate solely to an earlier
date).
(viii)
    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
(a)
    Notwithstanding anything herein to the contrary, the “Major Closing Date” is
deemed not to occur (and shall not occur) if all of the conditions set forth
above in this Section 4 are not satisfied by 3:00 p.m. (Houston, Texas time) on
September 30, 2016 (the “Major Termination Date”). If the Major Closing Date has
not occurred by the Major Termination Date, then on the Major Termination Date,
the amendments to the Credit Agreement set forth in Section 2 above shall be
null and void and of no force and effect.
SECTION 5.
    Post-Closing Obligations. Within forty-five (45) days following the
Effective Date (or a later date acceptable to the Agent in its sole discretion),
the Loan Parties shall deliver to the Agent copies of endorsements of the Loan
Parties’ insurance policies maintained pursuant to Section 7.03 of the Credit
Agreement naming Agent as an additional insured and/or loss payee under all such
policies.
SECTION 6.
    Representations and Warranties. Each of the Co-Borrowers hereby represents
and warrants that after giving effect hereto:
(a)
    The execution, delivery and performance by each Loan Party of this
Amendment, have been duly authorized by all necessary corporate or limited
liability company action, as applicable, and do not and will not contravene,
conflict with or result in any breach or contravention of, or the creation of
any Lien under any of such Loan Party’s organizational and governing documents,
or any document evidencing any contractual obligation to which such Loan Party
is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Loan Party or its property is subject or any Requirement
of Law, to the extent any such contravention, conflict or breach has or could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.


-16-

--------------------------------------------------------------------------------





(b)
    The representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date and after giving effect to this Amendment (except to the extent
such representations and warranties relate solely to an earlier date).
(c)
    No event has occurred and is continuing which constitutes a Default, an
Event or Default or both.
SECTION 7.
    Ratification of Obligations; Reaffirmation of Guaranty Agreement and Liens.
Each of the Loan Parties hereby ratifies and confirms its Obligations under the
Credit Agreement and the other Loan Documents and acknowledges that all other
terms, provisions and conditions of the Credit Agreement and the other Loan
Documents remain unchanged (except as modified hereby) and are in full force and
effect. The Parent hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty Agreement are in full force and effect and that
it continues to unconditionally and irrevocably guarantee the prompt payment in
full when due, whether at stated maturity, by acceleration or otherwise, and
performance of all of the Obligations. Each Loan Party hereby ratifies,
confirms, acknowledges and agrees that all Liens now or hereafter held by the
Agent for the benefit of the Secured Parties as security for payment of the
Obligations remain in full force and effect.
SECTION 8.
    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law (without reference to principles of conflicts of laws
other than Sections 5-1401 and 5-1402 of the New York General Obligations Law)
of the State of New York.
SECTION 9.
    Execution in Counterparts. This Amendment may be executed by facsimile
signatures or other electronic means with the same force and effect as if
manually signed and may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
SECTION 10.
    Loan Document. This Amendment is a Loan Document.
SECTION 11.
    Headings. The headings set forth in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
SECTION 12.
    Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement and understanding among the parties
and


-17-

--------------------------------------------------------------------------------





supersede all prior agreements and understandings, whether written or oral,
among the parties hereto concerning the transactions provided herein and
therein.
SECTION 13.
    Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
[Signature Pages Follow]




-18-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
CO-BORROWERS:


SPARK HOLDCO, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




SPARK ENERGY, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




SPARK ENERGY GAS, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




CENSTAR ENERGY CORP




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




CENSTAR OPERATING COMPANY, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel






Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------





OASIS POWER HOLDINGS, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




OASIS POWER, LLC




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




PARENT:


SPARK ENERGY, INC.




By: /s/ Gil Melman    
Name: Gil Melman
Title: Vice President & General Counsel




Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------







SOCIÉTÉ GÉNÉRALE, 
as Administrative Agent, an Issuing Bank and a Bank




By:
/s/ Michael V.M. Van Der Voort
Name:
Michael V.M. Van Der Voort
Title:
Managing Director







Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------







COMPASS BANK, as a Bank




By: /s/ Collis Sanders    
Name: Collis Sanders    
Title: Executive Vice President    






Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------








COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH), as a
Bank


By: /s/ Chan K. Park    
Name: Chan K. Park    
Title: Managing Director    




By: /s/ Chung-Tack Oh    
Name: Chung-Tack Oh    
Title: Executive Director    


Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------






BANK HAPOALIM, as a Bank


By: /s/ John Grieco    
Name: John Grieco    
Title: Senior Vice President    




By: /s/ Katrin Lange-Hornby    
Name: Katrin Lange-Hornby    
Title: First Vice President    
















Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------






BROWN BROTHERS HARRIMAN & CO., as a Bank


By: /s/ Paul Feldman    
Name: Paul Feldman    
Title: Managing Director    








Signature Page to Amendment No. 4
to Amended and Restated Credit Agreement
Spark Holdco, LLC, et al.

--------------------------------------------------------------------------------






EXHIBIT A
[Attached.]











--------------------------------------------------------------------------------


Exhibit A to Amendment No. 4




AMENDED AND RESTATED CREDIT AGREEMENT


among
SPARK ENERGY, INC.,
as Parent,
SPARK HOLDCO, LLC,
SPARK ENERGY, LLC,
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC
as Co-Borrowers,
SOCIÉTÉ GÉNÉRALE,
as Administrative Agent, an Issuing Bank and a Bank,
and
SG AMERICAS SECURITIES, LLC AND COMPASS BANK,
as Co-Lead Arranger,
SG AMERICAS SECURITIES, LLC,
as Sole Bookrunner,
COMPASS BANK,
as Syndication Agent,
COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH
(F/K/A COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND,” NEW YORK BRANCH),
as Documentation Agent,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY
HERETO FROM TIME TO TIME
Dated as of July 8, 2015





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


Article 1 DEFINITIONS    1
1.01    Certain Defined Terms    1
1.02    Other Interpretive Provisions    41
1.03    Accounting Principles    42
Article 2 THE CREDITS    43
2.01    Loans    43
2.02    Increase in Commitments    45
2.03    Loan Accounts    49
2.04    Procedure for Borrowing    49
2.05    Conversion and Continuation Elections    50
2.06    Optional Prepayments    51
2.07    Mandatory Prepayments of Loans    51
2.08    Termination or Reduction of Commitments    53
2.09    Repayment    54
2.10    Interest    54
2.11    Non-Utilization Fees    55
2.12    Computation of Fees and Interest    56
2.13    Payments by the Co-Borrowers    57
2.14    Payments by the Banks to Agent    58
2.15    Sharing of Payments, Etc    58
2.16    Extension of Expiration Date    58
2.17    Defaulting Bank    59
Article 3 THE LETTERS OF CREDIT    62
3.01    The Letter of Credit Lines    62
3.02    Issuance, Amendment and Auto-extension of Letters of Credit    64
3.03    Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements    65
3.04    Repayment of Participations    67
3.05    Role of the Issuing Banks    67
3.06    Obligations Absolute    68
3.07    Cash Collateral Pledge    70
3.08    Letter of Credit Fees    70
3.09    Applicable Rules    71
Article 4 TAXES, YIELD PROTECTION AND ILLEGALITY    71
4.01    Taxes    71
4.02    Increased Costs and Reduction of Return    73
4.03    Compensation for Losses    74
4.04    Illegality    74
4.05    Inability to Determine Rates    75
4.06    Reserves on Eurodollar Rate Loans    75
4.07    Certificates of Bank    75
4.08    Survival    76
Article 5 CLOSING ITEMS    76
5.01    Matters to be Satisfied Prior to Initial Request for Extension of
Credit    76
5.02    Matters to be Satisfied Prior to Each Request for Extension of
Credit    78
5.03    Matters to be Satisfied Prior to Each Request for Borrowing of Revolving
Loans    78


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Article 6 REPRESENTATIONS AND WARRANTIES    79
6.01    Corporate Existence and Power    79
6.02    Authorization; No Contravention    79
6.03    Governmental Authorization    80
6.04    Binding Effect    80
6.05    Litigation    80
6.06    No Default    80
6.07    Compliance with Laws and Agreements    80
6.08    Use of Proceeds; Margin Regulations    80
6.09    Title to Properties    81
6.10    Taxes    81
6.11    Financial Condition    81
6.12    Environmental Matters    81
6.13    Regulated Entities    82
6.14    Copyrights, Patents, Trademarks and Licenses, etc    82
6.15    Subsidiaries    82
6.16    Insurance    82
6.17    Full Disclosure    82
6.18    [Reserved]    82
6.19    [Reserved]    83
6.20    [Reserved]    83
6.21    Deposit and Hedging Brokerage Accounts    83
6.22    Solvency    83
6.23    ERISA    83
6.24    Transmitting Utility and Utility    83
6.25    Sanctions; Anti-Corruption Laws, Etc    83
6.26    EEA Financial Institution    84
Article 7 CERTAIN COVENANTS    85
7.01    Financial Statements    85
7.02    Certificates; Other Information    86
7.03    Insurance    88
7.04    Payment of Obligations    88
7.05    Compliance with Laws    88
7.06    Inspection of Property and Books and Records and Audits    88
7.07    Use of Proceeds    89
7.08    Payments to Bank Blocked Accounts    90
7.09    Financial Covenants    90
7.10    Limitation on Liens    92
7.11    Fundamental Changes    93
7.12    Loans, Investments and Acquisitions    94
7.13    Limitation on Indebtedness and Other Monetary Obligations    96
7.14    Transactions with Affiliates    97
7.15    Restricted Payments    98
7.16    Certain Changes    98
7.17    Net Position    99





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


7.18    Location of Inventory    99
7.19    Disposition of Assets    99
7.20    Additional Security Documentation    100
7.21    Cash in Accounts Not Subject to Control Agreement    100
7.22    Security for Obligations    100
7.23    Subsidiaries    100
7.24    Modifications to Billing Services Agreements and Provider Acquisition
Documents    101
7.25    [Reserved]    102
7.26    [Reserved]    102
7.27    Risk Management and Credit Policy    102
7.28    Compliance with Anti-Corruption Laws and Sanctions    102
7.29    Preservation of Existence, Etc    102
7.30    Burdensome Agreements    102
7.31    Transmitting Utility and Utility    103
7.32    Holding Company    103
7.33    Subordinated Debt    103
7.34    Designation of Subsidiaries    104
7.35    Legal Separateness    104
Article 8 EVENTS OF DEFAULT    105
8.01    Event of Default    105
8.02    Remedies    107
8.03    Rights Not Exclusive    108
8.04    Application of Payments    108
Article 9 AGENT    109
9.01    Appointment and Authorization    109
9.02    Delegation of Duties    109
9.03    Liability of Agent    109
9.04    Reliance by Agent    110
9.05    Notice of Default    110
9.06    Credit Decision    111
9.07    Indemnification    111
9.08    Agent in Individual Capacity    112
9.09    Successor Agent    112
9.10    Foreign Banks    112
9.11    Collateral Matters    115
9.12    Monitoring Responsibility    115
9.13    Swap Banks    115
9.14    Other Agents; Arrangers    116
Article 10 MISCELLANEOUS    116
10.01    Amendments and Waivers    116
10.02    Notices    118
10.03    No Waiver; Cumulative Remedies    120
10.04    Costs and Expenses    120
10.05    Indemnity; Damage Waiver    121





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


10.06    Joint and Several Liability of the Co-Borrowers    122
10.07    Successors and Assigns    122
10.08    Assignments, Participants, etc    123
10.09    Set-off    126
10.10    Counterparts    126
10.11    Automatic Debit    126
10.12    Bank Blocked Account Charges and Procedures    126
10.13    Severability    127
10.14    No Third Parties Benefited    127
10.15    Acknowledgments    127
10.16    Replacement of Banks    127
10.17    GOVERNING LAW AND JURISDICTION    128
10.18    WAIVER OF JURY TRIAL    129
10.19    ENTIRE AGREEMENT    129
10.20    Intercreditor Agreement    129
10.21    Amendment and Restatement    129
10.22    USA Patriot Act Notice    129
10.23    Keepwell    130
10.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    130









--------------------------------------------------------------------------------






Schedules:
1.01(a)    Existing Letters of Credit
1.01(b)    POR Agreements
2.01    Commitments
6.11    Liabilities
6.15    Organization Structure
6.21    Deposit Accounts, Securities Accounts and Brokerage Accounts
7.10    Permitted Indebtedness and Liens
7.18    Location of Inventory
10.02    Addresses for Notices
Annexes
A    Security Schedule
B    Credit Limits
C    Approved Account Debtors
D-1    Provider Acquisition Documents
Exhibits:
A-1    Notice of Borrowing
A-2    Notice of Conversion / Continuation
B-1    Form of Working Capital Notes
B-2    Form of Revolving Notes
C    Form of Net Position Report
D    Form of Collateral Position Report
E    Form of Compliance Certificate
F    Certificate of Responsible Officer
G    Form of Commitment Increase Agreement
H    Form of New Bank Agreement
I    Form of Assignment and Assumption
J    Form of Elected Working Capital Line Cap Election
K    Form of U.S. Tax Compliance Certificate
L    Form of New Co-Borrower Supplement











--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as of
July 8, 2015, among SPARK HOLDCO, LLC (“HoldCo”), a Delaware limited liability
company, SPARK ENERGY, LLC (“Spark”), a Texas limited liability company, SPARK
ENERGY GAS, LLC (“SEG”), a Texas limited liability company, CENSTAR ENERGY CORP,
a New York corporation (“CenStar”), CENSTAR OPERATING COMPANY, LLC, a Texas
limited liability company (“Censtar Opco”), OASIS POWER, LLC, a Texas limited
liability company (“Oasis”), OASIS POWER HOLDINGS, LLC, a Texas limited
liability company (“Oasis Holdings”), ELECTRICITY MAINE, LLC, a Maine limited
liability company (“Maine”), ELECTRICITY N.H., LLC, a Maine limited liability
company (“NH”), and PROVIDER POWER MASS, LLC, a Maine limited liability company
(“Mass”) (jointly, severally and together, the “Co-Borrowers,” and each
individually, a “Co-Borrower”), SPARK ENERGY, INC. (“Parent”), a Delaware
corporation, SOCIÉTÉ GÉNÉRALE, as Agent, Issuing Bank and a Bank, SG AMERICAS
SECURITIES, LLC, as Sole Lead Arranger and Sole Bookrunner, and each other
financial institution which may become a party hereto (collectively, the
“Banks”).
WHEREAS, HoldCo, Spark and SEG (jointly, severally and together, the “Existing
Co-Borrowers,” and each individually, a “Existing Co-Borrower”), and certain of
the Banks entered into a Credit Agreement dated as of August 1, 2014, among the
Co-Borrowers and the financial institutions party thereto (the “Existing Banks”)
providing for a working capital line of credit in favor of such Co-Borrowers
(the “Existing Credit Agreement”).
WHEREAS, the Co-Borrowers and the Banks desire to amend and restate the Existing
Credit Agreement and make certain other changes to the Existing Credit
Agreement.
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree as follows:
Article 1
DEFINITIONS
1.01
    Certain Defined Terms. The following terms have the following meanings:
“Account” has the meaning stated in the New York Uniform Commercial Code.
“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.13.
“Adjusted EBITDA” means EBITDA of the Loan Parties on a Consolidated basis for
the most recent twelve (12) month period, plus (a) to the extent deducted in
determining EBITDA, (i) non-cash compensation expenses, (ii) non-recurring
expenses, including transaction and integration expenses incurred in connection
with Permitted Acquisitions, and (iii) unrealized net loss under Swap Contracts
to the extent that there are offsetting forward physical purchase and sales
contracts that do not qualify as derivatives under GAAP and have not been
recorded on the income statement, minus (b) to the extent included in
determining EBITDA for such period, (i) non-recurring





--------------------------------------------------------------------------------





revenue, (ii) customer acquisition costs incurred in the current period, and
(iii) unrealized net gain under Swap Contracts to the extent that there are
offsetting forward physical purchase and sales contracts that do not qualify as
derivatives under GAAP; provided that, Adjusted EBITDA shall be subject to pro
forma adjustments for Permitted Acquisitions and Dispositions assuming that such
transactions had occurred on the first day of the determination period.
Co-Borrowers shall provide to the Administrative Agent supporting documentation
as reasonably requested by Administrative Agent. All calculations of Adjusted
EBITDA shall be reasonably satisfactory to the Administrative Agent in all
respects.
“Adjusted Purchase Price” means, with respect to any Permitted Acquisition, the
cash portion of the purchase price thereof, excluding the portion of such
purchase price consisting of the cash cost of acquired net working capital.
“Adjusted Tangible Net Worth” means the equity of the Loan Parties on a
Consolidated basis, as determined in accordance with GAAP, (a) plus the portion
of accumulated other comprehensive income (to the extent negative) for which
there exists an offsetting unrecognized profit from physical transactions not
included elsewhere on the balance sheet, (b) minus accumulated other
comprehensive income (to the extent positive), (c) plus unrealized losses
recorded on the balance sheet and income statement to the extent that there is
an offsetting physical transaction with a gain that has not been recorded on the
balance sheet and income statement, minus unrealized gains recorded on the
balance sheet and income statement but only to the extent that such unrealized
gains exceed losses on offsetting physical transactions for which losses have
been recorded on the balance sheet and income statement, (d) minus all amounts
due from employees, owners, Restricted Subsidiaries and Affiliates, investments
in capital stock and intangible assets of the Co-Borrowers unless the amount due
from an Affiliate constitutes an Affiliate Obligation (but only to the extent
that such Affiliate Obligation is permitted to be included in the calculation of
Net Working Capital), (e) minus mark-to-market losses (not already deducted in
(c) above), (f) minus the value of any Equity Investment if the Agent, on behalf
of the Secured Parties, has not been granted a first priority security interest
in such Equity Investment, (g) plus Subordinated Debt permitted by Section
7.13(c), (h) minus, if positive, 20% of total deposits as reflected on the
Consolidated balance sheet of Parent most recently delivered pursuant to Section
7.01(a) or (b) (including cash deposits subject to Liens permitted by Section
7.10(n) and excluding deposits of the Loan Parties on hand with Eligible
Brokers), and minus (i) intangibles (unrelated to value of customer lists).
“Adjusting Bank” has the meaning specified in Section 2.01(c).
“Advance Maturity Date” means the maturity date of each Working Capital Loan
made under the Working Capital Line which will be the earliest to occur of
(a)(i) 365 days from the date of Borrowing or (ii) the date of an L/C Borrowing;
or (b) the Expiration Date. All advances made under the Working Capital Line
after the Expiration Date because of a drawing under a Letter of Credit shall be
due and payable on the day such advance is made and, in order to pay such
amounts, Agent shall apply any Cash Collateral held by it as security for such
Letters of Credit in payment of same.





--------------------------------------------------------------------------------





“Advance Sub-limit Cap” means at any time, the maximum amount which may be
advanced by the Working Capital Banks to the Co-Borrowers under the Working
Capital Line, as determined by the Collateral Position Report, which amount
shall, in no event, exceed $56,250,000.00 in the aggregate. If Working Capital
Commitments are increased pursuant to Section 2.02(a), the foregoing Advance
Sub-limit Cap shall be increased pro-rata based on the amount of any increase in
the Working Capital Commitments under Section 2.02(a) in excess of
$82,500,000.00 in the aggregate, but shall not exceed $75,000,000. Such
increases in the Advance Sub-limit Cap and the Working Capital Commitments to be
notified to the Co-Borrowers and the Banks pursuant to Section 2.02(a)(iii). If
the Elected Working Capital Line Cap is decreased pursuant to the terms hereof,
the foregoing Advance Sub-Limited Caps shall be decreased pro-rata based on the
amount of any decrease in the Elected Working Capital Line Cap, but shall not be
less than $20,000,000.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with,
such Person.
“Affiliate Obligation” means indebtedness owing by an Affiliate of a Loan Party
(which is not a Loan Party itself) to a Loan Party, provided that a first
priority security interest has been granted by such Loan Party to Agent in the
amounts owed by the Affiliate in a manner satisfactory to Agent.
“Agent” means Société Générale in its capacity as administrative agent for the
Banks hereunder, and any successor agent arising under Section 9.09.
“Agent Parties” has the meaning specified in Subsection 10.02(f).
“Agent-Related Persons” means Société Générale and any successor agent arising
under Section 9.09, together with their respective Affiliates and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Agent’s Payment Office” means the address for payments set forth on
Schedule 10.02 hereto in relation to Agent, or such other address as Agent may
from time to time specify.
“Aggregate Amount” means the Effective Amount of all outstanding Working Capital
Loans plus the Effective Amount of all outstanding L/C Obligations.
“Aggregate Pro Rata Adjusted Percentage” means, at any time that one or more
Banks qualifies as a Defaulting Bank hereunder, with respect to each
Non-Defaulting Bank, the percentage equivalent (expressed as a decimal, rounded
to the ninth decimal place) at such time of such Bank’s Commitments divided by
the aggregate Commitments (excluding the Commitments of all Defaulting Banks).
“Aggregate Pro Rata Percentage” means, with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Bank’s Commitments at such time. If the commitment of each
Bank to make Loans has been terminated pursuant to Section 8.02 or if the
aggregate Commitments have expired, then the





--------------------------------------------------------------------------------





Aggregate Pro Rata Percentage of each Bank shall be determined based on the
Aggregate Pro Rata Percentage of such Bank most recently in effect, giving
effect to any subsequent assignments.
“Agreement” means this Amended and Restated Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to each Co-Borrower or any of its Subsidiaries, in each
case from time to time concerning or relating to bribery or corruption,
including the FCPA.
“Applicable Margin” means,
(a)
    with respect to Working Capital Loans, the following percentages per annum:
(i)

if the average daily Aggregate Amount during the most recently ended fiscal
quarter was less than fifty percent (50%) of the average daily aggregate
Commitments of the Banks in effect during such fiscal quarter, (i) two and
three-quarters percent (2.75%) for Eurodollar Rate Loans, (ii) two and
one-quarter percent (2.25%) for COF Rate Loans and (iii) one and three-quarters
percent (1.75%) for Bate Rate Loans; and

(ii)

if the average daily Aggregate Amount during the most recently ended fiscal
quarter was greater than or equal to fifty percent (50%) of the average daily
aggregate Commitments of the Banks in effect during such fiscal quarter,
(i) three percent (3.00%) for Eurodollar Rate Loans, (ii) two and one-half
percent (2.50%) for COF Rate Loans and (iii) two percent (2.00%) for Bate Rate
Loans.

(b)
    with respect to Revolving Loans, (i) three and three-quarters percent
(3.75%) per annum for Eurodollar Rate Loans and (ii) two and three-quarters
percent (2.75%) per annum for Bate Rate Loans.
The Applicable Margin for any fiscal quarter with respect to Working Capital
Loans shall be determined by the Agent based upon the average Aggregate Amount
outstanding and the average aggregate Working Capital Commitments of the Banks
in effect, in each case, on each day during the fiscal quarter most recently
ended, and any such determination shall be conclusive and binding absent
manifest error. Any increase or decrease in the Applicable Margin with respect
to Working Capital Loans resulting from a change in the average daily Aggregate
Amount or aggregate Working Capital Commitments of the Banks during any fiscal
quarter shall become effective as of the first day of the subsequent fiscal
quarter, as notified by the Agent to the Co-Borrowers. Notwithstanding the
foregoing, with respect to Working Capital Loans, the Applicable Margin shall





--------------------------------------------------------------------------------





be deemed to be the Applicable Margin described in clause (a)(i) above from and
after the Closing Date through and including the last day of the first full
fiscal quarter ending after the Closing Date.
“Approved Brokerage Accounts” means brokerage accounts maintained by the
Co-Borrowers or any of them with an Eligible Broker for the purpose of allowing
the Co-Borrowers or any of them to engage in the purchase and sale of commodity
futures, commodity options, forward or leverage contracts and/or actual or cash
commodities, and subject to a fully perfected first priority security interest
in favor of the Agent, for its benefit and the benefit of the Banks (including a
tri-party control agreement, acceptable to the Agent).
“Approved Location” means a terminal, storage facility or pipeline approved by
the Agent with respect to which the Agent may request a bailee letter in form
and substance acceptable to Agent with respect to any Collateral stored at such
terminal, facility or pipeline.
“Assignment and Assumption” has the meaning specified in Subsection 10.08(a).
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Blocked Accounts” means the Spark Bank Blocked Account, the SEG Bank
Blocked Account, the Wells Fargo Bank Blocked Account, CenStar Bank Blocked
Accounts, Censtar Opco Bank Blocked Account, Oasis Bank Blocked Accounts, Maine
Bank Blocked Account, NH Bank Blocked Account, and Mass Bank Blocked Account
and, with respect to each other Co-Borrower, an account with a depositary
institution acceptable to the Agent into which collections from such
Co-Borrower’s accounts will be deposited pursuant to Section 7.08.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. § 101, et seq.).
“Banks” means Société Générale and each other financial institution that is or
may become a party to this Agreement. References to the “Banks” shall include
each Issuing Bank; for purposes of clarification only, to the extent that any
Issuing Bank may have any rights or obligations in addition to those of the
Banks due to its status as an Issuing Bank, its status as such will be
specifically referenced.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Eurodollar Rate for a one month
maturity on such day (or if such day is not a





--------------------------------------------------------------------------------





Business Day, the immediately preceding Business Day) plus 1.0%; provided that,
for the avoidance of doubt, for purposes of calculating the “Base Rate”, (x)
“Prime Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Agent prior to the delivery
of the relevant borrowing notice (the Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually available) and (y)
the Eurodollar Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR 01 Page (or on any successor or substitute page of such page as
determined by the Agent) at approximately 11:00 a.m. London time on such day.
 Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, respectively.
“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Loan Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Blocked Account Agreements” means the deposit account control agreements, three
party agreements, and other similar agreements listed on the Security Schedule
and each other deposit account control agreement, three party agreement or other
similar agreement executed from time to time.
“Borrower Materials” has the meaning specified in Subsection 10.02(e).
“Borrowing” means a borrowing hereunder consisting of a Working Capital Loan or
Revolving Loan made to one or more of the Co-Borrowers by the Banks under
Article II or continuation or conversion of loans consisting of simultaneous
Working Capital Loans or Revolving Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by the Banks
pursuant to Section 2.01.
“Borrowing Base Advance Cap” means at any time an amount equal to the least of:
(a)
    the Working Capital Commitments of the Banks at such time;
(b)
    the sum of:
(i)

100% of the amount of Cash Collateral and other liquid investments of the
Co-Borrowers which are acceptable to the Agent in its sole discretion and which
are subject to a first perfected security interest in favor of the Agent, for
its benefit and the benefit of the Banks, and which have not been used in
determining availability for any other advance or Letter of Credit Issuance;
plus






--------------------------------------------------------------------------------





(ii)

90% of equity (net liquidity value) in Approved Brokerage Accounts; plus

(iii)

90% of the amount of Tier I Accounts, net of deductions, offsets and
counterclaims; plus

(iv)

85% of the amount of Tier II Accounts, net of deductions, offset and
counterclaims; plus

(v)

85% of the amount of Tier I Unbilled Qualified Accounts, net of deductions,
offset and counterclaims; plus

(vi)

80% of the amount of Tier II Unbilled Qualified Accounts, net of deductions,
offset and counterclaims; plus

(vii)

80% of the amount of Eligible Inventory; plus

(viii)

85% of the amount of Hedged Eligible Inventory; plus

(ix)

80% of the amount of net Eligible Exchange Receivables; plus

(x)

80% of the amount of Letters of Credit for Product Not Yet Delivered; plus

(xi)

70% of In-the-Money Positions from counterparties due to any Co-Borrower with
tenors up to twelve (12) months; plus

(xii)

50% of In-the-Money Positions from counterparties due to any Co-Borrower with
tenors greater than twelve (12) months and up to twenty four (24) months; less

(xiii)

the amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as defined in Texas Bus. & Com. Code Section 9.343,
comparable laws of the states of






--------------------------------------------------------------------------------





Oklahoma, Kansas, Wyoming or New Mexico, or any other comparable law, except to
the extent a Letter of Credit secures payment of amounts subject to such First
Purchaser Liens; less
(xiv)

115% of the amount of any mark to market exposure to the Swap Banks under Swap
Contracts other than Swap Contracts involving physical delivery as reported by
the Swap Banks, reduced by cash collateral held by a Swap Bank; less

(xv)

with respect to Swap Contracts involving physical delivery, 115% of the amount
of mark to market exposure to the Swap Banks under such Swap Contracts until
nomination for delivery has been made and 115% of the amount of notional
exposure to the Swap Banks under such Swap Contracts after such nomination for
delivery has been made, in each case, reduced by cash collateral held by a Swap
Bank; less

(xvi)

Reserves; less

(xvii)

sales Taxes; and

(c)
    the Elected Working Capital Line Cap;
provided that, (x) in no event shall the amounts described in (b)(xi) and
(b)(xii) above be in excess of the lesser of (1) $40,000,000.00 and (2) forty
percent (40%) of the sum of the items in subsections (b)(i) through (b)(xvii)
above, in the aggregate, be counted when making the calculation under subsection
(b) of this definition; (y) in no event shall any amounts described in (b)(i)
through (b)(xvii) above which may fall into more than one of such categories be
counted more than once when making the calculation under subsection (b) of this
definition; and (z) in the event the amounts described in (b)(iii), (iv), (v),
(vi), (ix), (xi) and (xii) in the aggregate for any counterparty exceed the
amounts set forth on the Credit Limits Annex or the amount approved for other
counterparties not listed on the Credit Limits Annex (including, without
limitation the amounts set forth on Annex C), such excess amounts may not be
included in the Borrowing Base Advance Cap unless approved by the Majority
Banks.
“Borrowing Date” means any date on which a Borrowing occurs under Section 2.04.
“Building” means any “building” or “manufactured (mobile) home” (in each case,
as such terms are defined for purposes of the National Flood Insurance Program).





--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by the Co-Borrowers with
respect to any such Borrowing or continuation, payment, prepayment, conversion
or Interest Period, any day which is also a day on which dealings in dollar
deposits are carried out in the London interbank market.
“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.
“Cash Collateral” means currency issued by the United States and Marketable
Securities which have been Cash Collateralized for the benefit of the Secured
Parties.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Secured Parties, Cash Collateral as collateral for the
Obligations pursuant to documentation in form and substance satisfactory to the
Agent. The Co-Borrowers hereby grant the Agent, for the benefit of the Secured
Parties, a security interest in all Cash Collateral and deposit account
balances.
“CEA Swap Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“CenStar” has the meaning set forth in the recitals hereto.
“CenStar Bank Blocked Accounts” means CenStar’s account nos. 6731075660 and
6730832557 maintained with BBVA Compass Bank, accounts nos. 4349901903 and
4349901820 maintained with Investors Bank, and accounts nos. 1500990941 and
1501248297 maintained with Signature Bank, or an account with a depositary
institution acceptable to Agent into which collections from CenStar’s accounts
will be deposited pursuant to Section 7.08.
“Censtar Opco” has the meaning set forth in the recitals hereto.
“Censtar Opco Bank Blocked Account” means Censtar Opco’s account no. 6731153645
maintained with BBVA Compass Bank or an account with a depositary institution
acceptable to Agent into which collections from Censtar Opco’s accounts will be
deposited pursuant to Section 7.08.
“Close-Out Amount” shall have the meaning ascribed to it in the Intercreditor
Agreement.





--------------------------------------------------------------------------------





“Closing Date” means July 8, 2015.
“Co-Borrowers” means, together, HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, Mass and each Restricted Subsidiary of a Loan
Party that hereafter becomes a Co-Borrower in accordance with Section 7.23(a).
Any of the individual Co-Borrowers may be generically referred to as
“Co-Borrower”.
“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
“COF Rate” means the rate per annum quoted by Agent in New York City to the
Co-Borrowers at or about the time of the making of any Loan as the cost of funds
of the Agent (as determined by the Agent in its reasonable discretion which
determination may include, without limitation, market, regulatory and liquidity
conditions), provided that such rate is not necessarily the cost to the Banks of
funding the specific Loan, and may exceed the Agent’s actual cost of borrowing
in the interbank market or other markets in which the Agent may obtain funds
from time to time for amounts similar to the amount of the Loan but such rate
shall not exceed the rate utilized (quoted) for other similar customers of Agent
utilizing such rate for loans at or about the time of the making of any Loan.
“COF Rate Loan” means any Loan bearing interest based upon the COF Rate.
“Collateral” means all assets of the Loan Parties including, without limitation,
all accounts, equipment, chattel paper, inventory, Product in transit, the Bank
Blocked Accounts, instruments, investment property, contract rights, general
intangibles, fixed assets, and real estate, whether presently existing or
hereafter acquired or created and the proceeds thereof, excluding the POR
Collateral but only to the extent the applicable POR Agreement requires the
release of Agent’s lien in such POR Collateral.
“Collateral Position” means Collateral of the Loan Parties available to support
a Credit Extension under the Working Capital Line, as determined in the
Collateral Position Report.
“Collateral Position Report” means the Collateral Position Report substantially
in the form attached hereto as Exhibit D, which Collateral Position Report sets
forth all of the Loan Parties’ eligible assets, including, without limitation,
all unrealized gains, a description of all offsets, counterclaims or deductions
by counterparty and mark-to-market exposure by counterparty, including
counterparty details, in each case, in sufficient detail and in form
satisfactory to Agent.
“Commitment” means, as to each Bank, its Working Capital Commitment and its
Revolving Commitment, as applicable.
“Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of Exhibit G, among the Co-Borrowers, the Agent and a
Bank, pursuant to which such Bank agrees to increase its Commitment as described
in Section 2.02 of this Agreement.





--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate, in the form attached hereto as
Exhibit E, or any other form acceptable to the Agent.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated Subsidiaries; provided that, unless
otherwise expressly provided herein, references to the Loan Parties on a
Consolidated basis shall exclude all Unrestricted Subsidiaries. References
herein to a Person’s Consolidated financial statements, financial position,
financial condition, liabilities, etc., refer to the Consolidated financial
statements, financial position, financial condition, liabilities, etc., of such
Person and its properly consolidated Subsidiaries.
“Consolidated Interest Expense” means, with respect to the most recent twelve
(12) month period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Loan Parties and all
other items required to be eliminated in the course of the preparation of
financial statements of the Loan Parties on a Consolidated basis in accordance
with GAAP): all interest and commitment fees in respect of Indebtedness of the
Loan Parties on a Consolidated basis (including imputed interest on Capital
Lease Obligations) which are incurred during such period, whether accrued or
expensed in such period, it being understood and agreed that underwriting fees,
structuring fees, arrangement fees, upfront fees, fronting fees, other fees
similar to the shall not be deemed to be commitment fees nor included in the
calculation of Consolidated Interest Expense.
“Consolidated Net Income” means the net income (or deficit) of the Loan Parties
on a Consolidated basis for the most recent twelve (12) month period determined
in accordance with GAAP consistently applied after eliminating earnings or
losses attributable to outstanding minority interests and excluding the net
earnings of any Person other than a Restricted Subsidiary in which Parent or any
of its Restricted Subsidiaries has an ownership interest.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “Controlled by” or “under common Control with” shall have the correlative
meanings.
“Conversion/Continuation Date” means any date on which, under Section 2.05, the
Co-Borrowers (a) convert Loans of one Type to another Type, or (b) continue such
Loans as Loans of the same Type, but with a new Interest Period.
“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.
“Credit Limits Annex” means Annex B to this Agreement, as the same may be
modified from time to time as mutually agreed to in writing by the Co-Borrowers
and the Agent, which may be effectuated without the necessity of amending this
Agreement. The Credit Limits Annex shall be re-determined based on factors such
as Product prices and other factors determined





--------------------------------------------------------------------------------





by the Co-Borrowers and the Agent on a reasonable basis and in good faith on a
semi-annual basis as of July 15 and January 15 of each year and effective five
(5) days after the date of re-determination. In addition to the scheduled
redeterminations set forth above, each of the Agent and/or the Co-Borrowers
shall have the right to request two additional re-determinations of the Credit
Limits Annex per year.
“Cure Contribution” means an equity contribution by Retailco, NuDevco Retail or
the holder of an Equity Interest in Parent permitted by the applicable
organizational documents of Parent or the incurrence of Subordinated Debt
permitted by Section 7.13(c), in each case, for purpose of curing a Default or
Event of Default which, without such contribution, would occur as a result of a
failure to comply with Section 7.09(a), (b), (c) or (d).
“Cure Period” has the meaning specified in Subsection 7.09(e).
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Defaulting Bank” means any Bank, as reasonably determined by the Agent or the
Issuing Banks, that has (a) failed to fund any portion of Loans or
participations in any Letter of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless such Bank notifies the Agent and
the Co-Borrowers in writing that such failure is the result of such Bank’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing), (b) notified the Co-Borrowers, the
Agent, any Issuing Bank or any Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under any other agreement in which it
commits to extend credit (unless such writing or public statement relates to
such Bank’s obligation to fund a Loan hereunder and states that such position is
based on such Bank’s reasonable determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within two (2) Business Days after a request by the
Agent or an Issuing Bank to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Agent, any Issuing Bank or any other Bank any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (e) become or is insolvent or has a parent company that has become or
is insolvent or become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or has taken any action
in furtherance of, or has indicated its consent to, approval of or acquiescence
in any such proceeding or appointment or has a parent company that has become
the subject of a bankruptcy or insolvency proceeding or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or has indicated its consent to, approval of or acquiescence in
any such proceeding or appointment, or (f) become the subject of a Bail-in
Action. With respect





--------------------------------------------------------------------------------





to any Bank that is a “Defaulting Bank” pursuant to clauses (a), (c) or (d)
above, upon (i) such “Defaulting Bank” paying all amounts owed to the applicable
Bank(s), Issuing Banks or the Agent pursuant to the terms hereof, as reasonably
determined by such Bank(s), Issuing Banks, and the Agent, as applicable, and
(ii) the approval of the Co-Borrowers, Issuing Banks, and Agent, such
“Defaulting Bank” shall cease to be a “Defaulting Bank”.
“Default Period” means with respect to any Bank, the period during which such
Bank is a Defaulting Bank.
“Default Rate” has the meaning specified in Section 2.10(a).
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Documentary Letter of Credit” means a Letter of Credit which is intended at the
time of Issuance to be drawn upon and excludes Standby Letters of Credit.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“EBITDA” means the sum of Consolidated Net Income of the Loan Parties on a
Consolidated basis for the most recent twelve (12) month period, plus (a) the
following to the extent included in calculating such Consolidated Net Income:
(i) Consolidated Interest Expense for such period, (ii) all income taxes
(including any franchise taxes to the extent based upon net income) for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets, debt issue costs and amortization under ASC Rule 718), (iv)
any loss from the disposition of assets, (v) any extraordinary losses, (vi) any
non-cash losses resulting from mark to market activity as a result of the
implementation of ASC 815, and (vii) other non-cash charges (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP, but excluding any non-cash charges that constitute an
accrual of or reserve for future cash charges) for such period, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) all income tax credits for such period, (ii) any gain from the disposition
of assets, (iii) any extraordinary gains, (iv) any non-cash gains resulting from
mark to market activity as a result of the implementation of ASC 815, and (v)
all non-cash items of income (other than account receivables and similar items
arising from the normal course of business and reflected as income under accrual
methods of accounting consistent with past practices) for such period, plus (c)
cash dividends or cash distributions received by the Loan Parties from any
Person other than a Restricted Subsidiary in which Parent or any of its
Restricted Subsidiaries has an ownership interest; provided that (i) such cash
dividends or cash distributions consist solely of proceeds generated solely from
operations in the ordinary course of business and (ii) in no event shall EBITDA
attributable to cash dividends or cash distributions from such Persons exceed
EBITDA of the Loan Parties on a Consolidated basis (without giving effect to any
such cash dividends or cash distributions).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution





--------------------------------------------------------------------------------





Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any reimbursements of outstanding unpaid drawings
under any Letters of Credit and any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“Elected Working Capital Line Cap” means as of the Third Amendment Effective
Date, $82,500,000.00. After the Closing Date, the Co-Borrowers may elect a new
Elected Working Capital Line Cap by delivering to the Agent a written notice of
such election in the form attached hereto as Exhibit J, together with an updated
Collateral Position Report reflecting such new Elected Working Capital Line Cap,
and such new Elected Working Capital Line Cap shall become effective upon the
Agent’s acknowledgement of receipt of such notice. Once elected, the Elected
Working Capital Line Cap shall continue in effect until changed by the
Co-Borrowers in accordance with this Agreement. The Co-Borrowers may not elect
an Elected Working Capital Line Cap more than six (6) times per twelve (12)
month period. The Elected Working Capital Line Cap shall be no less than
$40,000,000 and shall not exceed the Working Capital Commitments. The Elected
Working Capital Line Cap shall be increased or decreased in a minimum amount of
$2,500,000.00 or in integral multiples of $2,500,000.00 in excess thereof.
Notwithstanding the foregoing, the Co-Borrowers may not elect an Elected Working
Capital Line Cap unless the Co-Borrowers are in compliance with the Net Working
Capital requirements set forth in Section 7.09(a) as of the last day of the most
recently ended month for which financial statements are available on the basis
of the Compliance Certificate most recently received by the Agent pursuant to
Section 7.02(a).
In the event that after the Co-Borrowers make an Elected Working Capital Line
Cap election, the Co-Borrowers’ Net Working Capital as reflected on a Compliance
Certificate delivered to Agent is not in compliance with the requirements set
forth in Section 7.09(a), the Elected Working Capital Line Cap shall be
automatically reduced to the appropriate level set forth above to cause
compliance with the requirements set forth in Section 7.09(a). Such automatic
reduction shall take place upon receipt by the Agent and the Banks of such
Compliance Certificate or notice of election.





--------------------------------------------------------------------------------





“Eligible Accounts” means, at the time of any determination thereof, each
Co-Borrower’s Accounts as to which the following requirements have been
fulfilled to the satisfaction of the Agent (unless otherwise indicated):
(d)
    Such Account either (i) is the result of a sale to an account debtor who has
been pre-approved for such purpose by the Majority Banks in writing, in their
sole discretion, or (ii) is secured by letters of credit in form acceptable to
the Agent in its sole discretion and issued by banks approved by the Agent in
its sole discretion, or (iii) is within the credit limits set forth on the
Credit Limits Annex;
(e)
    The applicable Co-Borrower has lawful and absolute title to such Account;
(f)
    Such Account is a valid, legally enforceable obligation of the Person who is
obligated under such Account (1) for Products actually delivered to such account
debtor or (2) for services rendered for such account debtor, in each case in (1)
and (2) above in the ordinary course of the applicable Co-Borrower’s business;
(g)
    Such Account shall have excluded therefrom any portion that is subject to
any dispute, offset, counterclaim or other claim or defense on the part of the
account debtor or to any claim on the part of the account debtor denying
liability under such Account;
(h)
    Such Account is not evidenced by any chattel paper, promissory note or other
instrument;
(i)
    Such Account is subject to a fully perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of the Agent for the benefit of the
Secured Parties pursuant to the Loan Documents, prior to the rights of, and
enforceable as such against, any other Person, and such Account is not subject
to any security interest or Lien in favor of any Person other than the Liens of
the Agent for the benefit of the Secured Parties pursuant to the Loan Documents;
(j)
    Such Account shall have excluded any portion which is not payable in Dollars
in the U.S. and/or any portion with respect to which a currency valuation or
conversion risk rests with Co-Borrowers;
(k)
    Such Account has been due and payable for thirty (30) days or less from the
date of the invoice and no extension or indulgence has been granted extending
the due date beyond a 30‑day period, except (i) if such Account is owing from an
account debtor who pays via





--------------------------------------------------------------------------------





automated clearinghouse (ACH) transactions, then the number 35 shall be
substituted for the number 30 in the foregoing, (ii) if such Account is from
federal, state, county or municipal account debtors under government contracts,
then the number 45 shall be substituted for the number 30 in the foregoing and
(iii) if the Co-Borrowers have purchased credit insurance on such Account, which
such insurance names Agent as co-beneficiary and is acceptable in form and
substance to Agent, then the number 90 shall be substituted for the number 30 in
the foregoing;
(l)
    No account debtor in respect of such Account is (i) an Affiliate of either
Co-Borrower, or (ii) incorporated in or primarily conducting business in any
jurisdiction outside of the U.S., unless such account debtor and the account is
approved in writing by the Banks;
(m)
    The applicable Co-Borrower shall have notified the account debtor (pursuant
to the contract under which such Account arises or by separate notice) of the
assignment of the Account to the Banks and shall have given irrevocable
instructions to pay proceeds of the Account to the Agent on behalf of the Banks
without offset or counterclaim. In the alternative, the Agent and the applicable
Co-Borrower shall have notified the account debtor of the assignment and give
irrevocable instructions to the account debtor to pay proceeds as directed by
the Agent on behalf of the Banks; and
(n)
    Such Account meets and complies with the Risk Management and Credit Policy;
provided that, if any credit limits for any account debtor in the Risk
Management and Credit Policy are less than the credit limit set forth for such
account debtor on Annex C, the Accounts for such account debtor shall be deemed
to be in compliance with the credit limits set forth in the Risk Management and
Credit Policy for purposes of this clause (k) to the extent such Accounts are
within the credit limit for such account debtor set forth on Annex C.
Eligible Accounts shall exclude any portion of such Accounts relating to
(i) Transmission and Distribution Service Provider (“TDSP”) charges billed to
ERCOT customers to the extent that such TDSP charges owed to the TDSP have not
been paid by Co-Borrowers prior to the creation of the Account from such ERCOT
customers and (ii) purchase of receivables fees and related sales Taxes to the
extent that such fees and related sales Taxes applicable to purchase of
receivables markets have not already been taken into consideration in
calculating the amount owed from the particular local distribution company and
such net-amounts are reflected on Co-Borrowers books and records.
For purposes of applying the above requirements for determining an Eligible
Account, if the Co-Borrowers request the approval of the Working Capital Banks
to treat an Account as an Eligible Account, the Working Capital Banks shall have
five (5) Business Days after receipt of such request (and all relevant
supporting information) to respond thereto (but not necessarily make a decision
with respect to eligibility). If a Bank does not respond to Agent within such
five (5) Business Days period, such Bank shall be deemed to have approved the
treatment of the Account as an Eligible Account. Notwithstanding the foregoing,
the Banks shall be deemed to have approved





--------------------------------------------------------------------------------





the Accounts resulting from the sale to the account debtors listed on Annex C,
up to the amounts set forth on Annex C for each such Account Debtor.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.08 (subject to such consents, if any, as may be
required under Section 10.08(a)).
“Eligible Broker” means, with respect to hedging accounts and transactions,
Newedge USA, LLC and any other broker reasonably acceptable to the Agent.
“Eligible Exchange Receivables” means all enforceable rights of any Co-Borrower
to receive natural gas in exchange for the sale or trade of natural gas
previously delivered to the exchange debtor by such Co-Borrower which, in each
case, (a) are evidenced by a written agreement enforceable against the exchange
debtor thereof, (b) are current pursuant to the terms of the contract or
invoice, (c) are subject to a perfected, first Lien for the benefit of the
Secured Parties subject only to Permitted Liens, and no other Lien, charge,
offset or claim, (d) are not the subject of a dispute between the exchange
debtor and such Co-Borrower, (e) are valued at Platt’s spot market price or
another independent posting acceptable to the Agent in its sole discretion,
(f) are evidenced by contracts with exchangers pre‑approved by the Agent in
writing in its sole discretion, or contracts secured by letters of credit in
form acceptable to the Agent in its sole discretion and issued by banks approved
by the Agent in its sole discretion, (g) have not been otherwise determined by
the Agent in its sole discretion to be unacceptable to it.
“Eligible Inventory” means, at the time of determination thereof, each
Co-Borrower’s inventory consisting of natural gas, valued at current market (as
referenced by a published source acceptable to the Banks in their sole
discretion) net of any setoff, counterclaim or netting, as to which the
following requirements have been fulfilled to the satisfaction of the Agent:
(o)
    The inventory is owned by such Co-Borrower, free and clear of all Liens in
favor of third parties, except Liens in favor of the Banks under the Loan
Documents and except for Permitted Liens;
(p)
    The inventory has not been identified to deliveries with the result that a
buyer would have rights to the inventory that would be superior to the Banks’
security interest, nor shall such inventory have become the subject of a
customer’s ownership or Lien;
(q)
    The inventory is in transit in the U.S. or a bill of lading has been issued
or endorsed to the Agent if such inventory is in the hands of a third party
carrier, or is located at a storage facility or at the owned sites, or leased
premises, at the locations described on Schedule 7.18, or at such other place as
has been specifically agreed to in writing by the Agent and the applicable
Co-Borrower; and





--------------------------------------------------------------------------------





(r)
    The inventory is subject to a fully perfected first priority security
interest in favor of the Agent for the benefit of the Secured Parties pursuant
to the Loan Documents.
Such Eligible Inventory shall not include “virtual storage”, “winter bundled
sales” and future purchase commitments made during bid week prior to the
physical delivery thereof.
“Equity Interest” means, with respect to any Person, the shares of capital stock
of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interest in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“Equity Investment” means the purchase or other acquisition by a Loan Party of
any Equity Interest in another Person engaged in a line of business similar or
complimentary to the lines of business carried on by the Loan Parties or in
other business activities in the energy business related to such lines of
business.
“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043 of ERISA (other than those events with respect to which the 30-day
notice requirement has been duly waived under the applicable regulations) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 430 of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, and (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for a distress or
involuntary termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition





--------------------------------------------------------------------------------





of any liability upon any ERISA Affiliate under Title IV of ERISA other than for
PBGC premiums due but not delinquent.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on Reuters Reference LIBOR 01 (or
otherwise on such screen) at approximately, with respect to any Notice of
Borrowing or Notice of Conversion/Continuation (as applicable), 11:00 am (London
time) two (2) Business Days prior to the first day of such Interest Period. In
the event that such rate does not appear or shall cease to be available from
Reuters Reference LIBOR 01, then the Eurodollar Rate shall be determined from
such financial reporting service or other information as shall be mutually
acceptable to Agent and the Co-Borrowers that reflects an average ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making a Eurodollar Rate available) Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period; provided that, if the Eurodollar Rate shall be less than zero, such rate
shall be deemed to be zero.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” means any of the events or circumstances specified in
Section 8.01.
“EWCLC Reduction Cure” has the meaning set forth in Section 7.09(e).
“Excess Sales Proceeds” means Net Cash Proceeds from a Disposition which, within
180 days after the date of receipt by Parent or any of its Restricted
Subsidiaries of such Net Cash Proceeds, have not been applied or committed to
the purchase of Product or capital assets used by Parent or any of its
Restricted Subsidiaries in its present line of business.
“Excluded Swap Obligation” means, with respect to any Loan Party, any CEA Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such CEA Swap Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such CEA Swap
Obligation. If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.





--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, state gross receipts Taxes imposed in lieu of net income or
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) in
the case of a Bank, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Bank with respect to an applicable interest in a Loan
or Commitment pursuant to a Requirement of Law in effect on the date on which
(i) such Bank acquires such interest in the Loan or Commitment or (ii) such Bank
changes its lending office, except in each case to the extent that, pursuant to
Section 4.01 amounts with respect to such Taxes were payable either to such
Bank's assignor immediately before such Bank became a party hereto or to such
Bank immediately before it changed its lending office, (c) Taxes attributable to
a Foreign Bank’s failure to comply with Section 9.10(b), and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Existing Co-Borrowers” has the meaning set forth in the recitals hereto.
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means all Letters of Credit issued for the account
of the Existing Co-Borrowers which are outstanding as of the date hereof under
the Existing Credit Agreement and listed on Schedule 1.01.
“Expiration Date” means July 8, 2017 provided that the Expiration Date may be
extended as set forth in Section 2.16.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation on, rules or practices adopted pursuant
to such intergovernmental agreement.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)” on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Agent of the rates for the last transaction in overnight
Federal Funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal Funds transactions in New York City
selected by the Agent.





--------------------------------------------------------------------------------





“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to (b) the
sum of the following calculated solely with respect the Loan Parties on a
Consolidated basis for the most recent twelve (12) month period: (i)
Consolidated Interest Expense (other than interest paid-in-kind in respect of
any Subordinated Debt), plus (ii) letter of credit fees paid pursuant to Section
3.08, plus (iii) non-utilization fees paid pursuant to Section 2.11, plus (iv)
“earnout” payments (including “executive earnout” payments and “earnout”
payments under clause (a) of the Provider Earnout) in connection with Permitted
Acquisitions, in each case, to the extent paid by a Loan Party, plus (vi)
Restricted Payments made pursuant to Section 7.15(c), plus (vi) all Taxes (other
than Restricted Payments made pursuant to Section 7.15(e)), plus (vii) scheduled
payments made pursuant to Section 2.09(b)(i).
“Foreign Bank” means any Bank that is not a U.S. Person.
“Fourth Amendment” means that certain Amendment No. 4 dated effective as of
August 1, 2016, among the Co-Borrowers, the Parent, the Banks party thereto, and
the Agent.
“Fourth Amendment Effective Date” means August 1, 2016.
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantors” means Parent and each Restricted Subsidiary of a Loan Party (other
than a Co-Borrower) which has executed a Guaranty Agreement.
“Guaranty Agreement” means (i) that certain Amended and Restated Guaranty
Agreement made by Parent in favor of the Agent for the ratable benefit of the
Secured Parties and (ii) any other guaranty agreement executed from time to time
by any Person in favor of the Agent in respect of any or all of the Obligations,
as each may be amended, restated, supplemented or otherwise modified from time
to time.
“Hedged Eligible Inventory” means natural gas owned by a Co-Borrower (a) which
has been presold in a manner resulting in, or which at the time of delivery,
will result in, a Qualified Account, or (b) which has been hedged by a NYMEX
contract or an over-the-counter contract acceptable to Agent, which NYMEX
contract is subject to a tri-party account control agreement





--------------------------------------------------------------------------------





with Agent and which natural gas, upon such purchase by a Co-Borrower, shall
qualify as Eligible Inventory. Such Hedged Eligible Inventory shall be valued at
current market (as referenced by a public source acceptable to the Agent in its
sole discretion) net of any setoff, counterclaim or netting. Such Hedged
Eligible Inventory shall not include “virtual storage”, “winter bundled sales”
or future purchase commitments made during bid week prior to the physical
delivery thereof.
“HoldCo” means Spark HoldCo, LLC, a Delaware limited liability company.
“Honor Date” has the meaning specified in Subsection 3.03(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(s)
    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(t)
    all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(u)
    net obligations of such Person under any Swap Contract;
(v)
    all obligations of such Person to pay the deferred purchase price of
property or services, including payments under clause (b) of the Provider
Earnout (excluding (i) “earnout” payments, “executive earnout” payments, and
“earnout” payments under clause (a) of the Provider Earnout in connection with
Permitted Acquisitions, (ii) trade accounts payable in the ordinary course of
business that are not paid for more than 90 days after the date on which such
trade account payable was due, and (iii) obligations that are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by any Co-Borrower);
(w)
    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(x)
    Capital Lease Obligations and Synthetic Lease Obligations;
(y)
    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make





--------------------------------------------------------------------------------





any payment in respect of any equity interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends or distributions; and
(z)
    all guaranties of such Person in respect of any of the foregoing, but only
to the extent that any such guaranty does not guaranty the payment of amounts
owed or which may be owed by a Co-Borrower or is not otherwise included as
Indebtedness of a Co-Borrower.
For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that, such
Indebtedness is non-recourse to such Person, and (ii) exclude any loans from an
insurance company or an insurance premium finance company to finance all or any
portion of the premium on any insurance policy maintained by any Co-Borrower or
any of its Restricted Subsidiaries, but only to the extent consistent with past
practice. The amount of any Capital Lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Indebtedness attributable in
respect thereof as of such date. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date if the Swap Termination Value shows that the Loan Parties on a
Consolidated basis is the party owing such amount.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitees” has the meaning set forth in Section 10.05(a) of the Credit
Agreement.
“Initial Permitted Acquisition” means the acquisition of the outstanding Equity
Interests of CenStar pursuant to the Initial Permitted Acquisition Documents.
“Initial Permitted Acquisition Documents” means that certain Stock Purchase
Agreement dated May 5, 2015 between HoldCo and Perry Garber, as amended by that
certain amendment thereto dated June 25, 2015 among HoldCo, Perry Garber,
CenStar Acquisition, LLC and CenStar, and each other document, instrument or
agreement executed in connection therewith.
“Insolvency Proceeding” means with respect to any Person (a) any case, action or
proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangements in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of July 8, 2015 among the Banks and the Loan Parties relating to the
sharing of Collateral with and among the Swap Banks, as amended from time to
time.





--------------------------------------------------------------------------------





“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
COF Rate Loan, the last day of each Interest Period applicable to such Loan
except if the Interest Period for such Loan is longer than 90 days, then the
90th day after such Loan is made; and (b) as to any Base Rate Loan or COF Rate
Loan, the later of (i) the 5th Business Day of each fiscal quarter, or (ii) the
date of payment shown on the billing delivered to the Co-Borrowers by the Agent,
but in no event later than the Expiration Date.
“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as a Eurodollar Rate Loan, and
ending on the date that is one or two weeks or one, two, three or six months
thereafter, as selected by HoldCo in its Notice of Borrowing or Notice of
Conversion/Continuation as the ending date thereof; provided, however, that:
(aa)
    any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the preceding Business Day;
(bb)
    any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(cc)
    no Interest Period shall extend beyond the scheduled Expiration Date.
“Interest Rate Contract” means any agreement entered into with any Swap Bank,
whether or not in writing, relating to any single transaction that is an
interest rate protection agreement, interest rate future, interest rate option,
interest rate swap, interest rate cap, collar or other interest rate hedge
arrangement. No Interest Rate Contract will be executed hereunder unless it is
subject to the applicable ISDA Master Agreement or its equivalent (i.e.,
long-form confirmations).
“In-the-Money Positions” means the in-the-money marked-to-market value of
forward positions from Co-Borrower’s forward book from (i) any Accounts of the
Co-Borrowers which are Eligible Accounts (other than those Accounts which fail
to meet the requirements of subparagraph (h) in the definition of “Eligible
Accounts,” which Accounts shall be included) and which are attributable to
Product which has been contracted to be delivered to an account debtor and (ii)
any open financial forward contracts not included in Approved Brokerage
accounts, net of, in each case (on a counterparty by counterparty basis)
remaining forward out-of-the-money positions, accounts payable and offsets and
counterclaims of Co-Borrowers to such counterparty, as such amounts may be
adjusted to account for the effective amount of posted cash and Letter of Credit
support to such counterparty.





--------------------------------------------------------------------------------





“IPO” means the initial public offering of Parent’s Class A common stock.
“IPO Restructuring Documents” means (a) the Transaction Agreement dated as of
June 18, 2014 among Ventures, NuDevco Holdings, NuDevco Retail, Spark Energy
Holdings, LLC, HoldCo, and Parent, (b) the Transaction Agreement II dated as of
July 30, 2014 among Parent, HoldCo, NuDevco Retail, NuDevco Holdings, and
Associated Energy Services, LP, (c) the Tax Receivable Agreement, (d) the
Underwriting Agreement dated as of July 28, 2014 among Robert W. Baird & Co.
Incorporated, Stifel, Nicolaus & Company, Incorporated, and the other parties
listed on Schedule A thereto, (e) the Inter-Borrower Agreement dated as of
August 1, 2014 among Ventures, Spark Energy Holdings, LLC, Spark, SEG, and
Associated Energy Services, LP, (f) and the Registration Rights Agreement dated
as of August 1, 2014 among Parent, NuDevco Retail, and NuDevco Holdings, and
(g) the Promissory Note dated June 18, 2014 by Spark payable to Ventures in the
principal amount of $50,000.
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.
“Issuing Bank” means Société Générale and any of its Affiliates and any other
Bank or any Affiliate of any Bank that has requested and has received Agent’s
consent to Issue Letters of Credit hereunder, in such Bank’s or Affiliate’s
capacity as an issuer of one or more Letters of Credit hereunder.
“Issuing Bank Sub-Limit” means, with respect to each Issuing Bank, the limit set
opposite such Issuing Bank under the heading “Sub-Limit” in the table below or
such other amount as may be agreed to in writing by the Co-Borrowers, the Agent
and the applicable Issuing Bank:
Issuing Bank
Sub-Limit
Société Générale
$82,500,000



“L/C Advance” means each Bank’s participation in any L/C Borrowing or Reducing
L/C Borrowing in accordance with its Pro Rata Share (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Agreement, with respect to each Non-Defaulting Bank, its Working Capital
Pro Rata Adjusted Percentage, if applicable) with respect to Letters of Credit
Issued prior to the Conversion to Reduced Funding Banks Date and the Approving
Banks’ participation in any L/C Borrowing or Reducing L/C Borrowing in
accordance with its Pro Rata Share (or, if a Defaulting Bank exists, and without
limitation to the obligations of such Defaulting Bank under this Agreement, with
respect to each Non-Defaulting Bank, its Working Capital Pro Rata Adjusted
Percentage, if applicable) with respect to all Letters of Credit Issued
thereafter.





--------------------------------------------------------------------------------





“L/C Amendment Application” means an application form for amendment of
outstanding Standby or Documentary Letters of Credit as shall at any time be in
use at the Issuing Bank, as the Issuing Bank shall request.
“L/C Application” means an application form for Issuances of Standby or
Documentary Letters of Credit as shall at any time be in use at the Issuing
Bank, as the Issuing Bank shall request.
“L/C Borrowing” means an extension of credit under the Working Capital Line
resulting from either a drawing under any Letter of Credit or a Reducing L/C
Borrowing, which extension of credit shall not have been reimbursed on the date
when made nor converted into a Borrowing of Working Capital Loans under Section
3.03.
“L/C Issuance” means the Issuance of a Letter of Credit under the Working
Capital Line.
“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, which will constitute an L/C
Borrowing until reimbursed or converted into a Borrowing of Working Capital
Loans.
“L/C‑Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including, but not limited to, any of the Issuing Bank’s standard form
documents for letter of credit issuances.
“L/C Sub-limit Caps” means the following sub-limit caps upon L/C Obligations
under particular types of Letters of Credit Issued under the Working Capital
Line as follows:
(dd)
    Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of up to 90 days - $82,500,000.00.
(ee)
    Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of greater than 90 days and up to 365 days - $60,000,000.00
in the aggregate.
Provided that, any Letters of Credit that do not match the terms stated above
due to the inclusion of an automatic renewal provision shall be permitted as
long as the maximum number of days required for notice of non-renewal is ninety
(90) days for Performance Standby Letters of Credit, and sixty (60) days for all
other types of Letters of Credit. If Working Capital Commitments are increased
pursuant to Section 2.02(a), the L/C Sub-limit Cap (a) shall be correspondingly
increased. If Working Capital Commitments are increased pursuant to Section
2.02(a), the L/C Sub-limit Cap (b) shall be increased pro-rata based on the
amount of any increase in the Working Capital Commitments under Section 2.02(a)
in excess of $82,500,000 in the aggregate, but the L/C Sub-





--------------------------------------------------------------------------------





limit Cap set forth in (a) above shall not exceed $120,000,000, and the L/C
Sub-limit Cap set forth in (b) above shall not exceed $75,000,000. Such
increases to be notified to the Co-Borrowers and the Banks pursuant to Section
2.02(a)(iii). If the Elected Working Capital Line Cap is decreased pursuant to
the terms hereof, the L/C Sub-limit Cap set forth in (a) above shall be
correspondingly decreased, but shall not be less than $40,000,000, and the L/C
Sub-limit Cap set forth in (b) above shall be decreased pro-rata based on the
amount of any decrease in the Elected Working Capital Line Cap, but shall not be
less than $20,000,000.
“Letters of Credit” means (a) any letters of credit (whether Standby Letters of
Credit or Documentary Letters of Credit) issued by the Issuing Bank under the
Working Capital Line pursuant to Article III, and (b) any Reducing Letters of
Credit.
“Letters of Credit Fee Rate” means the following percentages per annum:
(ff)
    if the average daily Aggregate Amount during the most recently ended fiscal
quarter was less than fifty percent (50%) of the average daily aggregate Working
Capital Commitments of the Working Capital Banks in effect during such fiscal
quarter, (i) two percent (2.00%) for Letters of Credit described in clause (a)
under L/C Sub-limit Caps and (ii) two and one-quarter percent (2.25%) for
Letters of Credit described in clause (b) under L/C Sub-limit Caps; and
(gg)
    if the average daily Aggregate Amount during the most recently ended fiscal
quarter was greater than or equal to fifty percent (50%) of the average daily
aggregate Working Capital Commitments of the Working Capital Banks in effect
during such fiscal quarter, (i) two and one-quarter percent (2.25%) for Letters
of Credit described in clause (a) under L/C Sub-limit Caps and (ii) two and
one-half percent (2.50%) for Letters of Credit described in clause (b) under L/C
Sub-limit Caps.
The Letter of Credit Fee Rate for any fiscal quarter shall be determined by the
Agent based upon the average Aggregate Amount outstanding and the average
aggregate Working Capital Commitments of the Working Capital Banks in effect, in
each case, on each day during the fiscal quarter most recently ended, and any
such determination shall be conclusive and binding absent manifest error. Any
increase or decrease in the Letter of Credit Fee Rate resulting from a change in
the average daily Aggregate Amount or aggregate Working Capital Commitments of
the Working Capital Banks during any fiscal quarter shall become effective as of
the first day of the subsequent fiscal quarter, as notified by the Agent to the
Co-Borrowers. Notwithstanding the foregoing, the Letter of Credit Fee Rate shall
be deemed to be the Letter of Credit Fee Rate described in clause (a) above from
and after the Closing Date through and including the last day of the first full
fiscal quarter ending after the Closing Date.
“Letters of Credit for Product Not Yet Delivered” shall mean an amount equal to
the face amount of any Letter of Credit for the purchase of Product minus (i)
the value (determined by means of a commercially reasonable method agreed to
between Co-Borrowers and Agent) of accounts payable and any other costs and
liabilities incurred by the Co-Borrowers for the purchase





--------------------------------------------------------------------------------





of Products related to such Letter of Credit by the Co-Borrowers under such
Letters of Credit with respect to which title to such Products has passed to a
Co-Borrower as of the date of calculation thereof and is included as part of the
Co-Borrowers’ Eligible Inventory, minus (ii) any marked-to-market loss liability
on any open forward contract or open over-the-counter transaction, minus (iii)
any liability pertaining to an exchange payable, minus (iv) any other
counterclaim that can be made against such Letter of Credit. The amounts
resulting from such calculation shall be calculated solely with respect to the
Co-Borrowers and shall not be duplicative of amounts included in the calculation
of any other line item in the Borrowing Base Advance Cap for any reason.
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or other encumbrance, lien (statutory or
otherwise) or preferential arrangement of any kind or nature whatsoever in
respect of any property (including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming any Co-Borrower as debtor, under the Uniform Commercial Code or
any comparable law).
“Loan” means an extension of credit by the Banks to the Co-Borrowers under
Article II or Article III, including Working Capital Loans and Revolving Loans.
“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Security Documents, the Intercreditor Agreement, the L/C‑Related Documents, each
Subordination Agreement, if and when in effect, and all other documents
delivered to the Banks in connection herewith, each as amended, modified or
restated from time to time.
“Loan Party” means each Co-Borrower and each Guarantor.
“Lock Box” has the meaning specified in Subsection 7.08(a).
“Long Position” means for each Co-Borrower and any Subsidiary, (a) the aggregate
number of MMBtus of natural gas which are either held in inventory by such
Co-Borrower or such Subsidiary or which such Co-Borrower or such Subsidiary has
contracted to purchase (whether by purchase of a contract on a commodities
exchange or otherwise), or which such Co-Borrower or such Subsidiary will
receive on exchange or under a swap contract including, without limitation, all
option contracts representing the obligation of such Co-Borrower or such
Subsidiary to purchase natural gas at the option of a third party, and in each
case, for which a fixed purchase price has been set or (b) the aggregate number
of megawatt hours of electricity, which such Co-Borrower or such Subsidiary has
contracted to purchase (whether by purchase of a contract on a commodities
exchange or otherwise), or which such Co-Borrower or such Subsidiary will
receive on exchange or under a swap contract including, without limitation, all
option contracts representing the obligation of such Co-Borrower or such
Subsidiary to purchase electricity at the option of a third party, and in each
case, for which a fixed purchase price has been set. Long Positions will be
expressed as a positive number.
“Maine Bank Blocked Account” means Maine’s account nos. 45366815 and 45366874
maintained with Androscoggin Bank, account nos. 6740340709 and 6740341985





--------------------------------------------------------------------------------





maintained with BBVA Compass Bank, or an account with a depositary institution
acceptable to Agent into which collections from Maine’s accounts will be
deposited pursuant to Section 7.08.
“Majority Banks” means, as of any date of determination, (a) other than as
provided in clause (b), two or more Banks having more than 50% of Commitments
or, if the Commitment of each Bank to make Loans and the obligation of the
Issuing Bank to Issue Letters of Credit have been terminated pursuant to Section
8.02, two or more Banks holding in the aggregate more than 50% of the Effective
Amount of all Loans and L/C Obligations (with the aggregate amount of each
Bank’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Bank for purposes of this definition) and (b) at any time
there is only one Bank, such Bank.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
“Marketable Securities” means (a) certificates of deposit issued by any bank
with a Fitch rating of A or better, (b) commercial paper rated P‑1, A‑1 or F‑1,
(c) bankers acceptances rated Prime, or (d) U.S. Government obligations with
tenors of 90 days or less.
“Mass Bank Blocked Account” means Mass’s account nos. 45400083 and 45546090
maintained with Androscoggin Bank or an account with a depositary institution
acceptable to Agent into which collections from Mass’s accounts will be
deposited pursuant to Section 7.08.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties, or condition (financial or otherwise) of the
Loan Parties taken as a whole, (b) a material impairment of the ability of any
Loan Party or the Loan Parties to perform under any Loan Document, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or the rights and
remedies of the Agent, Issuing Bank or the Banks thereunder.
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
Parent or any of its Restricted Subsidiaries from (i) a Disposition, (ii) the
issuance of Additional Debt, or (iii) the issuance of Equity Interests, other
than Equity Interests issued in connection with a Cure Contribution, less (b)
underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, and other usual and
customary transaction costs, in each case only to the extent paid or payable by
Parent or any of its Restricted Subsidiaries in cash and related to such
Disposition, Additional Debt issuance, or Equity Interest issuance.
“Net Position” means the sum of all Long Positions and Short Positions of each
of the Co-Borrowers and their respective Subsidiaries.





--------------------------------------------------------------------------------





“Net Position Report” means a report which details the Net Position of each of
the Co-Borrowers and its Subsidiaries and includes each Co-Borrower’s
certification that it is in compliance with Section 7.17 of this Agreement,
substantially in the form attached hereto as Exhibit C, or in any other form
acceptable to the Agent, which Net Position Report shall include, on a monthly
basis, detailed information on volumetric positions with mark to market
valuation on a dollar basis.
“Net Working Capital” means (a) the net working capital of the Loan Parties on a
Consolidated basis (i) including in current assets the portion of accumulated
other comprehensive income (to the extent negative) for which there exists an
offsetting unrecognized profit from physical transactions not included elsewhere
on the balance sheet, (ii) excluding from current assets accumulated other
comprehensive income (to the extent positive), (iii) including in current
liabilities unrealized losses recorded on the balance sheet and income statement
to the extent that there is an offsetting physical transaction with a gain that
has not been recorded on the balance sheet and income statement, and excluding
unrealized gains recorded on the balance sheet and income statement but only to
the extent that such unrealized gains exceed losses on offsetting physical
transactions for which losses have been recorded on the balance sheet and income
statement, (iv) excluding the aggregate outstanding principal amount of the
Revolving Loans to the extent included in current liabilities, (v) excluding any
accrued and unpaid interest under the Revolving Line and Working Capital Line if
not already recorded in current liabilities, (vi) excluding cash deposits
subject to Liens permitted by Section 7.10(n) in excess of the amount equal to
total deposits of the Loan Parties on hand with Eligible Brokers plus 80% of all
other deposits of the Loan Parties) from current assets, (vii) excluding any
Subordinated Debt permitted by Section 7.13(c) from current liabilities,
(viii) excluding unsecured Indebtedness permitted under Section 7.13(k) from
current liabilities, (ix) excluding from current assets all amounts due from
employees, owners, Subsidiaries and Affiliates which are not a Co-Borrower or a
Guarantor, other than Affiliate Obligations which will be included if the amount
owing from any such Affiliate or such Subsidiary that is not a Co-Borrower is
less than $3,000,000 in the aggregate, or if any such individual or aggregate
amount is more, such Affiliate Obligation is acceptable to the Agent,
(x) excluding securities which are not “Marketable Securities” as defined herein
and which the Agent decides to exclude from Net Working Capital from current
assets, (xi) excluding mark-to-market losses (not already deducted in (iii)
above) from current liabilities, (xii) excluding all customer acquisition costs
and intangibles from current liabilities, (xiii) excluding the value of any
Equity Investment (included in net working capital) if the Agent, on behalf of
the Secured Parties, has not been granted a first priority security interest in
such Equity Investment from current assets, (xiv) excluding from current
liabilities the unrealized portion of the “earnout” in connection with the
Initial Permitted Acquisition from current liabilities, (xv) excluding unsecured
seller financings pursuant to the Provider MIPA from current liabilities, minus
(b) to the extent recorded as long-term liabilities on the balance sheet of
Parent, the aggregate outstanding principal amount of Working Capital Loans.
“New Bank” has the meaning specified in Section 2.01(c).
“New Bank Agreement” means a New Bank Agreement, substantially in the form of
Exhibit H, among the Co-Borrowers, the Agent, and a new financial institution
making a Commitment pursuant to Section 2.02 of this Agreement.





--------------------------------------------------------------------------------





“New Co-Borrower Supplement” means the supplement to the Credit Agreement
substantially in the form attached hereto as Exhibit L.
“NH Bank Blocked Account” means NH’s account nos. 45366903 and 45366938
maintained with Androscoggin Bank or an account with a depositary institution
acceptable to Agent into which collections from NH’s accounts will be deposited
pursuant to Section 7.08.
“Non Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.
“Note” means the promissory notes executed by the Co-Borrowers in favor of the
Banks pursuant to Section 2.03.
“Notice of Borrowing” means a request by the Co-Borrowers to the Agent for
either a Borrowing of Loans or an L/C Issuance, each such notice to be in the
appropriate form attached hereto as Exhibit A-1 or in any other form acceptable
to the Agent.
“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit A‑2.
“NuDevco Holdings” means NuDevco Retail Holdings, LLC, a Delaware limited
liability company.
“NuDevco Retail” means NuDevco Retail, LLC, a Delaware limited liability
company.
“NYMEX” means the New York Mercantile Exchange.
“Oasis” means, collectively, Oasis Power Holdings, LLC, a Texas limited
liability company, and Oasis Power, LLC, a Texas limited liability company.
“Oasis Bank Blocked Accounts” means Oasis’s account nos. 2535817084, 2516188653,
and 2521127158 maintained with BBVA Compass Bank or an account with a depositary
institution acceptable to Agent into which collections from Oasis’s accounts
will be deposited pursuant to Section 7.08.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent,
including, but not limited to, the obligation to reimburse L/C Obligations to an
Issuing Bank, due or to become due, now existing or hereafter arising and,
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof or any proceeding under any debtor relief
laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (b) all
indebtedness, liabilities and obligations owing by any Loan Party to any Swap
Bank under a Swap Contract, whether due or to become due, absolute or
contingent, or now existing or hereafter arising, including Swap Contracts in
effect on the Closing Date (as such Swap Contracts may be amended





--------------------------------------------------------------------------------





from time to time); provided that (i) when any Swap Bank assigns or otherwise
transfers any interest held by it under any Swap Contract to any other Person
pursuant to the terms of such agreement, the obligations thereunder shall
constitute Swap Obligations only if such assignee or transferee is also then a
Bank or an Affiliate of a Bank and a party to the Intercreditor Agreement and
(ii) if a Swap Bank ceases to be a Bank or an Affiliate of a Bank hereunder,
obligations owing to such Swap Bank shall be included as Swap Obligations only
to the extent such obligations arise from transactions under such individual
Swap Contracts (and not the master agreement between such parties) entered into
prior to the time such Swap Bank ceases to be a Bank or an Affiliate of a Bank
hereunder, without giving effect to any extension, increases, or modifications
thereof which are made after such Swap Bank ceases to be a Bank or an Affiliate
of a Bank hereunder; provided further that, “Obligations” shall exclude any
Excluded Swap Obligations. For purposes of determining the amount of the Loan
Parties’ Swap Obligations, the amount of such Swap Obligation shall be an amount
equal to the Close-Out Amount with respect to any Swap Contract.
“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.
“Originating Bank” has the meaning specified in Subsection 10.08(d).
“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.
“Parent” means Spark Energy, Inc., a Delaware corporation.
“Participant” has the meaning specified in Subsection 10.08(d).
“Participant Register” has the meaning specified in Subsection 10.08(d).
“Patriot Act” has the meaning specified in Section 10.22.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Performance Standby Letters of Credit” means Standby Letters of Credit securing
performance obligations, transportation obligations, swap obligations or other
obligations of the Co-Borrowers owing to pipeline and storage companies.
“Permitted Acquisitions” means (a) the acquisition of customer contracts for
consideration equal to or greater than $4,000,000 for any single transaction,
(b) the acquisition of 50% or more of the Equity Interest in another Person, or
(c) the acquisition of any business, division or enterprise, or all or
substantially all of the assets of another Person, provided that, in each case,
(i) such acquisition is consistent with or complimentary to the lines of
business presently conducted by the Co-Borrowers or in other business activities
in the energy business related to such lines of business, (ii) before and
immediately after giving effect to such acquisition no Default or Event of
Default shall have occurred and be continuing, (iii) immediately after giving
effect to such acquisition, the Loan Parties shall be in pro forma compliance
with the financial covenants in Section





--------------------------------------------------------------------------------





7.09, (iv) the Adjusted Purchase Price for any such acquisition does not exceed
$5,000,000.00 without the prior written consent of the Agent or $10,000,000.00
without the prior written consent of the Majority Banks and the Revolving
Majority Banks; provided that no such consent shall be required for (x) the
acquisition of all outstanding Equity Interests of Oasis so long as the Adjusted
Purchase Price for such acquisition does not exceed $20,000,000, or (y) the
Provider Acquisition so long as any payments made by any Loan Party with respect
thereto comply with Section 7.12(k), (v) the aggregate Adjusted Purchase Price
of all Permitted Acquisitions not subject to consent pursuant to the forgoing
clause (iv), and other than the acquisition of all outstanding Equity Interests
of Oasis, the acquisition of all outstanding Equity Interests of Censtar and the
Provider Acquisition, shall not exceed $10,000,000 in the aggregate, and (vi)
(A) in the case of an acquisition of Equity Interests, the acquisition is
structured so that the acquired Person becomes a Restricted Subsidiary of a
Co-Borrower, and the Co-Borrowers comply with Section 7.23 with respect to such
Person and (B) in the case of an acquisition of assets, such acquisition is
structured so that a Loan Party acquires such assets.
“Permitted Liens” has the meaning specified in Section 7.10.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.
“Platform” has the meaning specified in Subsection 10.02(e).
“Pledge Agreement” means each pledge agreement listed on the Security Schedule
and each other pledge agreement executed from time to time by any Person in
favor of the Agent in respect of any or all of the Obligations, as each may be
amended, restated, supplemented or otherwise modified from time to time.
“POR Agreement” means any agreement for billing services and for the assignment
of accounts receivables between a Co-Borrower and a third party as may be
approved by the Agent from time to time in its sole discretion. The POR
Agreements in effect as of the Fourth Amendment Effective Date are set forth in
Schedule 1.01.
“POR Collateral” means accounts receivable assigned by a Co-Borrower pursuant to
a POR Agreement.
“Product” means natural gas and electricity.
“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Revolving Percentage or Working Capital Percentage, as applicable.
“Provider Acquisition” means the acquisition by HoldCo of 100% of the
outstanding Equity Interests of each Provider Company pursuant to the Provider
Acquisition Documents.
“Provider Acquisition Documents” means, collectively, means, collectively, each
of the documents, instruments and agreements set forth on Annex D-1.





--------------------------------------------------------------------------------





“Provider MIPA” means the Membership Interest Purchase Agreement, dated May 3,
2016, among HoldCo, Provider Power, LLC, Parent and Kevin B. Dean and Emile L.
Clavet.
“Provider Companies” means Maine, NH and Mass.
“Provider Earnout” means the (a) “earnout” payable pursuant to the Provider MIPA
in an aggregate amount not to exceed $4,000,000 and (b) any minimum required
payment pursuant to Section 2.2(c) of the Provider MIPA in an aggregate amount
not to exceed $5,000,000.
“Provider MIPA Payments” means (a) the payment of the Provider Earnout by HoldCo
or any other Loan Party and (b) any other cash payments (other than cash
payments of acquired net working capital) made by HoldCo or any other Loan Party
pursuant to the Provider MIPA as consideration for the Provider Acquisition.
“Public Bank” has the meaning specified in Subsection 10.02(e).
“Qualified Accounts” means receivables under contracts which upon performance by
the applicable Co-Borrower will become Eligible Accounts of such Co-Borrower.
“Qualified ECP Guarantor” means, in respect of any CEA Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such CEA Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means any (i) Bank, (ii) the Agent, and (iii) the Issuing Bank, as
applicable.
“Reducing L/C Borrowing” means any extension of credit by the Banks under the
Working Capital Line for the purpose of funding any payment or payments made to
the beneficiary of a Reducing Letter of Credit by the Co-Borrowers if such
payment or payments (i) are made through the Issuing Bank, (ii) reference the
Reducing Letter of Credit by the letter of credit number thereof, and (iii) are
not made pursuant to a conforming and proper draw under such Reducing Letter of
Credit.
“Reducing Letters of Credit” means any standby letters of credit that (a) are
Issued by the Issuing Bank under the Working Capital Line pursuant to
Article III and (b) specifically provide that the amount available for drawing
under such letters of credit will be reduced, automatically and without any
further amendment or endorsement to such letters of credit, by the amount of any
payment or payments made to the beneficiary of such letter of credit by the
Co-Borrowers if (x) Co-Borrowers furnish evidence reasonably acceptable to Agent
that such payment or payments have been made, or (y) such payment or payments
(i) are made through the Issuing Bank and (ii) reference such Reducing Letters
of Credit by the Letter of Credit numbers thereof,





--------------------------------------------------------------------------------





notwithstanding the fact that such payment or payments are not made pursuant to
conforming and proper draws under such letter of credit.
“Register” has the meaning specified in Section 10.07(b).
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject but
excluding any such determination of an arbitrator or Governmental Authority that
is being appealed or is being validly challenged in good faith by such Person.
“Reserves” means reserves for any warehouse, bailee or storage charges or rent
where inventory is located in an amount not less than an amount necessary to pay
all such charges or rents for three months.
“Responsible Officer” means (a) with respect to any Person that is a
corporation, the officers of such Person listed on the Responsible Officer List
provided by the Loan Parties to the Agent from time to time, (b) with respect to
any Person that is a limited liability company, if such Person has officers,
then the officers of such Person listed on the Responsible Officer List provided
by the Loan Parties to the Agent from time to time, and if such Person is
managed by members, then a Responsible Officer of such Person’s managing member,
and if such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.
“Responsible Officer List” means the list of Responsible Officers provided by
the Loan Parties to the Agent from time to time.
“Restricted Subsidiary” means each Subsidiary of Parent other than an
Unrestricted Subsidiary.
“Retailco” means Retailco, LLC, a Texas limited liability company.
“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Expiration Date, (b) the date of termination of
all Revolving Commitments pursuant to Section 2.08(b), and (c) the date of
termination of the commitment of each Revolving Bank to make Revolving Loans
pursuant to Section 8.02.
“Revolving Banks” means any Bank who maintains a Revolving Commitment or has
outstanding Revolving Loans.
“Revolving Commitment” means, as to each Bank, its obligation to make Revolving
Loans pursuant to Section 2.01(b) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth as its “Revolving
Commitment” opposite such Bank’s name on Schedule 2.01 (subject to increases as
provided in Section 2.02(b)) or in the Assignment and





--------------------------------------------------------------------------------





Assumption pursuant to which such Bank becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Revolving Increase Effective Date” has the meaning specified in Subsection
2.02(b)(iv).
“Revolving Line” means the line of credit provided hereunder to finance
Permitted Acquisitions. As of the Closing Date, the Revolving Line is
$25,000,000.00 (subject to increase pursuant to Section 2.02(b)).
“Revolving Loans” shall have the meaning set forth in Section 2.01(b).
“Revolving Majority Banks” means, as of any date of determination, (a) other
than as provided in clause (b), two or more Revolving Banks having more than 50%
of the aggregate Revolving Commitments or, if the commitment of each Revolving
Bank to make Revolving Loans has been terminated pursuant to Section 8.02, two
or more Revolving Banks holding in the aggregate more than 50% of the Effective
Amount of Revolving Loans and (b) at any time there is only one Revolving Bank,
such Revolving Bank.
“Revolving Maximum” means the lesser of (a) Adjusted EBITDA of the Loan Parties
on a Consolidated basis for the most recently ended twelve (12) month period for
which financial statements have been delivered pursuant to Section 7.01(a) or
(b) multiplied by two, and (b) 75% of the sum of (i) customer acquisition costs
of the Loan Parties, plus (ii) the portion of intangibles of the Loan Parties
which relates to Permitted Acquisitions, plus (iii) the portion of goodwill of
the Loan Parties which relates to Permitted Acquisitions, in each case, recorded
on the most recent balance sheet delivered pursuant to Section 7.01(a) or (b).
“Revolving Note” means a promissory note made by a Co-Borrower in favor of a
Revolving Bank evidencing Revolving Loans made by such Revolving Bank,
substantially in the form of Exhibit B-2.
“Revolving Percentage” means, with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Revolving
Commitments represented by such Bank’s Revolving Commitment at such time. If the
commitment of each Bank to make Loans has been terminated pursuant to Section
8.02 or if the aggregate Revolving Commitments have expired, then the Revolving
Percentage of each Bank shall be determined based on the Revolving Percentage of
such Bank most recently in effect, giving effect to any subsequent assignments.
The initial Revolving Percentage of each Bank is set forth as its “Revolving
Percentage” opposite the name of such Bank on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.
“Revolving Pro Rata Adjusted Percentage” means, at any time that one or more
Banks qualifies as a Defaulting Bank hereunder, with respect to each
Non-Defaulting Bank, the percentage equivalent (expressed as a decimal, rounded
to the ninth decimal place) at such time of such Bank’s Revolving Commitment
divided by the aggregate Revolving Commitments (excluding the Revolving
Commitments of all Defaulting Banks); provided that the application of the
Revolving





--------------------------------------------------------------------------------





Pro Rata Adjusted Percentage shall in no event result in a Non-Defaulting Bank
being obligated to extend credit in an amount in excess of its Revolving
Commitment, and no adjustment to a Non-Defaulting Bank’s Revolving Commitment
shall arise from such Non-Defaulting Bank’s agreement herein to fund in
accordance with its Revolving Pro Rata Adjusted Percentage.
“Risk Management and Credit Policy” means the energy commodity risk management
policy of Co-Borrowers, as such policy may be amended from time to time pursuant
to Section 7.27.
“Sanctioned Country” means a country or territory, or a country or territory
whose government is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program of the United States of America, the United Nations, the Norwegian
State, the European Union, the United Kingdom or any agency or subdivision
thereof.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to sanctions
program administered by the United States of America, the United Nations, the
Norwegian State, the European Union, the United Kingdom or any other agency or
subdivision thereof.
“Sanctions” means any sanctions imposed, administered or enforced from time to
time by any applicable Governmental Authority, including, without limitation,
those administered by OFAC, the U.S. Department of State, Her Majesty’s
Treasury, the United Nations, the Norwegian State, the European Union, the
Member States of the European Union, any other applicable Governmental Authority
or any agency or subdivision of any of the forgoing, and shall include any
regulations, rules, and executive orders issued in connection therewith.
“SEC” means the Securities and Exchange Commission.
“Secured Parties” means the Agent, each Issuing Bank, each Bank and each Swap
Bank.
“Security Agreement” means that certain Amended and Restated Security Agreement
among the Co-Borrowers, the Guarantors and Société Générale, as Agent, dated as
of July 8, 2015, for the ratable benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time.





--------------------------------------------------------------------------------





“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, assignments, deposit instruments, guarantees, financing statements,
continuation statements, extension agreements and other agreements or
instruments now, heretofore, or hereafter delivered by any Co-Borrower to the
Agent for the ratable benefit of the Banks and the Swap Banks in connection with
this Agreement or any transaction contemplated hereby to secure the payment of
any part of the Obligations or the performance of any Co-Borrower’s other duties
and obligations under the Loan Documents.
“Security Schedule” means Annex A hereto.
“SEG” has the meaning set forth in the recitals hereto.
“SEG Bank Blocked Account” means SEG’s accounts nos. 87113329, 29200734 and
29200815 maintained with Compass Bank or an account with a depositary
institution acceptable to Agent into which collections from SEG’s accounts will
be deposited pursuant to Section 7.08.
“Sharing Event” shall have the meaning ascribed to it in the Intercreditor
Agreement.
“Short Position” means for each Co-Borrower and any Subsidiary, (a) the
aggregate number of MMBtus of natural gas which such Co-Borrower or such
Subsidiary has contracted to sell (whether by sale of a contract on a
commodities exchange or otherwise) or deliver on exchange or under a swap
contract, including, without limitation, all option contracts representing the
obligation of such Co-Borrower or such Subsidiary to sell natural gas at the
option of a third party and in each case for which a fixed sales price has been
set or (b) the aggregate number of megawatt hours of electricity which such
Co-Borrower or such Subsidiary has contracted to sell (whether by sale of a
contract on a commodities exchange or otherwise) or deliver on exchange or a
swap contract, including, without limitation, all option contracts representing
the obligation of such Co-Borrower or such Subsidiary to sell electricity at the
option of a third party and in each case for which a fixed sales price has been
set. Short Positions will be expressed as a negative number.
“Spark” has the meaning set forth in the recitals hereto.
“Spark Bank Blocked Account” means Spark’s accounts nos. 87113124, 12217196,
23158868 and 29200793 maintained with Compass Bank or an account with a
depositary institution acceptable to Agent into which collections from Spark’s
accounts will be deposited pursuant to Section 7.08.
“Subordinated Debt” means unsecured Indebtedness of the Co-Borrowers (a) no part
of the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise) prior to
the date that is six (6) months after the Expiration Date, (b) the terms and
provisions of which are otherwise reasonably satisfactory to the Agent and (c)
that has been subordinated to the Obligations in right and time of payment
pursuant to the Subordination Agreement.





--------------------------------------------------------------------------------





“Subordination Agreement” means a subordination agreement in substantially the
same form as the draft posted to the Banks on July 6, 2015 with such changes as
the Agent deems appropriate, or otherwise in form and substance acceptable to
the Agent and the Majority Banks, among the Co-Borrowers, the owner and holder
of the Subordinated Debt and the Agent.
“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. For purposes of this
Agreement and each other Loan Document, HoldCo and its Subsidiaries shall
constitute Subsidiaries of Parent. Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of any of
the Loan Parties.
“Swap Banks” means any Person that, at the time it enters into a Swap Contract
with a Co-Borrower permitted under Article 7, is a Bank or an Affiliate of a
Bank and is a party to the Intercreditor Agreement, in its capacity as a party
to such Swap Contract.
“Swap Contract” means any agreement entered into with any Swap Bank, whether or
not in writing, relating to any single transaction that is a rate swap, a basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, forward foreign exchange
transaction, cap, collar or floor transaction, currency swap, cross-currency
rate swap, currency option or any other similar transaction (including any
transaction involving physical delivery and any option to enter into any of the
foregoing) or any combination of the foregoing and, unless the context clearly
requires, any master agreement relating to or governing any or all of the
foregoing. No Swap Contract will be executed hereunder unless it is subject to
the applicable ISDA Master Agreement or its equivalent (i.e., long-form
confirmations). For the avoidance of doubt, the term “Swap Contract” shall
include Interest Rate Contracts.
“Swap Obligations” means the obligations referred to in clause (b) of the
definition of Obligations.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of a Bank, taxes imposed on or
measured by its net income by the jurisdiction





--------------------------------------------------------------------------------





(or any political subdivision thereof) under the laws of which the Bank is
organized or maintains a lending office.
“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of the
Closing Date among Parent, HoldCo, Retailco, and NuDevco Retail.
“Third Amendment Effective Date” means June 1, 2016.
“Tier I Account” means an Eligible Account with a Tier I Account Party.
“Tier I Account Party” means an Account Debtor which is (a) of the type listed
as a Tier I Account Party on the Credit Limit Annex, or (b) approved by the
Agent as a Tier I Account Party.
“Tier I Unbilled Qualified Account” means Unbilled Qualified Accounts with a
Tier I Account Party.
“Tier II Account” means an Eligible Account with a Tier II Account Party.
“Tier II Account Party” means an Account Debtor which is (a) of the type listed
on the Credit Limit Annex as a Tier II Account Party or (b) approved by the
Agent as a Tier II Account Party.
“Tier II Unbilled Qualified Account” means Unbilled Qualified Accounts with a
Tier II Account Party.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Total Available Revolving Commitments” means, at any time, the aggregate
Revolving Commitments of all Banks minus the aggregate Revolving Commitments of
all Defaulting Banks at such time.
“Total Available Working Capital Commitments” means, at any time, the aggregate
Working Capital Commitments of all Banks minus the aggregate Working Capital
Commitments of all Defaulting Banks at such time.
“Type” means a Base Rate Loan, COF Rate Loan or a Eurodollar Rate Loan.
“Unbilled Qualified Accounts” means Eligible Accounts, based upon the value of
underlying sales contracts, of the Co-Borrowers for Product which have been
delivered to an account debtor and which would be Eligible Accounts but for the
fact that such Accounts have not actually been invoiced at such time.
“United States” and “U.S.” each means the United States of America.





--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means any Subsidiary of a Co-Borrower formed or
acquired after the Fourth Amendment Effective Date that is designated by the
Co-Borrowers, with the written consent of the Agent and Majority Banks, as an
Unrestricted Subsidiary.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in
Section 9.10(b)(i).
“Wells Fargo Bank Blocked Account” means SEG’s account nos. 4174907669 and
4945021152 maintained with Wells Fargo Bank into which collections from SEG’s
accounts will be deposited pursuant to Section 7.08.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
“Working Capital Availability” means (a) the amount calculated under clause (b)
of the Borrowing Base Advance Cap minus (b) the aggregate outstanding principal
amount of the Working Capital Loans plus the Effective Amount of all L/C
Obligations.
“Working Capital Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Expiration Date, (b) the date of
termination of all Working Capital Commitments pursuant to Section 2.08(a), and
(c) the date of termination of the commitment of each Working Capital Bank to
make Working Capital Loans and of the obligation of the Issuing Bank to Issue
Letters of Credit pursuant to Section 8.02.
“Working Capital Banks” means any Bank that maintains a Working Capital
Commitment or has outstanding Working Capital Loans and participations in
respect of L/C Obligations.
“Working Capital Commitment” means, as to each Bank, its obligation to (a) make
Working Capital Loans pursuant to Section 2.01(a), and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth as its “Working Capital
Commitment” opposite such Bank’s name on Schedule 2.01 (subject to increase as
provided in Section 2.02(a)) or in the Assignment and Assumption pursuant to
which such Bank becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Working Capital Increase Effective Date” has the meaning specified in
Subsection 2.02(a)(iv).
“Working Capital Line” means the line of credit provided hereunder to fund the
purposes set forth in Section 7.07(a). As of the Third Amendment Effective Date,
the Working Capital Line is $82,500,000.00, subject to increase pursuant to
Section 2.02(a).





--------------------------------------------------------------------------------





“Working Capital Loans” shall have the meaning set forth in Section 2.01(a).
“Working Capital Majority Banks” means, as of any date of determination, (a)
other than as provided in clause (b), two or more Working Capital Banks having
more than 50% of the aggregate Working Capital Commitments or, if the commitment
of each Working Capital Bank to make Working Capital Loans has been terminated
pursuant to Section 8.02, two or more Working Capital Banks holding in the
aggregate more than 50% of the Aggregate Amount and (b) at any time there is
only one Working Capital Bank, such Working Capital Bank.
“Working Capital Note” means a promissory note made by a Co-Borrower in favor of
a Working Capital Bank evidencing Working Capital Loans made by such Working
Capital Bank, substantially in the form of Exhibit B‑1.
“Working Capital Percentage” means, with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Working
Capital Commitments represented by such Bank’s Working Capital Commitment at
such time. If the commitment of each Bank to make Loans has been terminated
pursuant to Section 8.02 or if the aggregate Working Capital Commitments have
expired, then the Working Capital percentage of each Bank shall be determined
based on the Working Capital Percentage of such Bank most recently in effect,
giving effect to any subsequent assignments. The initial Working Capital
Percentage of each Bank is set forth as its “Working Capital Percentage”
opposite the name of such Bank on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Bank becomes a party hereto, as applicable.
“Working Capital Pro Rata Adjusted Percentage” means, at any time that one or
more Banks qualifies as a Defaulting Bank hereunder, with respect to each
Non-Defaulting Bank, the percentage equivalent (expressed as a decimal, rounded
to the ninth decimal place) at such time of such Bank’s Working Capital
Commitment divided by the aggregate Working Capital Commitments (excluding the
Working Capital Commitments of all Defaulting Banks); provided that the
application of the Working Capital Pro Rata Adjusted Percentage shall in no
event result in a Non-Defaulting Bank being obligated to extend credit in an
amount in excess of its Working Capital Commitment, and no adjustment to a
Non-Defaulting Bank’s Working Capital Commitment shall arise from such
Non-Defaulting Bank’s agreement herein to fund in accordance with its Working
Capital Pro Rata Adjusted Percentage.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02
    Other Interpretive Provisions.
(a)
    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.





--------------------------------------------------------------------------------





(b)
    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)
    (1)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however,
evidenced.
(i)

The term “including” is not limiting and means “including without limitation.”

(ii)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

(d)
    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
(e)
    The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
(f)
    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms but only for the specific purposes for
which they apply.
(g)
    This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Banks and the Co-Borrowers, and
are the products of all parties. Accordingly, they shall not be construed
against any of the parties merely because of such parties’ involvement in their
preparation.





--------------------------------------------------------------------------------





1.03
    Accounting Principles.
(a)
    Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP consistently
applied.
(b)
    References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of each of the Loan Parties.
(c)
    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either a Loan
Party or the Majority Banks shall so request, the Agent, the Banks and the Loan
Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Banks); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Loan Parties shall provide to the Agent and
the Banks financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
financial statements referred to in Section 6.11(a) for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
Article 2
    
THE CREDITS
2.01
    Loans.
(h)
    Working Capital Loans. Subject to the terms and conditions set forth herein,
each Working Capital Bank severally agrees to make loans (each such loan, a
“Working Capital Loan”) to the Co-Borrowers from time to time, on any Business
Day during the Working Capital Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Working Capital Bank’s
Working Capital Commitment; provided, however, that after giving effect to any
Borrowing:
(i)

the aggregate amount of Working Capital Loans plus the






--------------------------------------------------------------------------------





Effective Amount of all L/C Obligations shall not exceed the lesser of (i) the
aggregate Working Capital Commitments of the Banks, or, if a Defaulting Bank
exists hereunder, the Total Available Working Capital Commitments and (ii) the
Borrowing Base Advance Cap determined as of the date of such request on the
basis of the Collateral Position Report most recently received by the Agent
pursuant to Section 7.02(b) two (2) Business Days prior to the date on which the
requested Working Capital Loans are to be made,
(ii)

the aggregate Effective Amount of Working Capital Loans of any Bank, plus such
Bank’s Working Capital Percentage of the Effective Amount of all L/C Obligations
shall not exceed such Bank’s Working Capital Commitment, and

(iii)

the amount of such Working Capital Loan, plus the Effective Amount of all
Working Capital Loans made for the purpose described in the applicable Advance
Sub-limit Cap shall not exceed the applicable Advance Sub-limit Cap.

Within the limits of each Bank’s Commitment, and subject to the other terms and
conditions hereof, the Co-Borrowers’ ability to obtain Working Capital Loans
shall be fully revolving, and accordingly the Co-Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.06, and re-borrow under this Section
2.01(a). Working Capital Loans may be Base Rate Loans, COF Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(i)
    Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Bank severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Co-Borrowers from time to time, on any Business Day
during the Revolving Availability Period, in an aggregate amount not to exceed
at any time outstanding the amount of such Bank’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing:
(i)

the aggregate outstanding amount of Revolving Loans shall not exceed the
Revolving Maximum;

(ii)

the aggregate amount of Revolving Loans shall not exceed the aggregate Revolving
Commitments of the Banks, or, if a Defaulting Bank exists hereunder, the Total
Available Revolving Commitments; and






--------------------------------------------------------------------------------





(iii)

the aggregate Effective Amount of Revolving Loans of any Bank shall not exceed
such Bank’s Revolving Commitment.

Within the limits of each Bank’s Revolving Commitment, and subject to the other
terms and conditions hereof, the Revolving Line shall be fully revolving, and
accordingly the Co-Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.06, and re-borrow under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(j)
    Existing Advances. The parties hereto acknowledge and agree that, effective
as of the Closing Date, in order to accommodate and orderly effect the
reallocations, acquisitions, increases and decreases under this Section 2.01(c),
the outstanding Working Capital Loans under, and as defined in, the Existing
Credit Agreement on the date hereof are (and shall be deemed to be) outstanding
as Working Capital Loans made under this Agreement. Such obligations under the
Existing Credit Agreement shall be assigned, renewed, extended, modified, and
rearranged as Obligations outstanding under and pursuant to the terms of this
Agreement. The Existing Banks have agreed among themselves, in consultation with
the Co-Borrowers, to (A) reduce, increase, assign and reallocate their
respective Commitments (as defined in the Existing Credit Agreement) as provided
herein, (B) allow each Bank party hereto that is not an Existing Bank (each a
“New Bank”) to become a Bank hereunder by acquiring an interest in the aggregate
Commitments (as defined in the Existing Credit Agreement), and (C) adjust such
Commitments (as defined in the Existing Credit Agreement) of the other Banks
(each an “Adjusting Bank”) accordingly. The Agent, the Existing Banks, and the
Co-Borrowers consent to such adjustment, increases, decreases and reallocations
and, if applicable, each New Bank’s acquisition of, and each Adjusting Bank’s
adjustment of, an interest in the Commitments (as defined in the Existing Credit
Agreement) and the Existing Banks’ partial assignments of their respective
Commitments (as defined in the Existing Credit Agreement) pursuant to this
Section 2.01(c). On the Closing Date and after giving effect to such
reallocations, adjustments, increases, assignments and decreases, the Working
Capital Commitment and Revolving Commitment of each Bank shall be as set forth
on Schedule 2.01. With respect to such reallocations, adjustments, increases,
acquisitions and decreases, each New Bank and Adjusting Bank increasing its
aggregate Commitments shall be deemed to have acquired the Commitments allocated
to it from each of the other Banks pursuant to the terms of the Assignment and
Assumptions attached as an exhibit to the Existing Credit Agreement as if each
such New Bank and Adjusting Bank had executed such Assignment and Assumptions
with respect to such allocation, increase, adjustment, and decrease. The Banks
shall make all appropriate adjustments and payments between and among themselves
to account for the revised pro rata shares resulting from the initial allocation
of the Banks’ Commitments under this Agreement.





--------------------------------------------------------------------------------





2.02
    Increase in Commitments.
(d)
    Increase in Working Capital Commitments.
(i)

Subject to the conditions set forth in clauses (ii) and (iii) of this Section
2.02(a), the Co-Borrowers may request that the amount of the aggregate Working
Capital Commitments be increased one or more times, in each case in a minimum
amount of $2,500,000.00 or in integral multiples of $2,500,000.00 in excess
thereof; provided that the aggregate Working Capital Commitments after any such
increase may not exceed $120,000,000.

(ii)

Each such increase shall be effective only upon the following conditions being
satisfied: (A) the Agent and each Issuing Bank shall have approved such
increase, each such approval not to be unreasonably withheld, (B) no Default or
Event of Default has occurred and is continuing at the time thereof or would be
caused thereby, (C) either the Banks having Working Capital Commitments
hereunder at the time the increase is requested agree to increase their Working
Capital Commitments in the amount of the requested increase or other financial
institutions agree to make a Working Capital Commitment in the amount of the
difference between the amount of the increase requested by the Co-Borrowers and
the amount by which some or all of the Banks having Working Capital Commitments
hereunder at the time the increase is requested agree to increase their Working
Capital Commitments, (D) such Banks and other financial institutions, if any,
shall have executed and delivered to the Agent a Commitment Increase Agreement
or a New Bank Agreement, as applicable, and (E) the Co-Borrowers shall have
delivered such evidence of authority for the increase (including without
limitation, certified resolutions of the applicable managers and/or members of
the Co-Borrowers authorizing such increase) as the Agent may reasonably request.

(iii)

Each financing institution to be added to this Agreement as described in Section
2.02(a)(ii)(C) above shall execute and deliver to the Agent a New Bank
Agreement, pursuant to which it becomes a party to this Agreement. Each Bank
agreeing to increase its Working Capital Commitment as described in
Section 2.02(a)(ii)(C) shall execute and deliver to the Agent a Commitment
Increase






--------------------------------------------------------------------------------





Agreement pursuant to which it increases its Working Capital Commitment
hereunder. In addition, a Responsible Officer shall execute and deliver to the
Agent, for each Bank being added to this Agreement, a Working Capital Note
payable to such new Bank in the principal amount of the Working Capital
Commitment of such Bank, and for each Bank increasing its Working Capital
Commitment, a replacement Working Capital Note payable to such Bank, in the
principal amount of the increased Working Capital Commitment of such Bank. Each
such Working Capital Note shall be dated the effective date of the pertinent New
Bank Agreement or Commitment Increase Agreement. In the event a replacement
Working Capital Note is issued to a Bank, such Bank shall mark the original note
as “REPLACED” and shall return such original Working Capital Note to the
Co-Borrowers. Upon execution and delivery to the Agent of the Working Capital
Note and the execution by the Agent of the relevant New Bank Agreement or
Commitment Increase Agreement, as the case may be, such new financing
institution shall constitute a “Bank” hereunder with a Working Capital
Commitment as specified therein, or such existing Bank’s Working Capital
Commitment shall increase as specified therein, as the case may be, and the
Agent shall notify the Co-Borrowers and all Banks of such addition or increase,
and the final allocations thereof, and provide a revised Schedule 2.01
reflecting such additions or increase together with a schedule showing the
revised Advance Sub-limit Caps and the revised L/C Sub-limit Caps.
(iv)

Notwithstanding anything to the contrary in this Section 2.02(a), the Banks
having Working Capital Commitments hereunder at the time any such increase is
requested shall have the first right, but shall not be obligated, to participate
in such increase by agreeing to increase their respective Working Capital
Commitments by their Working Capital Percentage to the extent of such increase.
The Agent shall not, and shall not be obligated to, permit any financial
institutions that do not have, at that time, Working Capital Commitments
hereunder to make commitments for portions of the requested increase not assumed
by the Banks having Working Capital Commitments hereunder until each of such
Banks have agreed to increase their Working Capital Commitments or declined to
do so. To facilitate the Banks’ right of first refusal, HoldCo shall, by written
notice to the Agent (which shall promptly deliver a copy to each Bank) given not
less than 15 days prior to the requested effective date of the increase in
Working Capital Commitments (the “Working Capital Increase Effective Date”),
request that the Banks increase their Working Capital Commitments. Each Bank
shall, by






--------------------------------------------------------------------------------





notice to HoldCo and the Agent given not later than 15 days following receipt of
HoldCo’s request, advise HoldCo whether or not it will increase its Working
Capital Commitments as of the Working Capital Increase Effective Date. Any Bank
that has not so advised HoldCo and the Agent by such day shall be deemed to have
declined to agree to such increase in its Working Capital Commitment. The
decision to increase its Working Capital Commitment hereunder shall be at the
sole discretion of each Bank.
(e)
    Increase in Revolving Commitments.
(i)

Subject to the conditions set forth in clauses (ii) and (iii) of this
Section 2.02(b), the Co-Borrowers may request that the amount of the aggregate
Revolving Commitments be increased one or more times, in each case in a minimum
amount of $2,500,000.00 or in integral multiples of $2,500,000.00 in excess
thereof; provided that the aggregate Revolving Commitments after any such
increase may not exceed $45,000,000.

(ii)

Each such increase shall be effective only upon the following conditions being
satisfied: (A) the Agent shall have approved such increase, each such approval
not to be unreasonably withheld, (B) no Default or Event of Default has occurred
and is continuing at the time thereof or would be caused thereby, (C) either the
Banks having Revolving Commitments hereunder at the time the increase is
requested agree to increase their Revolving Commitments in the amount of the
requested increase or other financial institutions agree to make a Revolving
Commitment in the amount of the difference between the amount of the increase
requested by the Co-Borrowers and the amount by which the Banks having Revolving
Commitments hereunder at the time the increase is requested agree to increase
their Revolving Commitments, (D) such Banks and other financial institutions, if
any, shall have executed and delivered to the Agent a Commitment Increase
Agreement or a New Bank Agreement, as applicable, and (E) the Co-Borrowers shall
have delivered such evidence of authority for the increase (including without
limitation, certified resolutions of the applicable managers and/or members of
the Co-Borrowers authorizing such increase) as the Agent may reasonably request.

(iii)

Each financing institution to be added to this Agreement as






--------------------------------------------------------------------------------





described in Section 2.02(b)(ii)(C) above shall execute and deliver to the Agent
a New Bank Agreement, pursuant to which it becomes a party to this Agreement.
Each Bank agreeing to increase its Revolving Commitment as described in
Section 2.02(b)(ii)(C) shall execute and deliver to the Agent a Commitment
Increase Agreement pursuant to which it increases its Revolving Commitment
hereunder. In addition, a Responsible Officer shall execute and deliver to the
Agent, for each Bank being added to this Agreement, a Revolving Note payable to
such new Bank in the principal amount of the Revolving Commitment of such Bank,
and for each Bank increasing its Revolving Commitment, a replacement Revolving
Note payable to such Bank, in the principal amount of the increased Revolving
Commitment of such Bank. Each such Revolving Note shall be dated the effective
date of the pertinent New Bank Agreement or Commitment Increase Agreement. In
the event a replacement Revolving Note is issued to a Bank, such Bank shall mark
the original note as “REPLACED” and shall return such original Revolving Note to
the Co-Borrowers. Upon execution and delivery to the Agent of the Revolving Note
and the execution by the Agent of the relevant New Bank Agreement or Commitment
Increase Agreement, as the case may be, such new financing institution shall
constitute a “Bank” hereunder with a Revolving Commitment as specified therein,
or such existing Bank’s Revolving Commitment shall increase as specified
therein, as the case may be, and the Agent shall notify the Co-Borrowers and all
Banks of such addition or increase, and the final allocations thereof, and
provide a revised Schedule 2.01 reflecting such additions or increase.
(iv)

Notwithstanding anything to the contrary in this Section 2.02(b), the Banks
having Revolving Commitments hereunder at the time any such increase is
requested shall have the first right, but shall not be obligated, to participate
in such increases by agreeing to increase their respective Revolving Commitments
by their Revolving Percentage to the extent of such increase. The Agent shall
not, and shall not be obligated to, permit any financial institutions that do
not have, at that time, Revolving Commitments hereunder to make commitments for
portions of the requested increase not assumed by the Banks having Revolving
Commitments hereunder until each of such Banks have agreed to increase their
Revolving Commitments or declined to do so. To facilitate the Banks’ right of
first refusal, HoldCo shall, by written notice to the Agent (which shall
promptly deliver a copy to each Bank) given not less than 15 days prior to the
requested effective






--------------------------------------------------------------------------------





date of the increase in Revolving Commitments (the “Revolving Increase Effective
Date”), request that the Banks increase their Revolving Commitments. Each Bank
shall, by notice to HoldCo and the Agent given not later than 15 days following
receipt of HoldCo’s request, advise HoldCo whether or not it will increase its
Revolving Commitments as of the Revolving Increase Effective Date. Any Bank that
has not so advised HoldCo and the Agent by such day shall be deemed to have
declined to agree to such increase in its Revolving Commitment. The decision to
increase its Revolving Commitment hereunder shall be at the sole discretion of
each Bank.
2.03
    Loan Accounts. The Loans and Letters of Credit Issued may be evidenced by
Notes and loan accounts. Each Bank may endorse on the schedules annexed to its
Note the date, amount and maturity of each Loan made by it and the amount of
each payment of principal made by the Co-Borrowers with respect thereto. Each
Bank is irrevocably authorized by the Co-Borrowers to endorse its Note and
records and such Bank’s records shall be conclusive absent manifest error;
provided, however, that the failure of any Bank to make, or an error in making,
a notation thereon with respect to any Loan shall not limit or otherwise affect
the Obligations of the Co-Borrowers hereunder or under such Note to such Bank.
2.04
    Procedure for Borrowing.
(a)
    Each Borrowing of Loans consisting only of Base Rate Loans or COF Rate Loans
shall be made upon the Co-Borrowers’ irrevocable written notice delivered to the
Agent in the form of a Notice of Borrowing, which notice must be received by
Agent prior to 1:00 p.m. (New York City time) on the Borrowing Date specifying
the amount of the Borrowing. Each Borrowing of Loans that includes any
Eurodollar Rate Loans shall be made upon the Co-Borrowers’ irrevocable written
notice delivered to the Agent in the form of a Notice of Borrowing (which notice
must be received by Agent prior to 1:00 p.m. (New York City time) three (3)
Business Days prior to the requested Borrowing Date), specifying the amount of
the Borrowing. Each such Notice of Borrowing shall be submitted by HoldCo by
electronic transfer or facsimile, confirmed immediately in an original writing
and shall specify (i) the Type of Loan requested and (ii) the Co-Borrower(s) for
whom such Loan is requested. Each requested Eurodollar Rate Loan must, (x) in
the case of Working Capital Loans, be in a principal amount of at least
$2,000,000.00 and any multiple of $1,000,000.00 in excess thereof and (y) in the
case of Revolving Loans, be in a principal amount of at least $1,000,000.00 and
any multiple of $100,000.00 in excess thereof.
(b)
    Following receipt of a Notice of Borrowing requesting Working Capital Loans,
the Agent shall promptly notify each Bank of the amount of its Working Capital
Percentage of





--------------------------------------------------------------------------------





such requested Working Capital Loans. Following receipt of a Notice of Borrowing
requesting Revolving Loans, the Agent shall promptly notify each Revolving Bank
of the amount of its Revolving Percentage of such requested Revolving Loans.
(c)
    Each Bank will make the amount of its Pro Rata Share of such Borrowing
available to Agent for the account of the Co-Borrowers at Agent’s Payment Office
by 3:00 p.m. (New York City time) on the Borrowing Date requested by the
Co-Borrowers in funds immediately available to Agent. The proceeds of all such
Loans will then be made available to the Co-Borrowers by the Agent by crediting
the Bank Blocked Account designated by HoldCo with the aggregate of the amounts
made available to the Agent by the Banks and in like funds as received by the
Agent.
2.05
    Conversion and Continuation Elections.
(a)
    The Co-Borrowers may, upon irrevocable written notice to Agent in accordance
with Subsection 2.05(b):
(v)

elect, as of any Business Day, in the case of Base Rate Loans or COF Rate Loans,
or as of the last day of the applicable Interest Period, in the case of any
Eurodollar Rate Loan, to convert any such Loans into Loans of any other Type
(provided, however, the principal amount of each Eurodollar Rate Loan must be at
least $2,000,000.00); or

(vi)

elect, as of the last day of the applicable Interest Period, to continue any
Loans having Interest Periods expiring on such day (provided, however, the
principal amount of each Eurodollar Rate Loan must be at least $2,000,000.00);

provided, however, that if at any time the aggregate amount of Eurodollar Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof, to a principal amount that is less than
$2,000,000.00, such Eurodollar Rate Loans shall automatically convert into Base
Rate Loans, and on and after such date the right of the Co-Borrowers to continue
such Loans as, and convert such Loans into, Eurodollar Rate Loans shall
terminate.
(b)
    HoldCo shall deliver a Notice of Conversion/Continuation to be received by
Agent not later than 1:00 p.m. (New York City time) on the
Conversion/Continuation Date if the Loans are to be converted into Base Rate
Loans or COF Rate Loans; and three (3) Business Day in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as Eurodollar Rate Loans, specifying:





--------------------------------------------------------------------------------





(v)

the proposed Conversion/Continuation Date;

(vi)

the aggregate amount of Loans to be converted or continued;

(vii)

the Type of Loans resulting from the proposed conversion or continuation; and

(viii)

other than in the case of conversions into Base Rate Loans or COF Rate Loans,
the duration of the requested Interest Period.

(c)
    If upon the expiration of any Interest Period applicable to Eurodollar Rate
Loans, the Co-Borrowers have failed to timely select a new Interest Period to be
applicable to its Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Co-Borrowers shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.
(d)
    Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the
Co-Borrowers, Agent will promptly notify each Bank of the details of any
automatic conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans, with
respect to which the notice was given, held by each Bank. Agent will promptly
notify, in writing, each Bank of the amount of such Bank’s applicable percentage
of that Conversion/Continuation.
(e)
    Unless the Working Capital Majority Banks or Revolving Majority Banks
otherwise agree, during the existence of a Default or Event of Default, the
Co-Borrowers may not elect to have a Working Capital Loan or Revolving Loan
converted into or continued as a Eurodollar Rate Loan.
(f)
    After giving effect to any Borrowing, conversion or continuation of Loans,
there may not be more than ten (10) Interest Periods in effect.
2.06
    Optional Prepayments. The Co-Borrowers may, at any time or from time to
time, upon HoldCo’s irrevocable written notice to Agent received prior to 12:00
p.m. noon (New York City time) on the date of prepayment, prepay Loans in whole
or in part, without premium or penalty. Each such notice shall specify whether
such prepayment relates to Revolving Loans or Working Capital Loans. Any
optional prepayments of the Revolving Loan shall be applied to the scheduled





--------------------------------------------------------------------------------





installments of the Revolving Loan in inverse order of maturity. The Agent will
promptly notify each Bank of its receipt of any such prepayment, and of such
Bank’s applicable percentage of such prepayment (which share may be affected by
the allocation rules set forth in Section 2.17 with respect to Defaulting
Banks).
2.07
    Mandatory Prepayments of Loans.
(a)
    If on any date (i) the Effective Amount of Working Capital Loans then
outstanding under any Advance Sub-limit Cap exceeds the amount of such Advance
Sub-limit Cap, or (ii) the Effective Amount of all Working Capital Loans then
outstanding plus the Effective Amount of all L/C Obligations exceeds the lesser
of the aggregate of the Working Capital Commitments or the Borrowing Base
Advance Cap, the Co-Borrowers shall within three Business Days, and without
notice or demand, (1) prepay the outstanding principal amount of the Working
Capital Loans and L/C Borrowings by an amount equal to the applicable excess,
such payments to be applied pro rata, or (2) Cash Collateralize on such date the
excess amount pursuant to subsection (c).
(b)
    If on any date the Effective Amount of all Revolving Loans then outstanding
under the Revolving Line exceeds the aggregate of the Revolving Commitments, the
Co-Borrowers shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Revolving Loans by an amount equal to the
applicable excess and shall be applied to the scheduled installments of the
Revolving Loan in inverse order of maturity.
(c)
    If on any date the Effective Amount of all L/C Obligations exceeds the
lesser of the aggregate Working Capital Commitments or the Borrowing Base
Advance Cap, or any L/C Obligations relating to a type of Letter of Credit
described herein exceeds the applicable L/C Sub-limit Cap, the Co-Borrowers
shall Cash Collateralize on such date the outstanding Letters of Credit, or the
outstanding type of Letters of Credit, as the case may be, in an amount equal to
such excess, and thirty (30) days prior to the Expiration Date, Co-Borrowers
shall Cash Collateralize all then outstanding Letters of Credit in an amount
equal to one hundred five percent (105%) of the Effective Amount of all L/C
Obligations related to such Letters of Credit. If on any date after giving
effect to any Cash Collateralization made on such date pursuant to the preceding
sentence, the Effective Amount of all Working Capital Loans then outstanding
plus the Effective Amount of all L/C Obligations exceeds the lesser of the
aggregate Working Capital Commitments or the Borrowing Base Advance Cap, the
Co-Borrowers shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Working Capital Loans and L/C Borrowings by
an amount equal to the applicable excess, such payments to be applied pro rata.
Any cash deposited as cash collateral or portion thereof, shall be returned to
Co-Borrowers as soon as reasonably practicable after notice to Agent of the
expiration, termination or satisfaction of the Letters of Credit in sufficient
amounts such that the Effective Amount of all Working Capital Loans





--------------------------------------------------------------------------------





then outstanding plus the Effective Amount of all L/C Obligations does not
exceed the lesser of the aggregate Working Capital Commitments or the Borrowing
Base Advance Cap.
(d)
    If an increase in the aggregate Working Capital Commitments is effected as
permitted under Section 2.02(a), the Co-Borrowers shall prepay any Working
Capital Loans and L/C Borrowings outstanding on the date such increase is
effected to the extent necessary to keep the outstanding Working Capital
Commitments ratable to reflect the revised Working Capital Percentage of the
Banks arising from such increase. Any prepayment made by the Co-Borrowers in
accordance with this Section 2.07(d) may be made with the proceeds of Working
Capital Loans made by all the Banks in connection such increase occurring
simultaneously with the prepayment.
(e)
    If an increase in the aggregate Revolving Commitments is effected as
permitted under Section 2.02(b), the Co-Borrowers shall prepay any Revolving
Loans outstanding on the date such increase is effected to the extent necessary
to keep the outstanding Revolving Commitments ratable to reflect the revised
Revolving Percentage of the Banks arising from such increase. Any prepayment
made by the Co-Borrowers in accordance with this Section 2.07(e) may be made
with the proceeds of Revolving Loans made by all the Banks in connection such
increase occurring simultaneously with the prepayment.
(f)
    Any Net Cash Proceeds that are Excess Sale Proceeds from the Disposition by
Parent or any of its Restricted Subsidiaries of any property or assets other
than the following shall be immediately applied as a mandatory prepayment of the
Loans:
(i)

Dispositions permitted by Section 7.19(a), (b), or (f), and

(ii)

Dispositions (not including Dispositions described in (i) above) not exceeding
$500,000 individually or $1,000,000 in the aggregate during any twelve (12)
month period.

With respect to any Disposition not included in (i) above and in excess of the
amounts set forth in (ii) above, upon receipt of Net Cash Proceeds by Parent or
its Restricted Subsidiaries and until application or commitment thereof as
provided in the definition of “Excess Sales Proceeds,” Parent or its Restricted
Subsidiaries shall maintain such Net Cash Proceeds in a Bank Blocked Account.
(g)
    Immediately upon the consummation by Parent or any of its Restricted
Subsidiaries of any issuance of Additional Debt (but without waiving the
requirements of the Agent and/or any Bank’s consent to any such issuance in
violation of any Loan Document), the Co-





--------------------------------------------------------------------------------





Borrowers shall make a mandatory prepayment on the Loans in an amount equal to
the Net Cash Proceeds from any such issuance.
(h)
    Each prepayment under Section 2.07(f) and (g) shall be applied ratably to
prepay:
(i)

so long as no Event of Default has occurred and is continuing, the Effective
Amount of the Revolving Loans and shall be applied to the scheduled installments
of the Revolving Loan in inverse order of maturity, without permanent reduction
of the aggregate Revolving Commitments; or

(ii)

if Event of Default has occurred and is continuing, (A) the Effective Amount of
the Revolving Loans and shall be applied to the scheduled installments of the
Revolving Loan in inverse order of maturity and (2) the Effective Amount of the
Working Capital Loans.

In each case of clauses (i) and (ii) above, such payments shall be made to the
Revolving Banks and the Working Capital Banks, as applicable, on a pro rata
basis.
2.08
    Termination or Reduction of Commitments.
(a)
    The Co-Borrowers may, upon notice to the Agent by HoldCo, terminate the
aggregate Working Capital Commitments, or from time to time permanently reduce
the aggregate Working Capital Commitments; provided that (i) any such notice
shall be received by the Agent not later than noon five (5) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $5,000,000.00 or any whole multiple of
$1,000,000.00 in excess thereof, and (iii) the Co-Borrowers may not terminate or
reduce the aggregate Working Capital Commitments if, after giving effect
thereto, a mandatory prepayment would be required under Section 2.07(a). The
Agent will promptly notify the Banks of any such termination or reduction of the
aggregate Working Capital Commitments. Any reduction of the aggregate Working
Capital Commitments shall be applied to the Working Capital Commitment of each
Working Capital Bank according to its Working Capital Percentage. All fees
accrued until the effective date of any termination of the aggregate Working
Capital Commitments and all other amounts payable shall be paid on the effective
date of such termination.
(b)
    The Co-Borrowers may, upon notice to the Agent by HoldCo, terminate the
aggregate Revolving Commitments, or from time to time permanently reduce the
aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Agent not later than





--------------------------------------------------------------------------------





noon five (5) Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $1,000,000.00 or
any whole multiple of $500,000.00 in excess thereof, and (iii) the Co-Borrowers
may not terminate or reduce the aggregate Revolving Commitments if, after giving
effect thereto, a mandatory prepayment would be required under Section 2.07(b).
The Agent will promptly notify the Banks of any such termination or reduction of
the aggregate Revolving Commitments. Any reduction of the aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving Bank
according to its Revolving Percentage. All fees accrued until the effective date
of any termination of the aggregate Revolving Commitments and all other amounts
payable shall be paid on the effective date of such termination.
2.09
    Repayment.
(a)
    The Co-Borrowers shall repay the principal amount of each Working Capital
Loan on the Advance Maturity Date for such Loan.
(b)
    The Co-Borrowers shall repay the principal amount of each Revolving Loan in
installments as follows:
(i)

on the last Business Day of each fiscal quarter, commencing on the last day of
the first full fiscal quarter following the date of consummation of the
Permitted Acquisition financed by such Revolving Loan, six and one-fourth
percent (6.25%) of the original principal amount of such Revolving Loan; and

(ii)

on the Expiration Date, one hundred percent (100%) of the Effective Amount of
the Revolving Loans.

2.10
    Interest.
(a)
    Each Loan (except for a Working Capital Loan made as a result of a drawing
under a Letter of Credit or a Reducing L/C Borrowing) shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date (i) at a
floating rate per annum equal to the Base Rate plus the Applicable Margin at all
times such Loan is a Base Rate Loan, (ii) at a floating rate per annum equal to
the COF Rate plus the Applicable Margin at all times such Loan is a COF Rate
Loan or (iii) at the Eurodollar Rate plus the Applicable Margin at all times
such Loan is an Eurodollar Rate Loan. Each Working Capital Loan made as a result
of a drawing under a Letter of Credit or a Reducing L/C Borrowing shall bear
interest on the outstanding principal amount thereof from the date funded at a
floating





--------------------------------------------------------------------------------





rate per annum equal to the Base Rate plus the Applicable Margin until such Loan
has been outstanding for more than two (2) Business Days and, thereafter, shall
bear interest on the outstanding principal amount thereof at a floating rate per
annum equal to the Base Rate plus the Applicable Margin, plus two percent (2.0%)
per annum (the “Default Rate”).
(b)
    Interest on each Loan shall be paid in arrears on each Interest Payment
Date.
(c)
    Notwithstanding subsection (a) of this Section, if any amount of principal
of or interest on any Loan, or any other amount payable hereunder or under any
other Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Co-Borrowers agree to pay interest on
such unpaid principal or other amount, from the date such amount becomes due
until the date such amount is paid in full, and after as well as before any
entry of judgment thereon to the extent permitted by law, payable on demand, at
a fluctuating rate per annum equal to the Default Rate.
(d)
    Anything herein to the contrary notwithstanding, the Obligations of the
Co-Borrowers to the Banks hereunder shall be subject to the limitation that
payment of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Banks would be contrary to the provisions of
any law applicable to the Banks limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Banks, and in such event
the Co-Borrowers shall pay the Banks interest at the highest rate permitted by
applicable law.
(e)
    Regardless of any provision contained in the Notes or in any of the Loan
Documents, the Banks shall never be deemed to have contracted for or be entitled
to receive, collect or apply as interest under the Notes or any Loan Document,
or otherwise, any amount in excess of the maximum rate of interest permitted to
be charged under applicable law, and, in the event that the Banks ever receive,
collect or apply as interest any such excess, such amount which would be
excessive interest shall be applied to the reduction of the unpaid principal
balance of the Notes, and, if the principal balance of the Notes is paid in
full, any remaining excess shall forthwith be paid to the Co-Borrowers. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, the Co-Borrowers and the Banks
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium, rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) spread the total amount of interest throughout the entire contemplated
term of such Notes so that the interest rate is uniform throughout such term;
provided, however, that if all Obligations under the Notes and all Loan
Documents are performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual term thereof exceeds the
maximum lawful rate, the Banks shall refund to the Co-Borrowers the amount of
such excess, or credit





--------------------------------------------------------------------------------





the amount of such excess against the aggregate unpaid principal balance of the
Banks’ Notes at the time in question.
2.11
    Non-Utilization Fees.
(a)
    The Co-Borrowers shall pay to the Agent for the account of each Working
Capital Bank in accordance with its Pro Rata Share, a non-utilization fee equal
to (a) if the average daily Aggregate Amount during the most recently ended
fiscal quarter was less than fifty percent (50%) of the average daily aggregate
Working Capital Commitments of the Banks in effect during such fiscal quarter,
0.50% per annum and (b) if the average daily Aggregate Amount during the most
recently ended fiscal quarter was greater than or equal to fifty percent (50%)
of the average daily aggregate Working Capital Commitments of the Banks in
effect during such fiscal quarter, 0.375% per annum times the actual daily
amount by which the aggregate Working Capital Commitments exceed the Aggregate
Amount; provided that for any day that a Bank is a Defaulting Bank hereunder,
its Working Capital Commitments shall be deemed to be, solely for purposes of
this Section 2.11(a), zero. The non-utilization fees shall accrue at all times
during the Working Capital Availability Period, including at any time during
which one or more of the conditions in Article V are not met, and shall be due
and payable quarterly in arrears within fifteen (15) days of the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Expiration Date. The
non-utilization fees shall be calculated quarterly in arrears.
(b)
    The Co-Borrowers shall pay to the Agent for the account of each Revolving
Bank in accordance with its Revolving Percentage, a non-utilization fee equal to
0.50% per annum times the actual daily amount by which the aggregate Revolving
Commitments exceed the Effective Amount of Revolving Loans; provided that for
any day that a Bank is a Defaulting Bank hereunder, its Revolving Commitments
shall be deemed to be, solely for purposes of this Section 2.11(b), zero. The
non-utilization fees shall accrue at all times during the Revolving Availability
Period, including at any time during which one or more of the conditions in
Article V are not met, and shall be due and payable quarterly in arrears within
fifteen (15) days of the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Expiration Date. The non-utilization fees shall be calculated
quarterly in arrears.
2.12
    Computation of Fees and Interest.
(a)
    All computations in respect of interest at the Prime Rate shall be made on
the basis of a 365/366-day year. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a
365/366-day year). Interest and fees shall accrue during





--------------------------------------------------------------------------------





each period during which interest or such fees are computed from the first day
thereof through the last day thereof.
(b)
    Each determination of an interest rate by the Agent shall be conclusive and
binding on the Co-Borrowers.
2.13
    Payments by the Co-Borrowers.
(a)
    All payments to be made by the Co-Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Co-Borrowers shall be made to the Agent for the account of the
Banks at Agent’s Payment Office, and shall be made in dollars and in immediately
available funds, no later than 1:00 p.m. (New York City time) on the date
specified herein. Agent will promptly distribute to each Bank its Pro Rata Share
(or after the occurrence of a Sharing Event, an amount determined pursuant to
the Intercreditor Agreement) of such payment in like funds as received. Any
payment received by Agent later than 1:00 p.m. (New York City time) shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue. If and to the extent the Co-Borrowers
make a payment in full to Agent no later than 1:00 p.m. (New York City time) on
any Business Day and Agent does not distribute to each Bank its Pro Rata Share
of such payment in like funds as received on the same Business Day, Agent shall
pay to each Bank on demand interest on such amount as should have been
distributed to such Bank at the Federal Funds Rate for each day from the date
such payment was received until the date such amount is distributed.
(i)

For any payment received by the Agent from or on behalf of the Co-Borrowers in
respect of Obligations that are then due and payable (and prepayments pursuant
to Section 2.06), the Agent will promptly distribute such amounts in like funds
to each Bank, its Pro Rata Share of the Revolving Loans and Working Capital
Loans except that any amount otherwise payable to a Defaulting Bank shall be
distributed in the manner described in Section 2.17(g).

(ii)

For any payment received from or on behalf of the Co-Borrowers by the Agent on
or after the occurrence of a Sharing Event, the Agent will promptly distribute
such payment in accordance with Section 2.01 of the Intercreditor Agreement.

(b)
    Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be





--------------------------------------------------------------------------------





made on the following Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.
(c)
    Unless Agent receives notice from the Co-Borrowers prior to the date on
which any payment is due to the Banks that the Co-Borrowers will not make such
payment in full as and when required, Agent may assume that the Co-Borrowers
have made such payment in full to Agent on such date in immediately available
funds and Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Co-Borrowers have not made
such payment in full to Agent, each Bank shall repay to Agent on demand such
amount distributed to such Bank, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Bank
until the date repaid.
2.14
    Payments by the Banks to Agent. If and to the extent any Bank shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to the Co-Borrowers such amount, that
Bank shall on the Business Day following such Borrowing Date make such amount
available to Agent, together with interest at the Federal Funds Rate for each
day during such period. A notice of Agent submitted to any Bank with respect to
amounts owing under this Section 2.14 shall be conclusive, absent manifest
error. If such amount is so made available, such payment to Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Borrowing Date, Agent will notify the Co-Borrowers of such failure
to fund and, upon demand by Agent, the Co-Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.
2.15
    Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its Pro Rata Share (or after the occurrence of a
Sharing Event, an amount determined pursuant to the Intercreditor Agreement),
such Bank shall immediately (a) notify Agent of such fact, and (b) purchase from
the other Banks such participations in the Loans made by them as shall be
necessary to cause such purchasing Bank to share the excess payment pro rata
with each of them; except that with respect to any Bank that is a Defaulting
Bank by virtue of such Bank failing to fund its Pro Rata Share, Working Capital
Pro Rata Adjusted Percentage or Revolving Pro Rata Adjusted Percentage of any
Working Capital Loan, Revolving Loan or L/C Borrowing, such Defaulting Bank’s
pro rata share of the excess payment shall be allocated to the Bank (or the
Banks, pro rata) that funded such Defaulting Bank’s Pro Rata Share, Working
Capital Pro Rata Adjusted Percentage or Revolving Pro Rata Adjusted Percentage;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to





--------------------------------------------------------------------------------





such paying Bank’s ratable share (according to the proportion of (i) the amount
of such paying Bank’s required repayment to (ii) the total amount so recovered
from the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Co-Borrowers
agree that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.09) with respect to such
participation as fully as if such Bank were the direct creditor of the
Co-Borrowers in the amount of such participation. Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Banks following any such purchases or repayments.
2.16
    Extension of Expiration Date.
(a)
    Subject to the conditions set forth in clauses (b) and (c) of this
Section 2.16, the Co-Borrowers may request that the Expiration Date be extended
until July 8, 2018.
(b)
    The extension shall be effective only upon the following conditions being
satisfied: (A) each Bank shall have approved such extension in writing, (B) no
Default or Event of Default has occurred and is continuing at the time thereof
or would be caused thereby, and (C) the Co-Borrowers shall have delivered such
evidence of authority for the extension (including without limitation, certified
resolutions of the applicable managers and/or members of the Co-Borrowers
authorizing such extension) as the Agent may reasonably request, if any.
(c)
    HoldCo shall, by written notice to the Agent (which shall promptly deliver a
copy to each Bank) given not more than sixty days and not less than 30 days
prior to the Expiration Date, request that the Banks approve the extension. Each
Bank shall, by notice to HoldCo and the Agent given not later than 15 Business
Days following receipt of HoldCo’s request, advise HoldCo whether or not it will
extend the Expiration Date. Any Bank that has not so advised HoldCo and the
Agent by such day shall be deemed to have declined to agree to such extension.
The decision to extend the Expiration Date hereunder shall be at the sole
discretion of each Bank.
2.17
    Defaulting Bank. Notwithstanding any other provision in this Agreement to
the contrary, if at any time a Bank becomes a Defaulting Bank, the following
provisions shall apply so long as any Bank is a Defaulting Bank:
(a)
    Until such time as the Defaulting Bank ceases to be a Bank under this
Agreement, it will retain its Working Capital Commitment and Revolving
Commitment and will remain subject to all of its obligations as a Bank
hereunder, although it will be presumed that such Defaulting Bank will fail to
satisfy any funding obligation and, accordingly, all other Banks





--------------------------------------------------------------------------------





hereby agree to fund L/C Borrowings in accordance with the terms hereof and
their respective Working Capital Pro Rata Adjusted Percentage.
(b)
    The Fees under Section 2.11 shall cease to accrue on that portion of such
Defaulting Bank’s Working Capital Commitment and Revolving Commitment that
remains unfunded or which has not been included in any L/C Obligations;
(c)
    A Defaulting Bank may cease to be a Defaulting Bank as specified in the
definition thereof.
(d)
    At any time during a Default Period, Agent may and upon the direction of the
Majority Banks shall, upon three (3) Business Days prior notice to the
applicable Defaulting Bank (so long as such Default Period remains in effect at
the end of such notice period), require such Defaulting Bank to assign all
right, title and interest that it may have in all Loans and any other
Obligations of the Co-Borrowers under this Agreement and the Loan Documents to
another Bank (if another Bank will consent to purchase such right, title and
interest) or an Eligible Assignee in accordance with Section 10.07 of this
Agreement, if such Eligible Assignee can be found by the Co-Borrowers, for a
purchase price equal to 100% of the principal amount of such Loans and any other
Obligations plus the amount of any interest and fees accrued and owing to such
Defaulting Bank as of the date of such assignment.
(e)
    with respect to any L/C Obligation that exists at the time a Bank becomes a
Defaulting Bank or thereafter:
(i)

all or any part of such Defaulting Bank’s Pro Rata Share of the L/C Obligations
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Working Capital Pro Rata Adjusted Percentage but only to the extent
(x) the sum of all of the Effective Amounts of the Non-Defaulting Banks plus
such Defaulting Bank’s Pro Rata Share of the L/C Obligations does not exceed the
Total Available Working Capital Commitment, (y) any Non-Defaulting Bank’s
Effective Amount plus such Non-Defaulting Bank’s Working Capital Pro Rata
Adjusted Percentage of such Defaulting Bank’s Working Capital Pro Rata
Percentage of the L/C Obligations does not exceed such Non-Defaulting Bank’s
Working Capital Commitment and (z) the conditions set forth in Section 5.02 of
this Agreement are satisfied at such time;

(ii)

if the reallocation described in clause (i) above cannot, or can only partially
be effected, then the Co-Borrowers shall within two






--------------------------------------------------------------------------------





(2) Business Days following notice by the Agent Cash Collateralize such
Defaulting Bank’s Pro Rata Share of the L/C Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
terms of this Agreement, including without limitation Section 3.07, for so long
as such L/C Obligation is outstanding;
(iii)

if the Co-Borrowers Cash Collateralize any portion of such Defaulting Bank’s Pro
Rata Share of the L/C Obligations pursuant to this Section 2.17(e) and Section
3.07 then the Co-Borrowers shall not be required to pay any fees for the pro
rata benefit of such Defaulting Bank pursuant to Section 3.08 with respect to
such Defaulting Bank’s Pro Rata Share of the L/C Obligations during the period
such Defaulting Bank’s Pro Rata Share of the L/C Obligations is Cash
Collateralized; and

(iv)

if any Defaulting Bank’s Pro Rata Share of the L/C Obligations is neither cash
collateralized nor reallocated pursuant to Section 2.17(e)(i), then, without
prejudice to any rights or remedies of the Letter of Credit Issuer or any Bank
hereunder, all letter of credit fees payable under this Agreement with respect
to such Defaulting Bank’s Pro Rata Share of the L/C Obligations shall be payable
to the Issuing Banks until such Pro Rata Share of the L/C Obligations is Cash
Collateralized, reallocated, or repaid in full.

(f)
    So long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Working Capital
Commitment of the Non-Defaulting Banks and/or cash collateral will be provided
by Defaulting Bank or the Co-Borrowers in accordance with Section 3.07, if so
required, and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among the Non-Defaulting Banks in a manner
consistent with Section 3.03 (and the Defaulting Banks shall not participate
therein).
(g)
    Any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Bank, be retained by the Agent in a segregated account and
subject to any applicable requirements of law, be applied (i) first, to the
payment of any amounts owing by such Defaulting Bank to the Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Bank to the
Issuing Banks hereunder, (iii) third, to the funding of cash collateralization
of any participating interest in any Letter of Credit in respect of which such





--------------------------------------------------------------------------------





Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent or the Issuing Bank with the amount so
funded reducing the amount the Co-Borrowers were required to Cash Collateralize
pursuant to Section 2.17(e)(ii), (iv) fourth, if so determined by the Agent, the
Issuing Bank and the Co-Borrowers, held in such account as cash collateral for
future funding obligations of any Defaulting Bank under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Co-Borrowers or
the Banks as a result of any judgment of a court of competent jurisdiction
obtained by the Co-Borrowers or any Bank against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement
and (vi) sixth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction, provided that if such payment is a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of L/C
Advances which a Defaulting Bank has funded in accordance with its participation
obligations, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Banks pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Bank.
(h)
    In the event that the Agent, the Co-Borrowers and the Issuing Bank each
agree that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then the Pro Rata Share of the L/C
Obligations of the Banks shall be readjusted to reflect the inclusion of such
Bank’s Working Capital Commitment and on such date such Bank shall purchase at
par such of the Loans of the other Banks as the Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata Share as though it were not a Defaulting Bank.
(i)
    No Swap Contract entered into by a Swap Bank shall benefit from the security
package provided by the Security Documents, if at the time such Swap Contract
was entered, such Swap Bank (or its Affiliate) was a Defaulting Bank.
(j)
    Notwithstanding anything to the contrary herein, the Working Capital
Commitment and Revolving Commitment of such Defaulting Bank shall not be
included for purposes of determining the “Majority Banks,” the “Revolving
Majority Banks” or the “Working Capital Majority Banks.”
Article 3
    
THE LETTERS OF CREDIT
3.01
    The Letter of Credit Lines.
(f)
    Each Issuing Bank agrees, (A) from time to time on any Business Day during
the





--------------------------------------------------------------------------------





period from the Closing Date to the Expiration Date, to Issue Letters of Credit
for the account of the Co-Borrowers under the Working Capital Line and to amend
or renew Letters of Credit previously Issued by it, in accordance with
Subsections 3.02(c) and 3.02(d), and (B) to honor drafts under the Letters of
Credit. Each of the Working Capital Banks will be deemed to have approved such
Issuance, amendment or renewal, and shall participate in Letters of Credit
Issued for the account of the Co-Borrowers. Subject to the other terms and
conditions hereof, the Co-Borrowers’ ability to request that an Issuing Bank
Issue Letters of Credit shall be fully revolving, and, accordingly, the
Co-Borrowers may, during the foregoing period, request that Issuing Bank Issue
Letters of Credit to replace Letters of Credit which have expired or which have
been drawn upon and reimbursed. The parties hereto agree that effective as of
the Closing Date, the Existing Letters of Credit shall be deemed to have been
issued and maintained under, and to be governed by the terms and conditions of,
this Agreement and shall constitute a portion of the L/C Obligations.
(g)
    No Issuing Bank shall Issue any Letter of Credit unless Agent shall have
received notice of the request for Issuance of such Letter of Credit and Agent
shall have consented to the Issuance of such Letter of Credit, such consent not
to be unreasonably withheld, conditioned or delayed. Additionally, no Issuing
Bank shall Issue any Letter of Credit if:
(i)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from Issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the date
hereof and which such Issuing Bank in good faith deems material to it;

(ii)

such Issuing Bank has received written notice from the Agent or the
Co-Borrowers, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;






--------------------------------------------------------------------------------





(iii)

the expiry date of any requested Letter of Credit is after the earlier to occur
of (A) the expiry date of the applicable L/C Sub-limit Cap for such Letter of
Credit or (B) 365 days after the Expiration Date, unless all the Working Capital
Banks have approved such expiry date in writing;

(iv)

the expiry date of any such requested Letter of Credit is prior to the maturity
date of any financial obligation to be supported by the requested Letter of
Credit;

(v)

such requested Letter of Credit is not in form and substance acceptable to such
Issuing Bank, or the Issuance of such requested Letter of Credit shall violate
any applicable policies of Issuing Bank;

(vi)

such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person other than another Co-Borrower;

(vii)

such Letter of Credit is denominated in a currency other than Dollars;

(viii)

the amount of such requested Letter of Credit, plus the Effective Amount of L/C
Obligations relating to Letters of Credit Issued under a particular L/C
Sub-limit Cap exceeds the applicable L/C Sub-limit Cap;

(ix)

the amount of such requested Letter of Credit, plus the Effective Amount of all
of the L/C Obligations, plus the Effective Amount of all Working Capital Loans
exceeds the lesser of (A) the Borrowing Base Advance Cap determined as of the
date of such request on the basis of the Collateral Position Report most
recently received by the Agent pursuant to Section 7.02(b) two (2) Business Days
prior to the date on which the requested Letter of Credit is to be Issued, or
(B) the aggregate Working Capital Commitments of the Banks, or, if a Defaulting
Bank exists hereunder, the Total Available Working Capital Commitments;






--------------------------------------------------------------------------------





(x)

the amount of such Letter of Credit would result in exposure of an Issuing Bank
to exceed its Issuing Bank Sub-Limit.

(h)
    Any Letter of Credit requested by the Co-Borrowers to be Issued hereunder
may be Issued by any Issuing Bank or any Affiliate of such Issuing Bank
acceptable to the Co-Borrowers, and if a Letter of Credit is Issued by an
Affiliate of such Issuing Bank, such Letter of Credit shall be treated, for all
purposes of this Agreement and the Loan Documents, as if it were issued by such
Issuing Bank.
3.02
    Issuance, Amendment and Auto-extension of Letters of Credit.
(a)
    Each Letter of Credit Issued hereunder shall be Issued upon the irrevocable
written request of HoldCo pursuant to a Notice of Borrowing in the applicable
form attached hereto as Exhibit A‑1 received by an Issuing Bank and the Agent by
no later than 12:00 p.m. noon (New York City time) on the proposed date of
Issuance. Each such request for Issuance of a Letter of Credit shall be by
electronic transfer or facsimile, confirmed immediately in an original writing
or by electronic transfer, in the form of an L/C Application, and shall specify
in form and detail satisfactory to such Issuing Bank: (i) the proposed date of
Issuance of the Letter of Credit (which shall be a Business Day); (ii) the face
amount of the Letter of Credit; (iii) the expiry date of the Letter of Credit;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by the beneficiary of the Letter of Credit in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by the
beneficiary in case of any drawing thereunder; and (vii) such other matters as
such Issuing Bank may require.
(b)
    From time to time while a Letter of Credit is outstanding and prior to the
Expiration Date, an Issuing Bank will, upon the written request of HoldCo
received by such Issuing Bank (with a copy sent by HoldCo to Agent) prior to
12:00 p.m. noon (New York City time) on the proposed date of amendment, consider
the amendment of any Letter of Credit issued by it. Each such request for
amendment of a Letter of Credit shall be made by electronic transfer or
facsimile, confirmed immediately in an original writing or by electronic
transfer, made in the form of an L/C Amendment Application and shall specify in
form and detail satisfactory to such Issuing Bank and Agent: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of the Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as such Issuing Bank may require. Such
Issuing Bank shall be under no obligation to amend any Letter of Credit.
(c)
    Unless a Co-Borrower has previously notified an Issuing Bank not to do so,
if any outstanding Letter of Credit Issued by an Issuing Bank shall provide that
it shall be automatically extended unless the beneficiary thereof is sent a
notice from such Issuing





--------------------------------------------------------------------------------





Bank that such Letter of Credit shall not be extended, and if at the time of
extension such Issuing Bank would be entitled to authorize the automatic
extension of such Letter of Credit in accordance with this Subsection 3.02(c),
then such Issuing Bank shall be permitted to allow such Letter of Credit to
auto-extend, and the Co-Borrowers and the Working Capital Banks hereby authorize
such extension, and, accordingly, such Issuing Bank shall be deemed to have
received instructions from the Co-Borrowers requesting such extension.
(d)
    Any Issuing Bank may, at its election, deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiry date of such Letter of Credit to be a date not
later than the Expiration Date.
(e)
    This Agreement shall control in the event of any conflict with any
L/C‑Related Document (other than any Letter of Credit).
(f)
    Each Issuing Bank will deliver to Agent a true and complete copy of each
Letter of Credit or amendment to or renewal of a Letter of Credit Issued by it.
3.03
    Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements.
(d)
    Immediately upon the Issuance of each Letter of Credit Issued by Issuing
Bank (including in the case of each Existing Letter of Credit, the deemed
issuance with respect thereto on the Closing Date), each Working Capital Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a participation in such Letter of Credit and
each drawing or Reducing L/C Borrowing thereunder in an amount equal to the
product of (i) the Working Capital Percentage of such Letter of Credit (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Working Capital Pro Rata Adjusted Percentage, if applicable), times
(ii) the maximum amount available to be drawn under such Letter of Credit and
the amount of such drawing or Reducing Letter of Credit Borrowing, respectively.
For purposes of Section 2.01(a), each Issuance of a Letter of Credit shall be
deemed to utilize the Working Capital Commitment of each Working Capital Bank by
an amount equal to the amount of such participation.
(e)
    In the event of any request for a drawing under a Letter of Credit Issued by
an Issuing Bank by the beneficiary or transferee thereof, such Issuing Bank will
promptly notify HoldCo. Any notice given by an Issuing Bank or Agent pursuant to
this Subsection 3.03(b) may be oral if immediately confirmed in writing
(including by facsimile); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. The Co-Borrowers shall reimburse an Issuing Bank prior to 5:00 p.m.





--------------------------------------------------------------------------------





(New York City time), on each date that any amount is paid by such Issuing Bank
under any Letter of Credit or to the beneficiary of a Reducing Letter of Credit
in the form of a Reducing L/C Borrowing (each such date, an “Honor Date”), in an
amount equal to the amount so paid by such Issuing Bank. In the event the
Co-Borrowers fail to reimburse such Issuing Bank for the full amount of any
drawing under any Letter of Credit or of any Reducing L/C Borrowing, as the case
may be, by 5:00 p.m. (New York City time) on the Honor Date, such Issuing Bank
will promptly notify Agent and Agent will promptly notify each Working Capital
Bank thereof, and HoldCo shall be deemed to have requested that Working Capital
Loans be made by the Working Capital Banks to be disbursed to such Issuing Bank
not later than one (1) Business Day after the Honor Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Working Capital
Line.
(f)
    In the event of any request for a Reducing L/C Borrowing by HoldCo in
association with any Reducing Letter of Credit, the amount available for drawing
under such Reducing Letter of Credit will be reduced automatically, and without
any further amendment or endorsement to such Reducing Letter of Credit, by the
amount actually paid to such beneficiary, notwithstanding the fact that the
payment creating such Reducing L/C Borrowing is not made pursuant to a
conforming and proper draw under the corresponding Reducing Letter of Credit.
(g)
    Each Working Capital Bank shall upon any notice pursuant to
Subsection 3.03(b) make available to Agent for the account of any Issuing Bank
an amount in Dollars and in immediately available funds equal to its Working
Capital Percentage (or, if a Defaulting Bank exists, and without limitation to
the obligations of such Defaulting Bank under this Section 3.03, with respect to
any Non-Defaulting Bank, its Working Capital Pro Rata Adjusted Percentage, if
applicable) of the amount of the drawing or of the Reducing L/C Borrowing, as
the case may be, whereupon the participating Working Capital Banks shall
(subject to Subsection 3.03(e)) each be deemed to have made a Working Capital
Loan to the Co-Borrowers in that amount. If any Working Capital Bank so notified
fails to make available to Agent for the account of Issuing Bank the amount of
such Working Capital Bank’s Working Capital Percentage (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Section 3.03, with respect to any Non-Defaulting Bank, its Working Capital
Pro Rata Adjusted Percentage, if applicable) of the amount of the drawing or of
the Reducing L/C Borrowing, as the case may be, by no later than 3:00 p.m. (New
York City time) on the Business Day following the Honor Date, then interest
shall accrue on such Working Capital Bank’s obligation to make such payment,
from the Honor Date to the date such Working Capital Bank makes such payment, at
a rate per annum equal to the Federal Funds Rate in effect from time to time
during such period. Agent will promptly give notice of the occurrence of the
Honor Date, but failure of Agent to give any such notice on the Honor Date or in
sufficient time to enable any Working Capital Bank to effect such payment on
such date shall not relieve such Working Capital Bank from its obligations under
this Section 3.03.





--------------------------------------------------------------------------------





(h)
    With respect to any unreimbursed drawing or Reducing L/C Borrowing, as the
case may be, that is not converted into Working Capital Loans in whole or in
part for any reason, the Co-Borrowers shall be deemed to have incurred from the
relevant Issuing Bank an L/C Borrowing in the amount of such drawing or Reducing
L/C Borrowing, as the case may be, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at a rate per annum
equal to the Default Rate, and each Working Capital Bank’s payment to Issuing
Bank pursuant to Subsection 3.03(d) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Working Capital Bank in satisfaction of its participation obligation under
this Section 3.03.
(i)
    Each Working Capital Bank’s obligation in accordance with this Agreement to
make the Working Capital Loans or L/C Advances, as contemplated by this
Section 3.03, as a result of a drawing under a Letter of Credit or Reducing L/C
Borrowing, shall be absolute and unconditional and without recourse to the
relevant Issuing Bank and shall not be affected by any circumstance, including
(i) any set-off, counterclaim, recoupment, defense or other right which such
Working Capital Bank may have against such Issuing Bank, the Co-Borrowers or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default, an Event of Default or a Material Adverse Effect; or (iii) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
3.04
    Repayment of Participations.
(g)
    Upon (and only upon) receipt by Agent for the account of an Issuing Bank of
immediately available funds from the Co-Borrowers (i) in reimbursement of any
payment made by such Issuing Bank under a Letter of Credit or in connection with
a Reducing L/C Borrowing with respect to which any Working Capital Bank has paid
Agent for the account of such Issuing Bank for such Working Capital Bank’s
participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, Agent will pay to each Working Capital Bank, in the
same funds as those received by Agent for the account of such Issuing Bank, the
amount of such Working Capital Bank’s Working Capital Percentage (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.04, with respect to any Non-Defaulting
Bank, its Working Capital Pro Rata Adjusted Percentage, if applicable) of such
funds, and such Issuing Bank shall receive the amount of the Working Capital
Percentage of such funds of any Working Capital Bank that did not so pay Agent
for the account of such Issuing Bank.
(h)
    If Agent or an Issuing Bank is required at any time to return to the
Co-Borrowers, or to a trustee, receiver, liquidator, custodian, or any official
in any Insolvency Proceeding, any portion of the payments made by the
Co-Borrowers to Agent for the account of such Issuing Bank pursuant to
Subsection 3.04(a) in reimbursement of a payment made under a





--------------------------------------------------------------------------------





Letter of Credit or in connection with a Reducing L/C Borrowing or interest or
fee thereon, each Working Capital Bank shall, on demand of such Issuing Bank,
forthwith return to Agent or such Issuing Bank the amount of its Working Capital
Percentage (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 3.04, with respect to any
Non-Defaulting Bank, its Working Capital Pro Rata Adjusted Percentage, if
applicable) of any amounts so returned by Agent or such Issuing Bank plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Working Capital Bank to Agent or such Issuing Bank, at a rate
per annum equal to the Federal Funds Rate in effect from time to time.
3.05
    Role of the Issuing Banks.
(a)
    Each Working Capital Bank and the Co-Borrowers agree that, in paying any
drawing under a Letter of Credit or funding any Reducing L/C Borrowing, no
Issuing Bank shall have any responsibility to obtain any document (other than
any sight draft or certificates expressly required by such Letter of Credit, but
with respect to Reducing Letter of Credit Borrowings, no document of any kind
need be obtained) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.
(b)
    No Agent Related Person, Issuing Bank or Working Capital Bank shall be
liable for: (i) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (ii) the due execution, effectiveness, validity or
enforceability of any L/C‑Related Document.
(c)
    The Co-Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Co-Borrowers from pursuing such rights and remedies as they may
have against the beneficiary or transferee at law or under any other agreement.
No Affiliate of any Issuing Bank or Working Capital Bank, nor any of the
respective correspondents, participants or assignees of any Issuing Bank or
Working Capital Bank shall be liable or responsible for any of the matters
described in clauses (a) through (g) of Section 3.06; provided, however,
anything in such clauses or elsewhere herein to the contrary notwithstanding,
that the Co-Borrowers may have a claim against an Issuing Bank or a Working
Capital Bank, and such Issuing Bank or Working Capital Bank may be liable to the
Co-Borrowers, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Co-Borrowers which the
Co-Borrowers prove were caused by such Issuing Bank or Working Capital Bank’s
willful misconduct or gross negligence or such Issuing Bank or such Working
Capital Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of





--------------------------------------------------------------------------------





Credit. In furtherance and not in limitation of the foregoing: (i) an Issuing
Bank may accept documents that appear on their face to be in substantial
compliance with the terms of the applicable Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) an Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
3.06
    Obligations Absolute. The Obligations of the Co-Borrowers under this
Agreement and any L/C‑Related Document to reimburse an Issuing Bank for a
drawing under a Letter of Credit or for a Reducing L/C Borrowing, and to repay
any L/C Borrowing and any drawing under a Letter of Credit or Reducing L/C
Borrowing converted into Working Capital Loans, shall be joint and several,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other L/C‑Related Document under all
circumstances, including the following:
(i)
    any lack of validity or enforceability of this Agreement or any L/C‑Related
Document;
(j)
    any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Co-Borrowers in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
all or any of the L/C‑Related Documents;
(k)
    the existence of any claim, set-off, defense or other right that the
Co-Borrowers may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C‑Related Documents or any unrelated transaction;
(l)
    any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;
(m)
    any payment by Issuing Bank under any Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of any
Letter of Credit; or any payment made by any Issuing Bank under any Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors,





--------------------------------------------------------------------------------





liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any Insolvency Proceeding;
(n)
    any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the Obligations of the Co-Borrowers in respect of any Letter of
Credit; or
(o)
    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Co-Borrowers.
Notwithstanding anything to the contrary in this Section 3.06, no Issuing Banks
shall be excused from liability to the Co-Borrowers to the extent of any direct
damages (as opposed to consequential, indirect and punitive damages, claims in
respect of which are hereby waived by the Co-Borrowers) suffered by the
Co-Borrowers that are caused by such Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof, provided, however, that the
parties hereto expressly agree that:
(v)

the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(vi)

the Issuing Banks shall have the right, in their sole discretion, to decline to
accept documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit;

(vii)

this sentence shall establish the standard of care to be exercised by the
Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

3.07
    Cash Collateral Pledge. Upon the request of the Agent, (a) if an Issuing
Bank has honored any full or partial drawing request on any Letter of Credit and
such drawing has resulted in an L/





--------------------------------------------------------------------------------





C Borrowing hereunder, (b) if, as of the Expiration Date, any Letters of Credit
may for any reason remain outstanding and partially or wholly undrawn or (c)
upon the occurrence of an Event of Default (and automatically without any
requirement for notice or a request upon the occurrence of the events described
in Sections 8.01(e) or (f)), the Co-Borrowers shall immediately Cash
Collateralize the L/C Obligations in an amount equal to one hundred and five
percent (105%) of such L/C Obligations. Upon the occurrence of the circumstances
described in Section 2.07(c) requiring the Co-Borrowers to Cash Collateralize
Letters of Credit, the Co-Borrowers shall immediately Cash Collateralize the L/C
Obligations in an amount equal to the applicable excess.
3.08
    Letter of Credit Fees.
(c)
    The Co-Borrowers shall pay to Agent, for the account of each of the Working
Capital Banks, a letter of credit fee with respect to each of the Letters of
Credit Issued hereunder equal to the greater of (i) $750.00 per quarter, or
(ii) an amount equal to the applicable Letters of Credit Fee Rate for the number
of days such Letter of Credit is outstanding, calculated on a 360‑day basis,
taking into consideration all increases, decreases or extensions thereto. Such
amount shall be computed on a quarterly basis in arrears as of the last Business
Day of each fiscal quarter based upon each Letter of Credit outstanding during
that fiscal quarter and only for the days each such Letter of Credit is
outstanding during that fiscal quarter as calculated by the Agent.
(d)
    The Co-Borrowers shall pay to the Agent for the account of each Issuing Bank
issuing a Letter of Credit hereunder, a negotiation fee equal to $250.00 for
each Letter of Credit that is presented to such Issuing Bank for payment.
(e)
    The Co-Borrowers shall pay to the Agent for the account of each Issuing Bank
issuing a Letter of Credit hereunder, an amendment fee equal to $150.00 for each
amendment to any Letter of Credit Issued hereunder.
(f)
    The Co-Borrowers shall pay to Agent, for the account of each of the Issuing
Banks, a letter of credit fronting fee with respect to each of the Letters of
Credit Issued hereunder by such Issuing Bank equal to 0.15% per annum for the
number of days such Letter of Credit is outstanding, calculated on a 360‑day
basis, taking into consideration all increases, decreases or extensions thereto.
Such amount shall be computed on a quarterly basis in arrears as of the last
Business Day of each fiscal quarter based upon each Letter of Credit outstanding
during that fiscal quarter and only for the days each such Letter of Credit is
outstanding during that fiscal quarter as calculated by the Agent and payable
quarterly in arrears.





--------------------------------------------------------------------------------





(g)
    The Co-Borrowers shall pay to each Issuing Bank, for its own account, an
out-of-pocket fee of $50.00 in connection with the issuance or amendment of each
Letter of Credit.
(h)
    Such letter of credit fees as described in sub-paragraph (a) and (b) above
for each Letter of Credit shall be due and payable quarterly in arrears on the
later to occur of (i) the fifth Business Day of the fiscal quarter for the
preceding fiscal quarter during which Letters of Credit are outstanding, or
(ii) two (2) Business Days after receipt of the invoice delivered to the
Co-Borrowers by the Agent for such fees, but in no event later than the
Expiration Date.
3.09
    Applicable Rules. When a Letter of Credit is issued, at the option of the
Issuing Bank, the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance or the International Standby Practices 1998
published by the Institute of International Banking and Practice (or such later
version thereof as may be in effect at the time of issuance) shall apply to each
Letter of Credit.
Article 4
    
TAXES, YIELD PROTECTION AND ILLEGALITY
4.01
    Taxes.
(g)
    Any and all payments by the Loan Parties under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by a Requirement of Law. If any Requirement of Law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Co-Borrowers shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(h)
    The Co-Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
the Agent for the payment of, any Other Taxes.





--------------------------------------------------------------------------------





(i)
    The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Co-Borrowers by a Bank (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Bank, shall be conclusive
absent manifest error.
(j)
    Each Bank shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Bank (but only to
the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 10.08(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Bank, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Agent shall be conclusive absent manifest
error. Each Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Agent to the Bank from any other source against any amount due to
the Agent under this paragraph (d).
(k)
    Within 30 days after the date of any payment by the Co-Borrowers of
Indemnified Taxes or Other Taxes, the Co-Borrowers shall furnish the Banks the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Banks.
(l)
    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.01 (including by the payment of additional amounts
pursuant to this Section 4.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such





--------------------------------------------------------------------------------





refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(m)
    Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.
4.02
    Increased Costs and Reduction of Return.
(j)
    If a Bank determines that, due to either (i) the introduction of or any
change after the date hereof in or in the interpretation of any law or
regulation or (ii) the compliance by the Bank with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) issued after the date hereof, there shall be any increase in the
cost to the Bank in the cost of agreeing to make or making, funding or
maintaining any Loans or to Issue, Issuing or maintaining any Letter of Credit
or unpaid drawing under any Letter of Credit, then the Co-Borrowers shall be
liable for, and shall from time to time, upon demand, pay to such Bank,
additional amounts as are sufficient to compensate such Bank for such increased
costs.
(k)
    If a Bank shall have determined that (i) the introduction of any guideline,
request, directive, law, rule or regulation effective after the date hereof,
(ii) any change in any guideline request, directive, law, rule or regulation
after the date hereof, (iii) after the date hereof, any change in the
interpretation or administration of any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of the Bank or of any corporation controlling the
Bank, or (iv) the compliance by the Bank (or its lending office) or any
corporation controlling the Bank with any such guideline request, directive,
law, rule or regulation effective after the date hereof, affects or would affect
the amount of capital or liquidity required or expected to be maintained by the
Bank or any corporation controlling the Bank and (taking into consideration the
Bank’s or such corporation’s policies with respect to capital adequacy and
liquidity and the Bank’s desired return on capital) determines that the amount
of such capital or liquidity is increased





--------------------------------------------------------------------------------





as a consequence of its loans, credits or obligations under this Agreement
(excluding for the purposes of this Section 4.02 any such increased costs or
reduction in amount resulting from Excluded Taxes under the laws of which such
Bank or Issuing Bank is organized or has its lending office), then, upon demand
of such Bank to the Co-Borrowers, the Co-Borrowers shall pay to such Bank, from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law for purposes of this Section 4.02, regardless of the date enacted, adopted
or issued.
4.03
    Compensation for Losses. Upon demand of any Bank (with a copy to the Agent)
from time to time, the Co-Borrowers shall promptly compensate such Bank for and
hold such Bank harmless from any loss, cost or expense incurred by it as a
result of:
(i)
    any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(j)
    any failure by any Co-Borrower (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate
Loan on the date or in the amount notified by such Co-Borrower; or
(k)
    any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefore as a result of a request by any Co-Borrower
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Co-Borrowers to the Banks
under this Section 4.03, each Bank shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.





--------------------------------------------------------------------------------





4.04
    Illegality.
(d)
    If any Bank determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for such Bank or
its applicable Lending Office to make Eurodollar Rate Loans, then, on notice
thereof by such Bank to the Co-Borrowers through the Agent, any obligation of
that Bank to make Eurodollar Rate Loans or to convert Base Rate Loans or COF
Rate Loans to Eurodollar Rate Loans shall be suspended until the Bank notifies
the Agent and the Co-Borrowers that the circumstances giving rise to such
determination no longer exist.
(e)
    If a Bank determines that it is unlawful to maintain any Eurodollar Rate
Loan, the Co-Borrowers shall, upon receipt of notice of such fact and demand
from such Bank (with a copy to the Agent), prepay in full, without premium or
penalty, such Eurodollar Rate Loans of that Bank then outstanding, together with
interest accrued thereon either on the last day of the Interest Period thereof,
if the Bank may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if the Bank may not lawfully continue to maintain such
Eurodollar Rate Loan. If the Co-Borrowers are required to so prepay any
Eurodollar Rate Loan, then concurrently with such prepayment, the Co-Borrowers
may, but shall not be required to, borrow from the affected Bank, in the amount
of such repayment, a Base Rate Loan at the sole discretion of the Co-Borrowers.
4.05
    Inability to Determine Rates. If (a) the Agent (or any Bank) determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks (or
such Bank) in the applicable offshore Dollar market for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or adequate and reasonable
means do not exist for determining the Eurodollar Rate for such Eurodollar Rate
Loan, or (ii) if the Agent (or any Bank) determines that the Eurodollar Rate for
such Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Banks (or such Bank) of funding such Eurodollar Rate Loan, or (b) the Agent (or
any Bank) determines in connection with any request for a COF Rate Loan or a
conversion to or continuation thereof that the COF Rate for such COF Rate Loan
does not adequately and fairly reflect the cost to such Banks of funding such
COF Rate Loan, then the Agent will promptly notify the Co-Borrowers and all
Banks. Thereafter, the obligation of the Banks to make or maintain Eurodollar
Rate Loans or COF Rate Loans, as applicable, shall be suspended until all of the
Banks revoke such notice. Upon receipt of such notice, the Co-Borrowers may
revoke any pending request for a Borrowing, conversion, or continuation of
Eurodollar Rate Loans or COF Rate Loans, as applicable, or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans or COF Rate Loans, as applicable, in the amount specified therein.





--------------------------------------------------------------------------------





4.06
    Reserves on Eurodollar Rate Loans. The Co-Borrowers shall pay to each Bank,
as long as such Bank shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency Liabilities”),
additional costs on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by the Bank
(as determined by the Bank in good faith, which determination shall be
conclusive), payable on each date on which interest is payable on such Loan,
provided, however, that the Co-Borrowers shall have received at least 15 days’
prior written notice (with a copy to the Agent) of such additional interest from
the Bank. If a Bank fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be payable 15 days from receipt of
such notice.
4.07
    Certificates of Bank. If a Bank claims reimbursement or compensation under
this Article IV, it shall deliver to the Co-Borrowers a certificate setting
forth in reasonable detail the amount payable to such Bank hereunder and the
basis for same and such certificate shall be conclusive and binding on the
Co-Borrowers in the absence of manifest error.
4.08
    Survival. The agreements and Obligations of the Co-Borrowers in this
Article IV shall survive the payment of all other Obligations.
Article 5
    
CLOSING ITEMS
5.01
    Matters to be Satisfied Prior to Initial Request for Extension of Credit.
The obligations of each Bank to make the initial Loan or any Issuing Bank to
issue the initial Letter of Credit, shall be subject to the conditions precedent
that:
(l)
    Loan Documents. The Agent shall have received this Agreement, the Notes, the
Security Documents (in recordable form where applicable), UCC financing
statements, UCC-3 financing statement amendments and assignments, the
Intercreditor Agreement, the Guaranty Agreement and each other document or
certificate executed in connection with this Agreement, executed by each party
thereto;
(m)
    Resolution; Incumbency. The Agent shall have received:
(i)

Copies of the resolutions of each Loan Party authorizing the transactions
contemplated hereby, certified as of the Closing Date by a Responsible Officer
of such Loan Party; and






--------------------------------------------------------------------------------





(ii)

A certificate of a Responsible Officer of each Loan Party certifying the names
and true signatures of any Responsible Officers of such Loan Party who are
authorized to act on behalf of each Loan Party.

(n)
    Organization Documents; Good Standing. The Agent shall have received the
certificate of incorporation, certificate of formation, or certificate of
limited partnership, as applicable, of each Loan Party as in effect on the
Closing Date, each certified by the Secretary of State of each such Person’s
state of organization, the bylaws, regulations, operating agreement or
partnership agreement, as applicable, of each Loan Party, each certified by a
Responsible Officer of such Loan Party as a true and correct copy thereof as of
the Closing Date, and evidence satisfactory to the Agent, that each Loan Party
is in good standing under the laws of its state of organization;
(o)
    Legal Opinion. The Agent shall have received an opinion of outside Texas and
New York counsel to the Loan Parties addressed to the Agent and the Banks, in
form and substance acceptable to the Agent;
(p)
    Payment of Fees. The Agent shall have received evidence of payment by the
Co-Borrowers of all fees, costs and expenses to the extent then due and payable
on or prior to the Closing Date, together with Attorney Costs and including,
without limitation, the fees set forth in Schedule I to the engagement letter
dated as of May 19, 2015 among the Co-Borrowers and SG Americas Securities, LLC
and any such costs, fees and expenses arising under or referenced in Section
10.04, without duplication;
(q)
    Certificate. The Agent shall have received a certificate signed by a
Responsible Officer of Parent and each Co-Borrower, dated as of the Closing
Date, in the form attached hereto as Exhibit F, or in any other form acceptable
to the Agent;
(r)
    Filings. The Agent shall have received evidence that all filings needed to
perfect the security interests granted by the Loan Documents have been completed
or due provision has been made therefor and that all previous filings against
any portion of the Collateral (other than Permitted Liens) have been terminated;





--------------------------------------------------------------------------------





(s)
    Pro Forma Financial Statements. The Agent shall have received pro forma
Consolidated and consolidating financial statements of Parent and its
Subsidiaries as of May 31, 2015, together with a funds flow memorandum for the
transactions contemplated hereby to occur on the Closing Date, including the
Initial Permitted Acquisition, in form and substance satisfactory to the Agent;
(t)
    Know Your Customer. The Agent shall have received all documentation and
other information requested by the Agent, any Issuing Bank, or any Bank that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act;
(u)
    Insurance. Agent shall have received evidence of insurance required to be
maintained by the Loan Parties hereunder, which certificates shall name the
Agent as additional insured and loss payee, as applicable;
(v)
    Collateral Position Report. Agent shall have received a pro-forma Collateral
Position Report as of May 31, 2015, giving effect to the Initial Permitted
Acquisition that has been duly executed by a Responsible Officer;
(w)
    Risk Management and Credit Policy. Agent shall have received a copy of the
Risk Management and Credit Policy in form and substance satisfactory to Agent.
(x)
    Consummation of Initial Permitted Acquisition. The Agent shall have received
evidence, in form and substance satisfactory to the Agent, of the consummation
of the Initial Permitted Acquisition in accordance with the Initial Permitted
Acquisition Documents with the proceeds of the Revolving Loan made on the
Closing Date.
(y)
    Initial Permitted Acquisition Documents. The Agent shall have received
copies of the Initial Permitted Acquisition Documents, and such other documents,
governmental certificates and agreements in connection with the Initial
Permitted Acquisition as the Agent or any Bank may reasonably request, certified
as of the Closing Date by an authorized officer of Parent (x) as being true and
correct copies of such documents and (y) as being in full force and effect.
(z)
    Capital Structure. The capital and ownership structure and the equity-holder
arrangements of the Loan Parties and their respective Subsidiaries (and all
agreements relating thereto) shall be reasonably satisfactory to the
Administrative Agent.





--------------------------------------------------------------------------------





(aa)
    Due Diligence. The Agent shall have completed and be satisfied in its sole
discretion with the corporate (or other organizational), environmental and
financial due diligence of the Loan Parties and their respective Subsidiaries.
(bb)
    Notice of Borrowing. The Agent shall have received a duly completed and
signed Notice of Borrowing for the initial Revolving Loan to be made on the
Closing Date.
(cc)
    Other Documents. The Agent shall have received such other approvals,
opinions, documents or materials as the Agent may request.
For purposes of determining compliance with the conditions specified in this
Section 5.01, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the Closing Date specifying its objection thereto.
5.02
    Matters to be Satisfied Prior to Each Request for Extension of Credit. On
any date on which the Banks make any Loans or Issue any Letter of Credit
hereunder, unless otherwise waived by the Banks, each of the following shall be
true:
(l)
    Representations and Warranties. Each of the representations and warranties
made by the Loan Parties in or pursuant to this Agreement or the other Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date).
(m)
    Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date.
(n)
    No Material Adverse Effect. Since the Closing Date, there shall have been no
Material Adverse Effect.
(o)
    No Prohibition or Penalty. The making of such Loan or the Issuance of such
Letter of Credit shall not be prohibited by any applicable law or subject the
Agent, any Issuing Bank or any Bank to any penalty under applicable law.
5.03
    Matters to be Satisfied Prior to Each Request for Borrowing of Revolving
Loans. On any





--------------------------------------------------------------------------------





date on which the Banks make any Revolving Loans hereunder, unless otherwise
waived by the Revolving Banks, each of the following shall be true:
(f)
    Adjusted Purchase Price. Such Revolving Loan does not exceed 75% of the
Adjusted Purchase Price (or portion thereof) of the Permitted Acquisition to be
financed by such Revolving Loan.
(g)
    Consent. The Administrative Agent or the Majority Banks and the Revolving
Majority Banks provided written consent to such Permitted Acquisition to be
financed by the requested Revolving Loan to the extent required by the
definition of Permitted Acquisition.
(h)
    Financial Covenant Compliance. The Co-Borrowers are in pro forma compliance
with the financial covenants in Section 7.09.
(i)
    Due Diligence. The Agent shall have completed and be satisfied in its sole
discretion with its due diligence review of the Permitted Acquisition.
(j)
    Notice of Borrowing. The Agent shall have received a duly completed and
signed Notice of Borrowing for the Revolving Loan.
(k)
    Consummation of the Permitted Acquisition. The Agent shall have received
evidence, in form and substance satisfactory to the Agent, of the consummation
of the Permitted Acquisition in accordance with the terms and conditions of such
material documentation relating to such Permitted Acquisition, without giving
effect to any modifications, consents, amendments or waivers thereto that are
materially adverse to the Administrative Agent or the Banks, substantially
concurrently with the making of such Revolving Loan.
Article 6
    
REPRESENTATIONS AND WARRANTIES
Parent and each Co-Borrower represents and warrants to the Banks that:
6.01
    Corporate Existence and Power.
(p)
    Each Loan Party and each Restricted Subsidiary is a corporation, limited
liability





--------------------------------------------------------------------------------





company or limited partnership, as applicable, duly formed and validly existing
under the laws of its state of formation.
(q)
    Each Loan Party and each Restricted Subsidiary has the power and authority
and all governmental licenses, authorizations, consents and approvals to own its
assets, carry on its business and to execute, deliver, and perform its
Obligations under the Loan Documents and to consummate the Initial Permitted
Acquisition and is licensed under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such license, except for those jurisdictions in which the failure to
obtain such licenses and authorizations could not reasonably be expected to have
a Material Adverse Effect.
6.02
    Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document to which such
Loan Party is party and the consummation of the Initial Permitted Acquisition,
have been duly authorized by all necessary corporate, limited liability company,
or partnership action, as applicable, and do not and will not contravene,
conflict with or result in any breach or contravention of, or the creation of
any Lien under any of such Loan Party’s organizational and governing documents,
or any document evidencing any contractual obligation to which such Loan Party
is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Loan Party or its property is subject or any Requirement
of Law, to the extent any such contravention, conflict or breach has or could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.
6.03
    Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for filings, recordation or similar steps necessary to perfect
the Liens of the Agent under applicable law.
6.04
    Binding Effect. This Agreement and each other Loan Document to which each
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by general principles of equity.
6.05
    Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Loan Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Loan Party, any Subsidiary or any of their respective
properties which purport to affect or pertain to this Agreement or any other
Loan Document, the Initial Permitted Acquisition, or any of the transactions
contemplated hereby or thereby or which could reasonably be expected to have a
Material Adverse Effect; and no injunction, writ, temporary restraining order or
any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement





--------------------------------------------------------------------------------





or any other Loan Document or the consummation of the Initial Permitted
Acquisition, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
6.06
    No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Loan Party and no Loan Party nor any
Restricted Subsidiary is in default under or with respect to any other
obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect.
6.07
    Compliance with Laws and Agreements. Except as could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect, each
Loan Party and each Subsidiary, before and after giving effect to this
Agreement, is in compliance with laws applicable to such entity, including all
requirements of ERISA. No Loan Party nor any Subsidiary is in default under or
with respect to any contract, agreement, lease or any other types of agreement
or instrument to which such Loan Party or such Subsidiary is a party and which
could reasonably be expected to cause a Material Adverse Effect.
6.08
    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.07. No
Co-Borrower is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock, and none of the proceeds of the Loans will be used to purchase or carry
Margin Stock.
6.09
    Title to Properties. Each Loan Party and each Restricted Subsidiary has good
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, have a
Material Adverse Effect. As of the Closing Date, the property of each Loan Party
and each Restricted Subsidiary is subject to no Liens except Permitted Liens.
6.10
    Taxes. Each Loan Party and each Subsidiary has filed all federal and other
material Tax returns and reports to be filed, and has paid all federal and other
material Taxes, assessments, fees and other governmental charges, levied or
imposed upon it or its properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed Tax assessment against any Loan Party or Subsidiary that
would, if made, have a Material Adverse Effect on the Loan Parties, taken as a
whole.
6.11
    Financial Condition.
(a)
    The Consolidated and consolidating financial statements of Parent and its





--------------------------------------------------------------------------------





Subsidiaries (x) dated December 31, 2014, and statements of income or
operations, shareholders’ equity and cash flows for the year ended on that date
and (y) dated March 31, 2015, and statements of income or operations,
shareholders’ equity and cash flows for the three month period ended on that
date:
(i)

were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein;

(ii)

fairly present the financial condition of the Loan Parties and their Restricted
Subsidiaries as of the dates thereof and results of operations for the periods
covered thereby, subject to normal year-end adjustments in the case of the
financial statements dated March 31, 2015; and

(iii)

except as set forth on Schedule 6.11, show all material indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Subsidiaries as
of the dates thereof, including liabilities for Taxes, material commitments and
contingent obligations.

(b)
    Since December 31, 2014, there has been no Material Adverse Effect.
6.12
    Environmental Matters. Except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, to each Loan Party’s
knowledge neither its business operations nor any of its properties nor any
Subsidiary nor any of such Subsidiary’s properties are in violation of any
federal or state law or regulation relating to the protection of the environment
(hereinafter “Environmental Laws”), including without limitation requirements to
obtain, maintain, and comply with any permits, licenses, registrations, or other
authorizations under Environmental Laws. No claims of any nature have been
filed, or to the Loan Parties’ knowledge threatened, against any Loan Party or
any Subsidiary pursuant to any Environmental Law that could reasonably be
expected to have a Material Adverse Effect. Except to the extent such release(s)
could not reasonably be expected to have a Material Adverse Effect, to the
knowledge of the Loan Parties, no release of hazardous substances or other
pollutants (as those terms are defined by Environmental Laws) has occurred in
connection with the Loan Parties’ or any Subsidiary’s business or operations.
Except as could not be reasonably expected to have a Material Adverse Effect, to
the Loan Parties’ knowledge, the Loan Parties and their Subsidiaries are not
subject to any liabilities under Environmental Law or relating to releases of
hazardous substances or pollutants.
6.13
    Regulated Entities. No Loan Party, nor any Person controlling any Loan
Party, or any of





--------------------------------------------------------------------------------





its Subsidiaries, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. No Loan Party is subject to any Requirement of
Law limiting its ability to incur indebtedness or perform its obligations
hereunder.
6.14
    Copyrights, Patents, Trademarks and Licenses, etc. Each Loan Party and each
Restricted Subsidiary owns or is licensed or otherwise has the right to use all
of the patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of its business, without conflict with the rights of any other
Person. To the best knowledge of each Loan Party, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Restricted Subsidiary infringes upon any rights held by any other Person, to the
extent such failure to own, license or possess the right to use has or could
reasonably be expected to have a Material Adverse Effect, taken as a whole.
6.15
    Subsidiaries. No Loan Party or any Restricted Subsidiary has any
Subsidiaries or has any equity investments in any other corporation or entity
other than those specifically disclosed on Schedule 6.15.
6.16
    Insurance. The properties of each Loan Party and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of a Loan Party with an AM Best rating of not less than “B+”, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Party or Restricted Subsidiary operates.
6.17
    Full Disclosure. None of the representations or warranties made by any Loan
Party in the Loan Documents as of the date such representations and warranties
are made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of any Loan Party to
any Secured Party in connection with the Loan Documents or the Initial Permitted
Acquisition, when taken as a whole, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.
6.18
    [Reserved].
6.19
    [Reserved].
6.20
    [Reserved].





--------------------------------------------------------------------------------





6.21
    Deposit and Hedging Brokerage Accounts. Each of the Loan Parties’ bank
depository accounts and securities accounts and each of the Loan Parties’
hedging brokerage accounts with Eligible Brokers is listed on Schedule 6.21.
6.22
    Solvency. None of the Loan Parties nor any Restricted Subsidiary is
“insolvent” (that is, the sum of such Person’s absolute and contingent
liabilities, including the Obligations, does not exceed the fair market value of
such Person’s assets, including any rights of contribution, reimbursement or
indemnity). Each Loan Party and each Restricted Subsidiary has capital which is
adequate for the businesses in which such Person is engaged and intends to be
engaged. None of the Loan Parties nor any Restricted Subsidiary has incurred
(whether hereby or otherwise), nor do the Loan Parties intend to incur or
believe that they will incur, liabilities which will be beyond their respective
ability to pay as such liabilities mature.
6.23
    ERISA. Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Loan Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Loan Party or any Subsidiary has incurred or otherwise has or
could have an obligation or any liability and (z) no ERISA Event is reasonably
expected to occur. Except for those that would not, in the aggregate, have a
Material Adverse Effect, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. Except
for those that would not, in the aggregate, have a Material Adverse Effect, no
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.
Except for those that would not, in the aggregate, have a Material Adverse
Effect, no ERISA Affiliate has incurred any liability under Title IV of ERISA
that remains outstanding (other than PBGC premiums due but not delinquent).
6.24
    Transmitting Utility and Utility. None of the Loan Parties nor any
Restricted Subsidiary is a “transmitting utility”, as that term is defined in
the Uniform Commercial Code of any applicable jurisdiction, or a “utility”, as
that term is defined in Section 261.001 of the Texas Business and Commerce Code.
6.25
    Sanctions; Anti-Corruption Laws, Etc.
(a)
    Neither any Letter of Credit nor any part of the proceeds of any Loan will
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person, or in any other manner that would
result in any violation by any Person (including any Bank, any arranger, the
Administrative Agent, or any Issuing Bank)





--------------------------------------------------------------------------------





of the Trading with the Enemy Act of 1917 (50 U.S.C. §§ 1-44), as amended, any
other Sanctions, Anti-Corruption Laws or any other similar applicable law.
(b)
    No Co-Borrower nor any of its Subsidiaries, nor, to the knowledge of the
Loan Parties, any director, officer, employee, agent, or affiliate of any Loan
Party or any of their Subsidiaries (i) is or is owned or controlled by, a
Sanctioned Person, (ii) is located, organized or resident in a country or
territory that is, or whose government is, the subject or target of any
Sanctions, or (iii) engages or will engage in any dealings or transactions, or
is or will be otherwise associated, with any such Sanctioned Person that would
result in any violation of any Sanctions or any other similar applicable law.
(c)
    Each Co-Borrower and each of its Subsidiaries is in compliance with any
applicable law relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar applicable laws currently in force or hereafter enacted.
(d)
    Each Co-Borrower and each of its Subsidiaries has conducted its business in
compliance with all applicable anti-corruption laws, including without
limitation the FCPA. Each Co-Borrower and each of its Subsidiaries has
instituted and maintained policies and procedures, if any, as it reasonably
deems appropriate, in light of its business and international activities (if
any), designed to comply with all applicable anti-corruption laws, including
without limitation the FCPA. Neither any Letter of Credit nor any part of the
proceeds of any Loan has been or will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or any similar applicable law to
which each Co-Borrower or any of its Subsidiaries is subject, in all cases to
the extent that such laws apply to any such Persons.
(e)
    No Co-Borrower nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by an governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions,
and no such investigation, inquiry or proceeding is pending or, to the knowledge
of any Co-Borrower or any of its Subsidiaries, has been threatened.





--------------------------------------------------------------------------------





6.26
    EEA Financial Institution. None of the Loan Parties is an EEA Financial
Institution.
Article 7
    
CERTAIN COVENANTS
So long as the Banks shall be obligated to make Loans or Issue Letters of Credit
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding:
7.01
    Financial Statements. Parent and each of the Co-Borrowers shall deliver to
the Agent, in form and detail satisfactory to the Agent and the Majority Banks:
(l)
    (i) as soon as possible, but not later than 120 days after the end of each
fiscal year (or, if earlier, not later than 15 days after delivering such
financial statements to the SEC), a copy of the audited Consolidated and
consolidating financial statements of Parent (which include the Co-Borrowers and
all Subsidiaries) to include a balance sheet as at the end of such year and the
related statements of income and loss, shareholders’ equity and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm which report shall state that such financial
statements present fairly the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by the public accounting firm of any material portion of
Co-Borrowers’ records;
(ii)    for any fiscal year during which an Unrestricted Subsidiary exists, as
soon as possible, but not later than 120 days after the end of each fiscal year,
a consolidated balance sheet of the Loan Parties on a Consolidated basis, as at
the end of such year and the related statements of income and loss,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller as fairly presenting the financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years;
(m)
    (1) as soon as available, but not later than forty-five (45) days after the
end of each month (except for the month ending December 31, which shall be
delivered no later than sixty (60) days after the end of such month) (or, if
earlier, not later than 5 days after delivering such financial statements to the
SEC) unaudited Consolidated and consolidating financial statements of Parent
(which include the Co-Borrowers and all Subsidiaries) prepared by Parent in form
acceptable to the Agent; and





--------------------------------------------------------------------------------





(i)

for any fiscal month during which an Unrestricted Subsidiary exists, as soon as
available, but not later than forty-five (45) days after the end of each month
(except for the month ending December 31, which shall be delivered no later than
sixty (60) days after the end of such month), unaudited financial statements of
the Loan Parties on a Consolidated basis, in form acceptable to the Agent.

7.02
    Certificates; Other Information. Parent and the Co-Borrowers shall furnish
to the Agent and shall notify the Agent of:
(p)
    concurrently with the delivery of the financial statements referred to in
Subsections 7.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer of Parent, who is authorized to act on behalf of each of the Loan
Parties, setting forth in reasonable detail the basis for the calculations and
determinations made therein; provided, however, that if at any time any Loan
Party anticipates mark-to-market losses for Product, which such losses are not
reflected on the Compliance Certificate most recently delivered to the Banks,
then Parent and the Co-Borrowers shall, by the Business Day following the day
such Co-Borrower realizes such losses are expected, deliver to the Banks an
additional Compliance Certificate which shall reflect such anticipated losses;
(q)
    on the last day of each month, delivered within ten (10) Business Days of
the reporting date, a Collateral Position Report, certified by a Responsible
Officer of HoldCo, who is authorized to act on behalf of the Loan Parties, and
at such other times as the Agent may request; provided, however, if the excess
Collateral Position as shown on the most recent Collateral Position Report is
less than the greater of $10,000,000 and 10% of clause (b) of the Borrowing Base
Advance Cap, then Collateral Position Reports shall be delivered on the 15th and
last day of each month, delivered within ten (10) Business Days of the reporting
date, until such time as the excess Collateral Position is equal to or greater
than the greater of $10,000,000 and 10% of clause (b) of the Borrowing Base
Advance Cap (in which case reporting will revert to the last day of each month);
(r)
    as of the last day of each month (or the next succeeding Business Day after
such date in the event that such date is not a Business Day), delivered within
ten (10) Business Days of the reporting date, a Net Position Report, certified
by a Responsible Officer of HoldCo, who is authorized to act on behalf of each
of the Loan Parties and each Subsidiary;
(s)
    within 90 days of the end of each calendar quarter, with respect to Unbilled
Qualified Accounts, a reconciliation setting forth estimated volumes and gross
sales revenues versus actual volumes and gross sales revenues for such period,
in a form acceptable to Agent;





--------------------------------------------------------------------------------





(t)
    within 15 days of the end of each calendar quarter (or within 15 days of
when requested by Agent following the occurrence and during the continuance of
an Event of Default), an accounts receivable aging analysis, in a form
reasonably acceptable to Agent;
(u)
    as soon as reasonably possible after a written request is made by Agent from
time to time, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary;
(v)
    within ten (10) Business Days of each calendar quarter end, a report of
inventory storage locations for each Loan Party as of such quarter end;
(w)
    as soon as available and in any event within 30 days after the end of each
fiscal year of Parent, an annual budget summary in the form of an income
statement for the immediately following fiscal year and detailed on a quarterly
basis;
(x)
    promptly of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default or Event of Default;
(y)
    promptly of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a contractual obligation of any Loan Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between (1) any Loan Party or any Subsidiary and (2) any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, in the case
each of clauses (i), (ii) and (iii), which has resulted or may reasonably be
expected to result in a Material Adverse Effect;
(z)
    on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, and (ii) promptly, and in any event within 10 days,
after any Responsible Officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event has occurred;
(aa)
    within fifteen (15) Business Days after the Chief Executive Officer of any
Loan Party ceases to hold such office;
(bb)
    within two Business Days after making a public filing with the SEC with
respect to





--------------------------------------------------------------------------------





those activities requiring a public filing or as soon as available with respect
to those activities in which no public filing is made, the Co-Borrowers shall
provide to the Agent copies of each amendment or modification to, waiver of, or
consent to departure from, the Risk Management and Credit Policy;
(cc)
    promptly after the same are available, the Co-Borrowers shall make available
to the Agent copies of each annual report, proxy or financial statement or other
material report or communication sent to the holders of Equity Interests of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
any other securities Governmental Authority, and not otherwise required to be
delivered to the Agent pursuant hereto;
(dd)
    promptly upon execution thereof, a copy of any material amendments, waivers
or other modifications to the Provider Acquisition Documents; and
(ee)
    promptly in the event that, in Parent’s quarterly and annual reviews of
whether or not an impairment exists under GAAP in accordance with FASB ASC Topic
350, management determines that a triggering event has occurred during the
period that would require Parent to perform an impairment test prior to the
annual impairment test.
Each notice under clauses (i)-(m) of this Section shall be accompanied by a
written statement by a Responsible Officer of Parent, who is authorized to act
on behalf of the Loan Parties setting forth details of the occurrence referred
to therein, and stating what action such Loan Party proposes to take with
respect thereto and at what time. Each notice under Subsection 7.02(i) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.
7.03
    Insurance.
(c)
    Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, maintain, with financially sound and reputable insurers independent of any
Loan Party and with an AM Best rating of not less than “B+”, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, cargo
insurance. Agent shall be named as an additional insured and/or loss payee under
all such policies, without liability for premiums or club calls. Each Loan Party
shall use the standard of care typical in the industry in the operation and
maintenance of its facilities.





--------------------------------------------------------------------------------





(d)
    Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, obtain flood insurance in such total amount as the Agent may from time to
time require, if at any time the area in which a Building located on any real
property encumbered by a mortgage in favor of Agent is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
7.04
    Payment of Obligations. Each Loan Party shall, and shall cause each of its
Subsidiaries to, pay and discharge, as the same shall become due and payable,
all its material obligations and liabilities, including, without limitation,
Taxes, except for such obligations and liabilities that are being diligently
contested in good faith by appropriate proceedings.
7.05
    Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply, in all material respects, with all Requirements of Law
of any Governmental Authority having jurisdiction over it or its business,
including, without limitation, the Federal Fair Labor Standards Act, ERISA, the
Foreign Corrupt Practices Act, and the rules and regulations promulgated by
OFAC, except such as may be contested in good faith or as to which a bona fide
dispute may exist or which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.
7.06
    Inspection of Property and Books and Records and Audits. Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain proper books and
records in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Person. Each Loan Party shall, and
shall cause each of its Subsidiaries to, permit representatives and independent
contractors of the Agent to visit and inspect any of its respective properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its respective affairs, finances
and accounts with its respective directors, officers, and independent public
accountants, all at the expense of such Loan Party and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to such Loan Party; provided, however, when an Event
of Default exists the Agent may do any of the foregoing at the expense of such
Loan Party at any time during normal business hours and without advance notice.
At such times as the Agent deems advisable, each Loan Party will, and will cause
each of its Restricted Subsidiaries to, allow the Agent or an entity
satisfactory to the Agent to conduct a thorough examination of the Collateral
Position, and such Loan Party will, and will cause each of its Restricted
Subsidiaries to, fully cooperate in such examination. Such Loan Party will pay
the costs and expenses of each such examination. Notwithstanding the foregoing,
in the absence of an Event of Default, Agent shall not request more than one
Collateral Position audit in any 12‑month period.





--------------------------------------------------------------------------------





7.07
    Use of Proceeds.
(c)
    Co-Borrowers shall use the proceeds of the Working Capital Line for the
purposes of (i) financing such Co-Borrowers’ working capital requirements
related to the trading and marketing of Product, including the purchase of
acquired net working capital in connection with Permitted Acquisitions, (ii)
general corporate purposes; provided that, any use of proceeds of the Working
Capital Line to finance any Permitted Acquisition (excluding the purchase of
acquired net working capital in connection with such Permitted Acquisition)
shall not exceed $1,000,000 and shall only be paid as and when the such amount
becomes due, (iii) funding distributions to the holders of Equity Interests of
Parent and HoldCo permitted by Section 7.15(c), and (iv) paying any costs, fees
and expenses due hereunder.
(d)
    Co-Borrowers shall use the proceeds of the Revolving Loan for the purpose of
financing a portion of the Adjusted Purchase Price of Permitted Acquisitions as
and when such payments become due and payable.
(e)
    No proceeds of any Credit Extension shall be used, directly or indirectly,
to purchase or carry Margin Stock.
(f)
    The Co-Borrowers will not, directly or indirectly, use any Credit Extension
or the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, which would result in a violation of any Sanctions or Anti-Corruption
Laws by any Person (including any Person participating in the Loans, whether as
underwriter, advisor, investor, or otherwise).
(g)
    Co-Borrowers will not, directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977 and other similar
anti-corruption legislation in other jurisdictions where the Loan Parties
operate.
7.08
    Payments to Bank Blocked Accounts.
(d)
    Each Co-Borrower shall, if such Co-Borrower receives payments from account
debtors in the ordinary course of business, establish and maintain a lock box
(“Lock Box”) through the applicable Bank Blocked Account or at another
depositary institution acceptable to the Agent, and shall notify in writing and
otherwise take such reasonable steps to ensure that all of its account debtors
under any of its Accounts forward payment under such Accounts in the form of
cash, checks, drafts or other similar items of payment directly to such Lock





--------------------------------------------------------------------------------





Box or directly by wire transfer to such Bank Blocked Account, and shall provide
Agent with reasonable evidence of such notification. Any payment in the form of
cash, checks, drafts or similar items of payment received by any Co-Borrower in
its Lock Box or otherwise shall be deposited into the applicable Bank Blocked
Account no later than two Business Days following the date on which the
applicable Co-Borrower receives such payment.
(e)
    In the event that any account debtor does not make any payment directly to
the applicable Lock Box or the applicable Bank Blocked Account but instead makes
such payment to a Loan Party, such Loan Party shall promptly deposit or cause to
be deposited such amounts into the applicable Bank Blocked Account as soon as
reasonably possible after receipt thereof.
(f)
    Agent may at any time following the occurrence of an Event of Default
initiate the “Activation Period” or other analogous defined term (as defined in
the Blocked Account Agreements) and thereafter all amounts deposited in the Bank
Blocked Accounts shall be transferred as directed by the Agent. Co-Borrowers
agree that, during the Activation Period, (a) no monies shall be withdrawn or
otherwise transferred from any Bank Blocked Account without the Agent’s approval
and (b) Agent is authorized to apply amounts contained in the Bank Blocked
Accounts toward satisfaction of the Obligations.
7.09
    Financial Covenants.
(a)
    Net Working Capital. The Net Working Capital of the Loan Parties on a
Consolidated basis shall at all times be greater than (i) commencing December
31, 2015 through December 30, 2016, the greater of (A) 10% of the Elected
Working Capital Line Cap in effect at such time and (B) $5,000,000, and (ii)
commencing December 31, 2016 and thereafter, the greater of (A) 15% of the
Elected Working Capital Line Cap in effect at such time and (B) $5,000,000.
(b)
    Adjusted Tangible Net Worth. The Adjusted Tangible Net Worth of the Loan
Parties on a Consolidated basis shall at all times equal or be greater than an
amount equal to the sum of (i) the Net Cash Proceeds of any issuance of Equity
Interest of any Loan Party on or after the Closing Date, plus (ii) the greater
of (A) an amount equal to the sum of (1) 20% of the aggregate Working Capital
Commitments in effect at such time, plus (2) 33% of the aggregate outstanding
principal amount of the Revolving Loans and (B) $18,000,000.
(c)
    Fixed Charge Coverage Ratio. Parent shall not permit the Fixed Charge
Coverage Ratio as of the last day of any month, commencing the first month-end
after the Closing Date, to be less than (i) 1.10 to 1.00 for each month ended
during the period from and including the Closing Date to September 29, 2016,
(ii) 1.15 to 1.00 for each month ended during the period from and including
September 30, 2016 to December 30, 2016, (iii) 1.20





--------------------------------------------------------------------------------





to 1.00 for each month ended during the period from and including December 31,
2016 to March 30, 2017, and (iv) 1.25 to 1.00 for each month ended on March 31,
2017 and thereafter.
(d)
    Total Leverage Ratio. Parent shall not permit as of the last day of any
month, commencing the first month-end after the Closing Date, the ratio of (i)
all Indebtedness of the Loan Parties on a Consolidated basis on such date
(excluding the Working Capital Line and Subordinated Debt permitted by
Section 7.13(c)) to (ii) Adjusted EBITDA for the most recent twelve (12) month
period then ended to be more than 2.5 to 1.00.
(e)
    Right to Cure. In the event that the Co-Borrowers fail to comply with the
financial covenants set forth in subsections (b) (c), or (d) above by an amount
not exceeding forty percent (40%) of the then-required applicable covenant level
for any calendar month or the Co-Borrowers fail to comply with the financial
covenant set forth in subsection (a) above by any amount of the then-required
applicable covenant level for any calendar month, in each case, until the
expiration of the fifth (5th) Business Day subsequent to the date on which
monthly financial statements are required to be delivered pursuant to
Section 7.01 (the “Cure Period”), the Co-Borrowers shall be permitted to cure
such failure to comply by way of (i) in the case of failure to comply with the
financial covenant set forth in subsection (a) above, a decrease in the Elected
Working Capital Line Cap pursuant to the last paragraph in the definition of
Elected Working Capital Line Cap (an “EWCLC Reduction Cure”) or (ii) in the case
of failure to comply with the financial covenants set forth in subsections (a),
(b), (c) or (d) above, receiving Cure Contributions, and upon the date on which
the Cure Period expires, such covenants shall be recalculated giving effect to
the Cure Contributions. Solely for the purpose of curing a financial covenant
pursuant to a Cure Contribution, any such Cure Contributions shall be included
in the calculation of Net Working Capital, Adjusted Tangible Net Worth, or
Adjusted EBITDA, as applicable, for the most recently ended month. If, after
giving effect to the foregoing recalculations, Co-Borrowers shall then be in
compliance with the requirements of such covenants, Co-Borrowers shall be deemed
to have satisfied the requirements of such covenants as of the relevant earlier
required date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of any such covenant that had occurred shall be deemed cured for the purposes of
this Agreement and the other Loan Documents. Co-Borrowers shall provide Agent
with notice of intent to exercise their right to cure contained in this
subsection within 45 days of the end of the calendar month for which the cure is
sought. Notwithstanding anything to the contrary contained this Agreement, from
the date of receipt of such notice until the date on which the Cure Period
expires, neither Agent nor any Bank shall exercise rights or remedies with
respect to any Default or Event of Default solely on the basis that an Event of
Default has occurred and is continuing under Section 7.09 (a), (b) (c), or (d).
The Cure Contributions or EWCLC Reduction Cures, in the aggregate, must be
received no later than the end of the applicable Cure Period. In any rolling
twelve month period, there shall be no more than two (2) Cure Contributions or
EWCLC Reduction Cures, in the aggregate, submitted under this Section 7.09(e)
permitted,





--------------------------------------------------------------------------------





and no more than three (3) Cure Contributions or EWCLC Reduction Cures, in the
aggregate, submitted under this Section 7.09(e) shall be permitted during the
term of this Agreement.
7.10
    Limitation on Liens. The Loan Parties shall not, nor shall the Loan Parties
suffer or permit any of their Restricted Subsidiaries to make, create, incur,
assume or suffer to exist any Lien upon or with respect to any part of its
property, whether now owned or hereafter acquired, other than
(c)
    any Lien existing on property of the Loan Parties on the date hereof and set
forth in Schedule 7.10;
(d)
    any Lien created under any Loan Document;
(e)
    Liens for Taxes, fees, assessments or other governmental charges or levies
which are not delinquent or remain payable without penalty or the validity of
which is being diligently contested in good faith by appropriate proceedings
(and fully reserved for on the books of such Person to the extent such item is
material);
(f)
    Liens on POR Collateral;
(g)
    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person, and Liens of interest owners arising pursuant to Texas Bus. &
Com. Code Section 9.343, or comparable law of other states, or Liens securing
the Loan Parties’ obligations under leases or deferred payment purchases of
equipment and automobiles used in the Loan Parties’ business;
(h)
    non-consensual statutory Liens arising in the ordinary course of the Loan
Parties’ business to the extent such Liens secure indebtedness which is not past
due or such Liens secure indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or are being contested in good faith by appropriate
proceedings diligently pursued and available to such Loan Party prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books;
(i)
    zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such





--------------------------------------------------------------------------------





real property or ordinary conduct of the business of the Loan Parties as
presently conducted thereon or materially impair the value of the real property
which may be subject thereto;
(j)
    pledges and deposits of cash by any Loan Party in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security benefits consistent with the current practices of
such Loan Party;
(k)
    pledges and deposits of cash by any Loan Party after the date hereof to
secure the performance of tenders, bids, leases, trade contracts (other than for
the repayment of indebtedness), public or statutory obligations, surety bonds,
performance bonds and other similar obligations in each case in the ordinary
course of business consistent with the current practices of such Loan Party;
(l)
    Liens arising from operating leases and the precautionary UCC financing
statement filings in respect thereof and equipment or other materials which are
not owned by any Loan Party located on the owned or leased premises of such Loan
Party (but not in connection with, or as part of, the financing thereof) from
time to time in the ordinary course of business and the precautionary UCC
financing statement filings in respect thereof;
(m)
    judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, such
Liens are being contested in good faith and by appropriate proceedings
diligently pursued, adequate reserves or other appropriate provision, if any, as
are required by GAAP have been made therefor and a stay of enforcement of any
such Liens is in effect;
(n)
    Liens granted by any Loan Party on its or their rights under any insurance
policy, but only to the extent that such Lien is granted to the insurers under
such insurance policies or any insurance premium finance company to secure
payment of the premiums and other amounts owed to the insurers or such premium
finance company with respect to such insurance policy;
(o)
    Liens on cash deposits in the nature of a right of setoff, banker’s Lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts; and
(p)
    Liens by way of cash collateral or Liens on amounts owed to any Loan Party
under and as provided for in Master Agreements such as NAESB Gas Contracts, EEI
Master Agreements, ISDA Master Agreements, or similar types of agreements
provided the





--------------------------------------------------------------------------------





aggregate outstanding amount of cash collateral does not exceed $30,000,000 (all
of the foregoing collectively, “Permitted Liens”).
7.11
    Fundamental Changes. The Loan Parties shall not, nor suffer or permit any of
their Restricted Subsidiaries to, merge, consolidate with or into, liquidate or
dissolve, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (a) as permitted pursuant to Section 7.19 and (b) if no Default or Event
of Default has occurred and is continuing, the merger of any Co-Borrower into
any other Co-Borrower; provided that, the surviving Co-Borrower executes and
delivers to Agent all additional security documentation as the Agent may
reasonably require in order to reaffirm the security interest of the Agent for
the benefit of the Secured Parties in the Collateral.
7.12
    Loans, Investments and Acquisitions. The Loan Parties shall not, nor suffer
or permit any of their Restricted Subsidiaries to (without the consent of
Agent), purchase or acquire or make any commitment therefor, any equity
interest, or any obligations or other securities of, or any interest in, any
Person or make or commit to make any acquisitions, or make or commit to make any
advance, loan, extension of credit (other than pursuant to sales on open account
in the ordinary course of any Loan Party’s business) or capital contribution to
or any other investment in, any Person, except:
(k)
    the endorsement of instruments for collection or deposit in the ordinary
course of business;
(l)
    investments in cash or cash equivalents, provided, that, subject to
Section 7.21, Agent shall have been granted a valid enforceable first priority
security interest with respect to the deposit account, investment account or
other account in which such cash or cash equivalents are held;
(m)
    loans and advances by any Loan Party to employees of such Loan Party for:
(i) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Loan Party, (ii) reasonable and necessary relocation expenses of such employees,
and (iii) hardship situations being experienced by any such employee(s);
provided that the aggregate amount of (i), (ii) and (iii) above does not exceed
$1,000,000 at any one time outstanding;
(n)
    stock or obligations issued to any Loan Party by any Person (or the
representative of such Person) in respect of indebtedness of such Person owing
to such Loan Party in connection with the insolvency, bankruptcy, receivership
or reorganization of such Person or a composition or readjustment of the debts
of such Person; provided, that, the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to





--------------------------------------------------------------------------------





Agent, together with such stock power, assignment or endorsement by such Loan
Party in order to perfect the security interest of Agent and the Banks in any
such stock or instrument;
(o)
    obligations of account debtors to any Loan Party arising from Accounts which
are past due that are evidenced by a promissory note made by such account debtor
payable to such Loan Party; provided, that, promptly upon the receipt of the
original of any such promissory note by such Loan Party, such promissory note
shall be endorsed to the order of Agent by such Loan Party and promptly
delivered to Agent as so endorsed in order to perfect the security interest of
Agent and the Banks in any such promissory note;
(p)
    loans by a Loan Party to another Loan Party after the date hereof, provided,
that, as to all of such loans, (b) within thirty (30) days after the end of each
fiscal year, the Co-Borrowers shall provide to Agent a report in form and
substance satisfactory to Agent of the outstanding amount of such loans as of
the last day of such year, (c) the indebtedness arising pursuant to any such
loan shall not be evidenced by a promissory note or other instrument, unless the
original of such note or other instrument is promptly delivered to Agent to hold
as part of the Collateral, with such endorsement and/or assignment by the payee
of such note or other instrument as Agent may require, (d) as of the date of any
such loan and after giving effect thereto, the Loan Party making such loan shall
be solvent, and (e) as of the date of any such loan and after giving effect
thereto, no Event of Default shall have occurred and be continuing;
(q)
    investments (other than loans) of any Loan Party in another Loan Party;
(r)
    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or
prepayments or similar transactions entered into in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financial troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(s)
    investments consisting of non-cash consideration for any Dispositions
permitted under this Agreement, provided that such investments become subject to
the first priority, perfected liens created under the Loan Documents;
(t)
    Equity Investments in any Person that is not a Loan Party, provided that:
(i)

no Default or Event of Default has occurred and is continuing at the time of
such Equity Investment; and






--------------------------------------------------------------------------------





(ii)

no single Equity Investments may exceed $10,000,000 without the prior written
consent of the Majority Banks; and

(iii)

such Equity Investments plus outstanding Affiliate Obligations may not exceed
$15,000,000 in the aggregate at any time outstanding without the prior written
consent of the Majority Banks;

(u)
    Permitted Acquisitions; provided that,
(i)

if the Adjusted Purchase Price of such Permitted Acquisition is greater than
$5,000,000, prior to the consummation of any Permitted Acquisition, the
Co-Borrowers shall deliver to Agent (A) a valuation model specific to such
Permitted Acquisition detailing historical performance metrics and reasonably
detailed projections for the succeeding thirty-six months pertaining to the
Person or business to be acquired and updated projections for the Loan Parties
after giving effect to such Permitted Acquisition, (B) copies of all material
documentation pertaining to such Permitted Acquisition, (C) all such other
information and data relating to such Permitted Acquisition or the Person or
business to be acquired as may be reasonably requested by the Agent; and (D) at
least 5 Business Days (or such lesser period as is reasonably acceptable to the
Agent) prior to the proposed date of consummation of the Permitted Acquisition,
the Co-Borrowers shall have delivered to the Agent a certificate of a
Responsible Officer certifying that (1) such acquisition is a Permitted
Acquisition, including calculations in form and substance satisfactory to the
Agent reflecting pro forma compliance with the financial covenants in
Section 7.09, and (2) such Permitted Acquisition could not reasonably be
expected to result in a Material Adverse Effect; and

(ii)

if the Adjusted Purchase Price of such Permitted Acquisition is less than or
equal to $5,000,000 but greater than $2,000,000, at least two Business Days (or
such lesser period as is reasonably acceptable to the Agent) prior to the
proposed date of consummation of the Permitted Acquisition, the Co-Borrowers
shall have delivered to the Agent a certificate of a Responsible Officer
certifying that (A) such acquisition is a Permitted Acquisition, setting forth
in reasonable detail the basis for the calculations and






--------------------------------------------------------------------------------





determinations, and (B) such Permitted Acquisition could not reasonably be
expected to result in a Material Adverse Effect;
(iii)

in the case of the Provider Acquisition, (A) the aggregate amount of cash
payments made in respect of the Provider Earnout shall not exceed $9,000,000,
and (B) the aggregate amount of cash payments made in respect of all other
Provider MIPA Payments shall not exceed $28,000,000 in the aggregate; provided
that, in each case, such payments shall be made only when due and payable.

(v)
    loans to Affiliates resulting in an Affiliate Obligation, provided that
outstanding Affiliate Obligations plus Equity Investments may not exceed
$15,000,000.00 in the aggregate at any time outstanding without the prior
written consent of the Majority Banks;
(w)
    loans to Affiliates not to exceed $3,000,000 in the aggregate at any time
outstanding for general and administrative expense reimbursement; and
(x)
    the acquisition of customer contracts for consideration less than $4,000,000
for any single transaction.
7.13
    Limitation on Indebtedness and Other Monetary Obligations. The Loan Parties
shall not, nor suffer or permit any of their Restricted Subsidiaries to, create,
incur, assume, suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness or other monetary
obligations, including guaranties, except for
(a)
    Indebtedness and obligations incurred pursuant to this Agreement or pursuant
to a Swap Contract;
(b)
    Indebtedness and obligations consisting of trade payables in the ordinary
course of business and consistent with past practices;
(c)
    Subordinated Debt owed to an Affiliate of the Co-Borrowers (other than
Parent and its Restricted Subsidiaries);
(d)
    Indebtedness and obligations existing on the date hereof and described on
Schedule 7.10;





--------------------------------------------------------------------------------





(e)
    purchase money Indebtedness (including Capital Leases) in a maximum
principal amount not exceeding $5,000,000 to the extent secured by purchase
money security interests in automobiles and/or equipment (including Capital
Leases) so long as such security interests do not apply to any property of such
Loan Party other than the automobiles and equipment so acquired, and the
Indebtedness secured thereby does not exceed the cost of such automobiles or
equipment so acquired, as the case may be, or any refinancings, refundings,
renewals or extensions thereof;
(f)
    guarantees by any Loan Party of the Obligations of the other Loan Parties in
favor of Agent for the benefit of the Secured Parties;
(g)
    guarantees by any Loan Party of any Indebtedness permitted pursuant to this
Section 7.13 of any other Loan Party;
(h)
    the Indebtedness of any Loan Party to another Loan Party pursuant to loans
permitted under the terms of this Agreement;
(i)
    the obligations of any Loan Party or any of its Restricted Subsidiaries to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods or services, so long as such obligations are incurred
in the ordinary course of business;
(j)
    (i) unsecured Indebtedness owed to the seller in connection with a Permitted
Acquisition in an aggregate principal amount not exceeding $10,000,000 at any
time outstanding; provided that such Indebtedness is subordinated to the
Obligations on terms satisfactory to the Agent, and (ii) Provider MIPA Payments;
and
(k)
    other unsecured Indebtedness on terms and conditions reasonably satisfactory
to the Agent and the Majority Banks in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding.
7.14
    Transactions with Affiliates. The Loan Parties shall not, nor suffer or
permit any of their Restricted Subsidiaries to, enter into any transaction with
any Affiliate of the Loan Parties that are not Loan Parties, except upon fair
and reasonable terms no less favorable to any Loan Party than such Loan Party
could obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of such Loan Party, except for (a) transactions pursuant to the IPO
Restructuring Documents, the Initial Acquisition Documents and the Provider
Acquisition Documents, and (b) compensation and employee benefit arrangements
paid to, and awards granted thereunder, and indemnities provided





--------------------------------------------------------------------------------





for the benefit of, directors, officers, consultants and employees of the Loan
Parties in the ordinary course of business.
7.15
    Restricted Payments. The Loan Parties shall not, nor permit any of their
Restricted Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of their capital stock, or purchase, redeem
or otherwise acquire for value any of their capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding, or make
any payments under the Tax Receivable Agreement; except that the Loan Parties
may:
(a)
    declare and make dividend payments or other distributions payable solely in
their common Equity Interests;
(b)
    purchase, redeem or otherwise acquire their common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests; and
(c)
    declare and make cash distributions and cash dividends to the holders of
Equity Interests of HoldCo and Parent in accordance with the organizational
documents of HoldCo and Parent, provided that before and immediately after
giving effect to such proposed distributions or dividends, (i) no Default or
Event of Default would exist, (ii) the Loan Parties are in pro forma compliance
with the financial covenants in Section 7.09 and (iii) the Effective Amount of
all Working Capital Loans then outstanding plus the Effective Amount of all L/C
Obligations does not exceed the lesser of the aggregate of the Working Capital
Commitments or the Borrowing Base Advance Cap;
(d)
    declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities to another Loan Party, or
purchase, redeem or otherwise acquire for value any of their capital stock or
any warrants, rights or options to acquire such shares, now or hereafter
outstanding, from another Loan Party; and
(e)
    make payments under the Tax Receivable Agreement; provided that before and
immediately after giving effect to such proposed payment, (i) no event or
circumstance exists which, with the giving of notice, the lapse of time, or
both, would (if not cured or otherwise remedied during such time) constitute an
Event of Default under Section 8.01(a), (e) or (f), (ii) the Loan Parties are in
pro forma compliance with the financial covenants in Section 7.09 and (iii) the
Effective Amount of all Working Capital Loans then outstanding plus the
Effective Amount of all L/C Obligations does not exceed the lesser of the
aggregate of the Working Capital Commitments or the Borrowing Base Advance Cap.





--------------------------------------------------------------------------------





7.16
    Certain Changes. The Loan Parties shall not, nor permit any of their
Subsidiaries to, engage in any material line of business substantially different
from those lines of business carried on by the Loan Parties and their
Subsidiaries on the date hereof. No Loan Party shall make any significant change
in accounting treatment or reporting practices, except as required by GAAP or to
comply with SEC accounting rules and regulations, or change the fiscal year of
any Loan Party and upon any such change shall promptly notify the Agent thereof.
7.17
    Net Position. If at any time the aggregate Net Position of a Loan Party or
any Subsidiary exceeds the amounts set forth in the Risk Management and Credit
Policy, the Loan Parties shall promptly notify the Agent, which notification
shall explain the circumstances of such deviation and set forth a plan that
provides in reasonable detail the actions the Loan Party or such Subsidiary
proposes to take to reduce the applicable position deviation to an amount to
achieve compliance with the Risk Management and Credit Policy. The Agent will,
upon receipt of such notification, notify the Banks. If the Majority Banks
determine in their sole discretion that such excess could reasonably be expected
to have a Material Adverse Effect on the Loan Parties taken as a whole, then
such failure to comply with the Risk Management and Credit Policy shall
constitute an Event of Default and Agent shall promptly notify the Loan Parties
of such determination. In any event, if the Loan Parties or any Subsidiary allow
their aggregate Net Position to exceed the amounts set forth in the Risk
Management and Credit Policy for a period exceeding three (3) Business Days, an
Event of Default shall be deemed to have occurred.
7.18
    Location of Inventory. The Loan Parties will not, nor permit any of their
Restricted Subsidiaries to (unless approved by the Agent in writing) maintain
any inventory (other than Product inventory in transit) at any location except
as set forth on Schedule 7.18 unless the Loan Parties have given the Agent at
least two weeks’ prior notice of the transfer to or storage of inventory at such
other location and prior to maintaining any inventory at such location shall
have disclosed to Agent the identity of the owner of the storage facility and
shall have taken all steps necessary to provide the Banks with a first priority
perfected security interest in such inventory.
7.19
    Disposition of Assets. The Loan Parties shall not, nor shall the Loan
Parties suffer or permit any of their Restricted Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise Dispose of
(whether in one or a series of transactions) any property (including accounts
and notes receivable, with or without recourse) or enter into any agreement to
do any of the foregoing, except for:
(a)
    Dispositions of inventory in the ordinary course of business;
(b)
    Dispositions of worn-out, obsolete or surplus automobiles and/or equipment
or the Disposition of automobiles and/or equipment no longer used or useful in
the business of any Co-Borrower;





--------------------------------------------------------------------------------





(c)
    Dispositions of accounts receivable pursuant to POR Agreements;
(d)
    Dispositions of accounts receivable to the insurer of such accounts
receivable to the extent that one or more Co-Borrowers has account receivables
insurance covering certain account receivables, subsequently makes a claim under
such insurance, and the insurer of such accounts receivable requires such
assignment;
(e)
    Dispositions in connection with sale and leaseback transactions in an amount
not to exceed $5,000,000.00 in the aggregate during any twelve (12) month
period;
(f)
    Dispositions between Loan Parties; and
(g)
    Dispositions (not including Dispositions described in (a) through (f) above)
in an amount not to exceed $10,000,000.00 in the aggregate during any twelve
(12) month period or $5,000,000.00 for any single transaction; provided that (i)
such Disposition is made for fair market value, (ii) before and immediately
after giving effect to such Disposition, no Default or Event of Default has
occurred and is continuing and (iii) before and immediately after giving effect
to such Disposition, the Loan Parties are in pro forma compliance with the
financial covenants in Section 7.09.
7.20
    Additional Security Documentation. The Loan Parties shall, and shall cause
their Restricted Subsidiaries to, execute such additional security documentation
as the Agent may from time to time require in order to maintain the security
interest of the Agent for the benefit of the Secured Parties in the Collateral.
7.21
    Cash in Accounts Not Subject to Control Agreement. The Loan Parties and
their Restricted Subsidiaries shall not have, at any time, an amount in excess
of $750,000.00, in the aggregate, in any accounts (excluding cash deposits
subject to Liens permitted by Section 7.10(n)) which are not subject to a
perfected security interest in favor of the Agent for the benefit of the Secured
Parties by virtue of a three-party control agreement in form and substance
satisfactory to the Agent.
7.22
    Security for Obligations. The Loan Parties shall, and shall cause their
Restricted Subsidiaries to, at all times maintain security interests in favor of
the Agent for the benefit of the Secured Parties so that the Agent shall have a
first priority perfected lien on all Collateral of the Loan Parties and any of
their Restricted Subsidiaries, to secure the Obligations.
7.23
    Subsidiaries.





--------------------------------------------------------------------------------





(a)
    If consented to by the Administrative Agent and HoldCo, on behalf of the
Co-Borrowers, any Subsidiary of any Loan Party (other than (x) Subsidiaries
which are Co-Borrowers and (y) Unrestricted Subsidiaries), now existing or
created, acquired or coming into existence after the Closing Date (including any
Unrestricted Subsidiary that is designated under Section 7.34 by HoldCo as a
Restricted Subsidiary), may become a Co-Borrower under this Credit Agreement and
in connection therewith shall execute and deliver to the Agent (i) a New
Co-Borrower Supplement and (ii) a joinder to the applicable Security Documents,
a Blocked Account Agreement (if applicable) and such other Loan Documents as the
Agent may reasonably require. Each such Subsidiary shall deliver to the Agent,
simultaneously with its delivery of such New Co-Borrower Supplement, written
evidence satisfactory to the Agent and its counsel that such Subsidiary has
taken all corporate, limited liability company or partnership action necessary
to duly approve and authorize its execution, delivery and performance of the
Credit Agreement and any Security Documents and other documents which it is
required to execute. The Loan Parties shall also deliver (a) an updated Schedule
6.15 with respect to such Subsidiary in form and substance satisfactory to Agent
if new Subsidiaries are formed or otherwise acquired subsequent to the date
hereof and (b) all documentation and other information requested by the Agent,
any Issuing Bank, or any Bank with respect to such Subsidiarity that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act. Upon execution and delivery of a New Co-Borrower Supplement by the
Agent and such Subsidiary, such Subsidiary shall become a Co-Borrower hereunder
with the same force and effect as if originally named as a Co-Borrower herein.
The execution and delivery of any New Co-Borrower Supplement shall not require
the consent of any other Loan Party hereunder. The rights and obligations of
each Loan Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Co-Borrower as a party to this Agreement.
(b)
    Each Subsidiary of any Loan Party (other than (x) Subsidiaries which are
Co-Borrowers and (y) Unrestricted Subsidiaries), now existing or created,
acquired or coming into existence after the Closing Date (including any
Unrestricted Subsidiary that is designated under Section 7.34 by HoldCo as a
Restricted Subsidiary), that does not become a Co-Borrower pursuant to Section
7.23(a) shall execute and deliver to the Agent for the benefit of the Secured
Parties (i) its absolute and unconditional guaranty of the timely repayment of,
and the due and punctual performance of the Obligations, which guaranty shall be
in the form of the Guaranty Agreement and (ii) if requested by Agent, a joinder
to the applicable Security Documents, a Blocked Account Agreement (if
applicable) and such other Loan Documents as the Agent may reasonably require.
Each Guarantor shall deliver to the Agent, simultaneously with its delivery of
such a guaranty, written evidence satisfactory to the Agent and its counsel that
such Guarantor has taken all corporate, limited liability company or partnership
action necessary to duly approve and authorize its execution, delivery and
performance of such guaranty and any Security Documents and other documents
which it is required to execute. The Loan Parties shall also deliver (a) an
updated Schedule 6.15 with respect to such Subsidiary in form and substance
satisfactory to Agent





--------------------------------------------------------------------------------





if new Subsidiaries are formed or otherwise acquired subsequent to the date
hereof and (b) all documentation and other information requested by the Agent,
any Issuing Bank, or any Bank with respect to such Subsidiarity that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
(c)
    HoldCo shall cause each Subsidiary (other than (x) Subsidiaries which are
Co-Borrowers and (y) Unrestricted Subsidiaries) to become a Co-Borrower or
Guarantor in accordance with clause (a) or (b) above (including the execution
and delivery of any applicable Security Documents required pursuant thereto)
within 15 days of its creation, acquisition, being designated as a Restricted
Subsidiary or otherwise coming into existence.
7.24
    Modifications to Billing Services Agreements and Provider Acquisition
Documents. None of the Loan Parties shall, nor permit any of their Restricted
Subsidiaries to, enter into any amendment to any POR Agreement or any Provider
Acquisition Document, in each case, which is materially adverse to the interests
of the Agent, the Issuing Banks, or the Banks, without the prior written consent
of the Agent (it being understood that (a) the POR Agreements may be extended by
a Loan Party for additional periods as long as such extensions do not result in
any material changes to the terms and conditions of such POR Agreements and (b)
any increase in or acceleration of any Provider MIPA Payments shall be deemed to
be materially adverse to the interests of the Banks).
7.25
    [Reserved].
7.26
    [Reserved].
7.27
    Risk Management and Credit Policy. The Loan Parties shall not, and shall not
permit any Subsidiary to, make any material amendment or modification to the
Risk Management and Credit Policy in a manner materially adverse to the
interests of the Agent, the Issuing Banks, or the Banks, without the prior
written consent of the Majority Banks. The Loan Parties and Agent agree that
upon request by Agent or by the Loan Parties, from time to time, the Loan
Parties and Agent will review and evaluate the Loan Parties’ credit and risk
management policies.
7.28
    Compliance with Anti-Corruption Laws and Sanctions. Each Co-Borrower shall,
and shall cause each Subsidiary to, comply with Anti-Corruption Laws, Sanctions,
anti-terrorism laws and anti-money laundering laws. Furthermore, each
Co-Borrower shall maintain in effect and enforce policies and procedures, if
any, as it reasonably deems appropriate, in light of its business and
international activities (if any), designed to ensure compliance by each
Co-Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Sanctions, anti-terrorism laws
and anti-money laundering laws.





--------------------------------------------------------------------------------





7.29
    Preservation of Existence, Etc. Each Loan Party shall, and shall cause each
of its Restricted Subsidiaries to (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.11 and (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
7.30
    Burdensome Agreements.
(a)
    The Loan Parties shall not, and shall not permit any of their Subsidiaries
to enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary of Parent to make any dividend or distribution to Parent or any other
Subsidiary of Parent or to otherwise transfer property to or invest in Parent or
any other Subsidiary of Parent, in each case, except for any agreement in effect
(i) on the Closing Date, including the IPO Restructuring Documents, or (ii) at
the time any Subsidiary becomes a Subsidiary of a Loan Party, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of a Loan Party, (b) of any Loan Party to be jointly and severally
liable in respect of the Obligations or any Subsidiary to guarantee the
Obligations or (c) of any Loan Party or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person to secure the Obligations;
provided, however, that this clause (c) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.13(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness.
(b)
    None of the Loan Parties shall permit any of their Unrestricted Subsidiaries
to create, incur, assume or permit to exist any Lien on any property of such
Unrestricted Subsidiary (other than Liens that would otherwise constitute
Permitted Liens hereunder).
7.31
    Transmitting Utility and Utility. The Loan Parties shall not knowingly take
any action which would cause any Loan Party or any Restricted Subsidiary to be
treated as a “transmitting utility”, as that term is defined in the Uniform
Commercial Code of any applicable jurisdiction, or as a “utility”, as that term
is defined in Section 261.001 of the Texas Business and Commerce Code.
7.32
    Holding Company. Parent shall not engage in any business or activity other
than (a) the ownership of Equity Interests in HoldCo, (b) maintaining its
corporate existence, (c) participating in income Tax, accounting and other
administrative activities as the managing member of HoldCo, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) providing guarantees under Section 7.13(g), (f)
making payments under the Tax Receivable Agreement, (g) performing obligations
as a cosigner of Indebtedness





--------------------------------------------------------------------------------





permitted pursuant to Section 7.13(j) in connection with any Permitted
Acquisition, and (h) activities incidental to the businesses or activities
described in clauses (a) through (g) of this Section 7.32, including, without
limitation, Parent’s issuance of Equity Interests.
7.33
    Subordinated Debt. The Loan Parties shall not:
(a)
    Make any payments on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise), interest, fees or other amounts
in respect of Subordinated Debt, unless (i) no Default or Event of Default has
occurred and is continuing or would result from such payment, (ii) Parent is in
pro forma compliance with the financial covenants in Section 7.09 before and
after giving effect to such payment and (iii) before and after giving effect to
such payment, (A) the amount calculated under clause (b) of the Borrowing Base
Advance Cap minus (B) the aggregate outstanding principal amount of the Working
Capital Loans plus the Effective Amount of all L/C Obligations is no less than
$5,000,000, it being agreed that the payment-in-kind of interest on any
Subordinated Debt or the conversion of such Subordinated Debt to common Equity
Interests in HoldCo and Parent shall not be deemed a payment that is prohibited
under this Section 7.33.
(b)
    Permit or suffer to exist any amendment, extension, restatement, renewal,
replacement or other modification of any indenture, instrument or agreement
pursuant to which any Subordinated Debt is outstanding in any manner that would
be prohibited pursuant to the terms and provisions of the applicable
Subordination Agreement.
7.34
    Designation of Subsidiaries.
(a)
    Unless designated after the Fourth Amendment Effective Date in writing to
the Agent pursuant to this Section, any Person that becomes a Subsidiary of
Parent shall be classified as a Restricted Subsidiary.
(b)
    The Co-Borrowers may designate a Subsidiary as an Unrestricted Subsidiary
with the written consent of the Agent and Majority Banks.
(c)
    The Co-Borrowers may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary upon written notice to the Agent; so long as, after giving effect to
such designation, (i) the representations and warranties made by the Loan
Parties in or pursuant to this Agreement or the other Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representations and warranties
relate solely to an earlier date), (ii) no Default or Event of





--------------------------------------------------------------------------------





Default has occurred and is continuing or would result from such designation,
and (iii) Parent is in pro forma compliance with the financial covenants in
Section 7.09.
(d)
    All Subsidiaries of an Unrestricted Subsidiary shall be also Unrestricted
Subsidiaries. The Co-Borrowers will not permit any Unrestricted Subsidiary to
hold any Equity Interests in, or any Indebtedness of, any Restricted Subsidiary.
(e)
    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an investment in such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of the applicable
Co-Borrower’s or applicable Loan Party’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
(f)
    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness and Liens of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Co-Borrowers as of such date.
7.35
    Legal Separateness. The Loan Parties shall, and shall cause their
Subsidiaries to,
(a)
    Cause the management, business and affairs of each of the Co-Borrowers and
the Restricted Subsidiaries to be conducted in such a manner so that the
Unrestricted Subsidiaries will be treated as entities separate and distinct from
the Co-Borrowers and its Restricted Subsidiaries.
(b)
    Cause the management, business and affairs of each of the Co-Borrowers and
the Restricted Subsidiaries to be conducted in such a manner, including, without
limitation, by having separate bank accounts, keeping separate books of account,
having separate financial statements for Unrestricted Subsidiaries and by not
permitting properties of the Co-Borrowers and the Restricted Subsidiaries to be
commingled, so that each Unrestricted Subsidiary will be treated as an entity
separate and distinct from the Co-Borrowers and the Restricted Subsidiaries.
(c)
    Prohibit any of the Restricted Subsidiaries to, incur, assume, guarantee or
be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries.





--------------------------------------------------------------------------------





(d)
    Prohibit any Unrestricted Subsidiary to hold any Equity Interest in, or any
Indebtedness of, the Co-Borrowers or any other Restricted Subsidiary.
Article 8
    
EVENTS OF DEFAULT
8.01
    Event of Default. Any of the following shall constitute an “Event of
Default”:
(ff)
    Non-Payment. Any Loan Party fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or any L/C Borrowing or deposit any
funds as Cash Collateral, or (ii) pay within three days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(gg)
    Representation or Warranty. Any representation or warranty made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by any Loan Party, or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or misleading in any material respect on
or as of the date made or deemed made; or
(hh)
    Covenant Defaults. (i) Any Loan Party fails to perform any of the terms,
covenants, conditions or provisions contained in any of Sections 7.07 through
7.17, 7.19, 7.24, or 7.27 through 7.32 of this Agreement or (ii) any Loan Party
fails to perform any of the other terms, covenants, conditions or provisions
contained in this Agreement or any of the other Loan Documents (other than those
specified in Section 8.01(a) or (c)(i) above) and such failure referred to in
this Section 8.01(c)(ii) shall continue unremedied for a period of fifteen (15)
days after the earlier to occur of (A) notice thereof from the Agent to the
Co-Borrowers (which notice will be given at the request of any Bank) or (B) a
Responsible Officer otherwise becoming aware of such failure; or
(ii)
    Cross-Default. Any of the Loan Parties or any Restricted Subsidiary of the
Loan Parties, if any (i) fails to make any payment due (after giving effect to
any applicable grace or cure period or waiver) in respect of any Indebtedness or
contingent obligation having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $5,000,000.00
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise); or (ii) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to any such Indebtedness or contingent
obligation, if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of





--------------------------------------------------------------------------------





such Indebtedness or beneficiary or beneficiaries of such Indebtedness or
contingent obligation to cause such Indebtedness or contingent obligation to be
declared to be due and payable prior to its stated maturity; or
(jj)
    Insolvency; Voluntary Proceedings. Any of the Loan Parties or any Subsidiary
of the Loan Parties (i) ceases or fails to be solvent, or generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise, and, in the case of any Unrestricted Subsidiary, such insolvency or
failure referred to in this clause (i) shall continue for a period of thirty
(30) days; (ii) voluntarily ceases to conduct all or substantially all of its
business in the ordinary course, except as otherwise permitted by Section 7.11;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or
(kk)
    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any of the Loan Parties or any Subsidiary of any Loan
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Loan Parties’ or
any Subsidiary of any Loan Party’s, properties and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any of the Loan
Parties or any Subsidiary of any Loan Party admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non‑U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any of the Loan Parties or any Subsidiary of any Loan Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
(ll)
    ERISA. The occurrence of an ERISA Event that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to subject
any of the Loan Parties to liability in excess of $2,500,000; or
(mm)
    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
of the Loan Parties involving in the aggregate a liability (to the extent not
covered by independent third-party insurance as to which the insurer is
contractually obligated to pay and which is reasonably expected to be paid by
such insurer) as to any single or related series of transactions, incidents or
conditions, of $5,000,000 or more; the liability for which is not the subject of
an appeal, with appropriate bond or other surety being posted to suspend the
effects of any such judgments; or





--------------------------------------------------------------------------------





(nn)
    Non-Monetary Judgments. Any non-interlocutory non-monetary judgment, order
or decree is entered against any of the Loan Parties which does or would
reasonably be expected to have a Material Adverse Effect; or
(oo)
    Change of Control. At any time (i) W. Keith Maxwell III (or trusts
established for the benefit of W. Keith Maxwell III or his family members which
are Controlled by W. Keith Maxwell III) ceases to, directly or indirectly, own
more than 40% of the voting Equity Interests of Parent, (ii) W. Keith Maxwell
III ceases to Control Parent, (iii) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended) (other than W. Keith Maxwell III) shall acquire direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
voting Equity Interests of Parent that exceeds 20% of the voting power of all
the outstanding voting Equity Interests of Parent, (iv) Parent ceases to be the
sole managing member of HoldCo, (v) Parent ceases to maintain full operational
and managerial control of each Co-Borrower and its Subsidiaries such that any
such Person is not Consolidated with Parent in accordance with GAAP, (vi) Parent
and Affiliates Controlled by W. Keith Maxwell III, collectively, cease to,
directly or indirectly, own 100% of the Equity Interests of HoldCo, or (vii)
HoldCo ceases to, directly or indirectly, own 100% of the Equity Interests of
any of Spark, SEG, CenStar, Censtar Opco, Oasis, Oasis Holdings, Maine, NH or
Mass.
(pp)
    Guarantor Defaults. Any Guarantor fails to perform or observe any term,
covenant or agreement in the Guaranty Agreement; or the Guaranty Agreement is
for any reason (other than satisfaction in full of all Obligations and the
termination of the Loans) partially (including with respect to future advances)
or wholly revoked or invalidated, or otherwise ceases to be in full force and
effect, or any Guarantor or any other person contests in any manner the validity
or enforceability thereof or denies that he has any further liability or
obligation thereunder; any event described at subsections (e) or (f) of this
Section occurs with respect to any Guarantor.
(qq)
    Swap Obligations. There shall have occurred with respect to any Swap
Contract to which a Co-Borrower is a party an “Event of Default” or a
“Termination Event” (as defined in the applicable ISDA Master Agreement and any
related Credit Support Annex or Schedule) which entitles the applicable Swap
Bank to terminate the Swap Contract.
(rr)
    Effectiveness of Loan Documents. At any time after the execution and
delivery thereof, (i) this Agreement or any other Loan Document ceases to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms of this Agreement or the satisfaction in full of the
Obligations) or is declared (by a Governmental Authority) null and void, or
Agent does not have or ceases to have a valid and perfected Lien in any
Collateral purported to be covered by the Loan Documents with the priority
required by the





--------------------------------------------------------------------------------





relevant Loan Document, except where the failure to have a valid and perfected
Lien on any such Collateral and/or priority would not have a Material Adverse
Effect on the security interest held by Agent on behalf of the Banks on all
other Collateral, in each case for any reason other than the failure of Agent to
take any action within its control, or (ii) any Loan Party contests the validity
or enforceability of any Loan Document in writing or denies in writing that it
has any further liability, including with respect to future advances by Banks,
under any Loan Document to which it is a party.
8.02
    Remedies. If any Event of Default occurs, exists and is continuing, the
Agent may, with the consent of the Majority Banks, or shall, at the direction of
the Majority Banks:
(e)
    terminate the commitment of each Bank hereunder;
(f)
    declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit), but only to the extent
such amounts are not Cash Collateralized at the time, to be immediately due and
payable, and declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Co-Borrowers;
(g)
    require the Co-Borrowers to Cash Collateralize all L/C Obligations in the
manner described in Section 3.07; and
(h)
    exercise all rights and remedies available to it under the Loan Documents or
applicable law including, without limitation, seeking to lift any stay that may
be in effect under any Insolvency Proceeding;
provided, however, that upon the occurrence of any event specified in subsection
(e) or (f) of Section 8.01, any obligation of the Banks to make Loans and to
Issue Letters of Credit, if any, shall automatically terminate and an amount
equal to the maximum aggregate amount that is or at any time thereafter may
become available for drawing by the beneficiary under any outstanding Letters of
Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) together with the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document shall
automatically become due and payable without further act of the Banks.





--------------------------------------------------------------------------------





8.03
    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
8.04
    Application of Payments. Except as expressly provided in this Agreement, all
amounts thereafter received or recovered under this Agreement or any other Loan
Document whether as a result of a payment by the Co-Borrowers, the exercise of
remedies by the Agent under any of the Loan Documents, liquidation of collateral
or otherwise, shall be applied for the benefit of the Secured Parties on a pro
rata basis from and after the date of the occurrence of any Sharing Event as
provided in Section 2.01 of the Intercreditor Agreement.
Article 9
    
AGENT
9.01
    Appointment and Authorization.
(i)
    Each Bank hereby irrevocably (subject to Section 9.09) appoints, designates
and authorizes Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(j)
    Issuing Bank shall act on behalf of the Working Capital Banks with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time (and except for so long) as Agent may agree at the request of
the Working Capital Banks to act for Issuing Bank with respect thereto;
provided, however, that Issuing Bank shall have all of the benefits and
immunities (i) provided to Agent in this Article IX with respect to any acts
taken or omissions suffered by Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit





--------------------------------------------------------------------------------





pertaining to the Letters of Credit as fully as if the term “Agent” as used in
this Article IX included Issuing Bank with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to Issuing Bank. Prior to
the Issuance of a Letter of Credit or upon the payment of any drawing on a
Letter of Credit by Issuing Bank other than Agent, Issuing Bank shall provide
written notice to Agent of the dollar amount, the date of such Issuance of
payment and the expiry date for such Letter of Credit. Such Issuance shall be
subject to the consent of Agent. Such consent shall not result in the imposition
of any liability upon Agent.
9.02
    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
9.03
    Liability of Agent. None of Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Banks for any recital, statement,
representation or warranty made by the Co-Borrowers or any Subsidiary or
Affiliate of the Co-Borrowers, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or for
the value of or title to any Collateral, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Co-Borrowers or any other party to any Loan
Document to perform their obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to the Banks to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Co-Borrowers or any of the Co-Borrowers’
Subsidiaries or Affiliates.
9.04
    Reliance by Agent.
(c)
    Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Loan Parties), independent accountants
and other experts selected by Agent. Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Banks as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all





--------------------------------------------------------------------------------





liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Banks and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Banks.
(d)
    For purposes of determining compliance with the conditions specified in
Section 5.02, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by Agent to such Bank for consent, approval, acceptance
or satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Banks.
9.05
    Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of the Banks, unless Agent shall have received written
notice from a Bank or the Co-Borrowers referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” Agent will notify the Banks of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Majority Banks in accordance with Article VIII; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Banks.
9.06
    Credit Decision. Each Bank acknowledges that none of Agent-Related Persons
has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of the Loan Parties and
their Subsidiaries, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Bank. Each Bank represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, the value of and title to any Collateral, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Loan Parties hereunder. Each Bank also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly herein required to be furnished to the Banks by Agent, Agent
shall not have any duty or responsibility to provide any Bank with any credit or
other information concerning the business,





--------------------------------------------------------------------------------





prospects, operations, property, financial and other condition or
creditworthiness of the Loan Parties which may come into the possession of any
of Agent-Related Persons.
9.07
    Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand Agent-Related Persons (to the
extent not reimbursed by or on behalf of the Loan Parties and without limiting
the obligation of the Loan Parties to do so as provided for elsewhere in this
Agreement or the other Loan Documents, if so provided), pro rata in accordance
with each Bank’s Aggregate Pro Rata Percentage (or if a Defaulting Bank exists,
and without limitation to the obligations of such Defaulting Bank under this
Agreement, with respect to each Non-Defaulting Bank, its Aggregate Pro Rata
Adjusted Percentage, if applicable), from and against any and all Indemnified
Liabilities; provided, however, that no Bank shall be liable for the payment to
Agent-Related Persons of any portion of such Indemnified Liabilities found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank shall reimburse Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent. THE FORGOING INDEMNITY
INCLUDES AN INDEMNITY FOR THE NEGLIGENCE OF AGENT-RELATED PERSONS.
9.08
    Agent in Individual Capacity. Société Générale and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Co-Borrowers and
their Subsidiaries and Affiliates as though Société Générale were not Agent or
Issuing Bank hereunder and without notice to or consent of the Banks. The Banks
acknowledge that, pursuant to such activities, Société Générale or its
Affiliates may receive information regarding the Co-Borrowers or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Co-Borrowers or such Affiliates) and acknowledge
that Agent shall be under no obligation to provide such information to them.
With respect to its Loans, Société Générale shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not Agent or Issuing Bank, and the terms “Bank” and “Banks”
include Société Générale in its individual capacity.
9.09
    Successor Agent. Agent may at any time and shall, if Agent becomes a
Defaulting Bank, resign as Agent upon thirty (30) days’ notice to the Banks. If
Agent resigns under this Agreement, the Banks shall appoint, from among the
Banks, a successor agent for the Banks. If no successor agent is appointed prior
to the effective date of the resignation of Agent, Agent may appoint, after
consulting with the Banks, a successor agent from among the Banks. Upon the
acceptance of its





--------------------------------------------------------------------------------





appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is thirty (30) days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of Agent hereunder until such time, if any, as the Banks appoint a
successor agent as provided for above.
9.10
    Foreign Banks.
(y)
    Any Foreign Bank that is entitled to an exemption from or reduction of U.S.
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Loan Parties and the Agent, at the time or times reasonably
requested by the applicable Loan Party or the Agent, such properly completed and
executed documentation reasonably requested by such Loan Party or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Foreign Bank, if reasonably requested by a Loan
Party or the Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by such Loan Party or the
Agent as will enable such Loan Party or the Agent to determine whether or not
such Foreign Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 9.10 (b)(i), and (b)(iii) below)
shall not be required if in the Foreign Bank’s reasonable judgment such
completion, execution or submission would subject such Foreign Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Foreign Bank.
(z)
    Without limiting the generality of the foregoing,
(i)

any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Loan Party or the Agent), whichever of the
following is applicable:

(1)

in the case of a Foreign Bank claiming the benefits of an income tax treaty to
which the United States is a party (x)






--------------------------------------------------------------------------------





with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(2)

executed originals of IRS Form W-8ECI;

(3)

in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Loan Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

(4)

to the extent a Foreign Bank is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Bank is a partnership and one or
more direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

(ii)

Any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable






--------------------------------------------------------------------------------





request of a Loan Party or the Agent), executed originals of any other form
prescribed by an applicable Requirement of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Requirements of
Law to permit the applicable Loan Party or the Agent to determine the
withholding or deduction required to be made.
(iii)

If a payment made to a Foreign Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Foreign Bank were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Foreign Bank shall deliver to the Loan Parties and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
applicable Loan Party or the Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the applicable Loan Party or
the Agent as may be necessary for such Loan Party and the Agent to comply with
their obligations under FATCA and to determine that such Foreign Bank has
complied with such Foreign Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iv)

Each Foreign Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Loan Parties and the
Agent in writing of its legal inability to do so.

9.11
    Collateral Matters.
(l)
    The Agent is authorized on behalf of all the Banks and the Swap Banks,
without the necessity of any notice to or further consent from the Banks or the
Swap Banks, from time to time to take any action with respect to any Collateral
or the Loan Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens upon the Collateral granted pursuant to the
Loan Documents.





--------------------------------------------------------------------------------





(m)
    The Banks and the Swap Banks irrevocably authorize the Agent, at its option
and in its discretion, to release any Lien granted to or held by the Agent upon
any Collateral (i) upon termination of this Agreement, termination of all Swap
Contracts with such Persons (other than Swap Contracts as to which arrangements
satisfactory to the applicable counterparty in its sole discretion have been
made), termination of all Letters of Credit (other than Letters of Credit as to
which arrangements satisfactory to the applicable Issuing Bank in its sole
discretion have been made), and the payment in full of all outstanding
Obligations; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder; (iii)
constituting property in which the Loan Parties or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to the Loan Parties or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Loan Parties or such Subsidiary to be, renewed or extended; (v) consisting
of an instrument evidencing indebtedness or other debt instrument, if the
indebtedness evidenced thereby has been paid in full; (vi) in POR Collateral to
the extent the release of the Agent’s Lien in such POR Collateral is required by
the applicable POR Agreement or any Requirement of Law; or (vii) if approved,
authorized or ratified in writing by the requisite Banks in accordance with
Section 10.01. Upon request by the Agent at any time, the Banks will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Subsection 9.11(b); provided, however, that the absence of any
such confirmation for whatever reason shall not affect the Agent’s rights under
this Section 9.11.
9.12
    Monitoring Responsibility. Each Bank will make its own credit decisions
hereunder, including the decision whether or not to make advances or consent to
the Issuance of Letters of Credit, thus the Agent shall have no duty to monitor
the Collateral Position, the amounts outstanding under sub-lines or the
reporting requirements or the contents of reports delivered by the Loan Parties.
Each Bank assumes the responsibility of keeping itself informed at all times.
9.13
    Swap Banks. To the extent any Affiliate of a Bank is a party to a Swap
Contract with a Co-Borrower and thereby becomes a beneficiary of the Liens
pursuant to the Security Documents or any other Loan Document, such Affiliate of
a Bank shall be deemed to appoint the Agent its nominee and agent to act for and
on behalf of such Affiliate (and the Agent hereby accepts such nomination and
agrees to act as agent for such Affiliate) in connection with the Security
Documents and such other Loan Documents and to be bound by the terms of this
Article IX.
9.14
    Other Agents; Arrangers. None of the Banks or other Persons identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
as a “documentation agent,” any other type of agent (other than the Agent),
“arranger,” or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Banks as such. Without limiting the foregoing, none of the Banks so identified
shall have or be





--------------------------------------------------------------------------------





deemed to have any fiduciary relationship with any Bank. Each Bank acknowledges
that it has not relied, and will not rely, on any of the Banks so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
Article 10
    
MISCELLANEOUS
10.01
    Amendments and Waivers. Except as otherwise provided in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Co-Borrowers or
any other Loan Party therefrom, shall be effective unless in writing and signed
by the Majority Banks and the Co-Borrowers and acknowledged by the Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that:
(i)
    no amendment, waiver or consent shall, unless in writing and signed by all
of the Banks, do any of the following at any time:
(i)

waive any of the conditions specified in Section 5.01;

(ii)

release any Guarantor, except a Guarantor that has ceased to be a Restricted
Subsidiary of a Loan Party in a transaction permitted under this Agreement or
release all or substantially all of the Collateral in any transaction or series
of related transactions, except such releases relating to sales of property
permitted under Section 9.11;

(iii)

change any provision of this Section or the definition of “Majority Banks” or
any other provision hereof specifying the number or percentage of Banks required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;

(iv)

amend, modify or waive the definitions of “Advance Sub-Limit Cap,” “Aggregate
Pro Rata Percentage,” “Aggregate Adjusted Pro Rata Percentage,” “Borrowing Base
Advance Cap,” “L/C Sub-limit Caps,” “Pro Rata Share,” “Revolving Percentage,”
“Total Available Working Capital Commitments,” “Total Available Revolving
Commitments,” “Working Capital Percentage,” “Working Capital Pro Rata Adjusted
Percentage,” “Revolving Pro






--------------------------------------------------------------------------------





Rata Adjusted Percentage” or any provision of this Agreement relating to the pro
rata treatment of the Banks;
(v)

consent to the assignment or transfer by any Co-Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents;

(vi)

amend, modify or waive any provisions of the Intercreditor Agreement; or

(vii)

amend Section 2.15;

(j)
    no amendment, waiver or consent shall, unless in writing and signed by the
Majority Banks and each Bank affected by such amendment, waiver or consent:
(ii)

increase the Revolving Commitment or the Working Capital Commitment of such Bank
(or reinstate any commitment terminated pursuant to Section 8.02);

(iii)

change the order of application of any prepayment set forth in Section 2.07;

(k)
    no amendment, waiver or consent shall, unless in writing and signed by each
of the Working Capital Banks (without the necessity of the signatures of
Majority Banks):
(i)

reduce, forgive or waive the principal of, or interest on, the Working Capital
Loans or any fees or other amounts payable hereunder to Working Capital Banks;

(ii)

postpone, waive or otherwise defer any date scheduled for any payment of
principal of or interest on the Working Capital Loans or any fees or other
amounts payable to Working Capital Banks; or

(iii)

result in a Credit Extension in excess of the Borrowing Base Advance Cap;






--------------------------------------------------------------------------------





(l)
    no amendment, waiver or consent shall, unless in writing and signed by each
of the Revolving Banks (without the necessity of the signatures of Majority
Banks):
(i)

reduce, forgive or waive the principal of, or interest on, the Revolving Loans
or any fees or other amounts payable hereunder to Revolving Banks; or

(ii)

postpone, waive or otherwise defer any date scheduled for any payment of
principal of or interest on the Revolving Loans or any fees or other amounts
payable to Revolving Banks;

(m)
    no amendment, waiver or consent shall, unless in writing and signed by
Working Capital Majority Banks, waive any of the conditions specified in Section
5.02 to a Working Capital Loan;
(n)
    no amendment, waiver or consent shall, unless in writing and signed by
Revolving Majority Banks, waive any of the conditions specified in Section 5.02
or Section 5.03 to a Revolving Loan;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Banks required above
and each of the Co-Borrowers, affect the rights or duties of the Issuing Bank
under this Agreement or any L/C‑Related Document relating to any Letter of
Credit issued or to be issued by it; and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Banks
required above and each of the Co-Borrowers, affect the rights or duties of the
Agent under this Agreement or any other Loan Document.
10.02
    Notices.
(f)
    All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission,
e-mail, electronic submissions or similar writing) and shall be given to such
party at its address, facsimile number or e-mail address set forth on the
signature pages hereof (or, in the case of a Bank, in its administrative
questionnaire provided by each such Bank to Agent, and Agent shall promptly
provide such address to Co-Borrowers) or at such other address, facsimile number
or e-mail address as such party may hereafter specify for the purpose by notice
to Agent and Co-Borrowers; provided, that notices, requests or other
communications shall be permitted by e-mail or other electronic submissions only
in accordance with the provisions of Section 10.2(b). Each such notice, request
or other communication shall be effective (i) if given by facsimile, when such
notice is transmitted to the facsimile number specified by this Section and the
sender receives a confirmation of transmission from the sending





--------------------------------------------------------------------------------





facsimile machine, (ii) if given by e-mail or other electronic submissions, as
set forth in Section 10.2(c) or (iii) if given by mail, prepaid overnight
courier or any other means, when received at the applicable address specified by
this Section; provided, that notices pursuant to Articles II or III shall not be
effective until actually received by the Banks.
(g)
    Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites); provided, that (i) the foregoing shall not apply to notices sent
directly to any party hereto if such party has notified Agent that it has
elected not to receive notices by electronic communication and (ii) no Notices
of Borrowing or any notices regarding request for advances hereunder shall be
permitted to be delivered or furnished by Co-Borrowers by electronic
communication unless made in accordance with specific procedures approved from
time to time by Agent.
(h)
    Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.
(i)
    Any agreement of the Banks herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Co-Borrowers.
The Banks shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Co-Borrowers to give such notice and the Banks
shall not have any liability to the Co-Borrowers or other Person on account of
any action taken or not taken by the Banks in reliance upon such telephonic or
facsimile notice. The obligation of the Co-Borrowers to repay the Loans and L/C
Obligations shall not be affected in any way or to any extent by any failure by
the Banks to receive written confirmation of any telephonic or facsimile notice
or the receipt by the Banks of a confirmation which is at variance with the
terms understood by the Banks to be contained in the telephonic or facsimile
notice.
(j)
    Parent and Co-Borrowers hereby acknowledge that (a) Agent will make
available to the Banks and the Issuing Banks materials and/or information
provided by or on behalf of Parent, Co-Borrowers and their Affiliates hereunder
(collectively, “Borrower Materials”) by posting within a reasonable time after
receipt from Parent or the Co-Borrowers such Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) (or,





--------------------------------------------------------------------------------





to the extent Borrower Materials are not timely delivered to Agent, that such
Borrower Materials have not yet been received by Agent) and (b) certain of the
Banks (each, a “Public Bank”) may have personnel who do not wish to receive
material non-public information with respect to Parent, Co-Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Parent and Co-Borrowers hereby agree that (c) all Borrower
Materials that are to be made available to Public Banks, which are deemed by
Parent and Co-Borrowers to be materials available to be released to the public,
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(d) by marking Borrower Materials “PUBLIC,” Parent and Co-Borrowers shall be
deemed to have authorized Agent, the Issuing Banks and the Banks to treat such
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws; (e) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (f) Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information”.
(k)
    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER MATERIALS
(AS DEFINED BELOW) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. To the fullest extent
permitted by applicable law, in no event shall Agent or any of its Affiliates or
their respective partners, directors, officers, employees, agents, trustees or
advisors (collectively, the “Agent Parties”) have any liability to Parent,
Co-Borrowers, any Bank, Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Parent’s, any Co-Borrower’s or Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of an Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Parent,
any Co-Borrower, any Bank, the Issuing Banks or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) arising out of any such transmission.
10.03
    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on





--------------------------------------------------------------------------------





the part of the Agent, any Issuing Bank, or any Bank, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
10.04
    Costs and Expenses. Parent and the Co-Borrowers shall:
(h)
    Whether or not the transactions contemplated hereby are consummated, pay or
reimburse Agent within five (5) Business Days after demand for all reasonable
and documented costs and expenses incurred by Agent in connection with the
development, preparation, delivery, administration and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document or any other documents prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including reasonable Attorney Costs and costs
of commercial finance examinations, incurred by Agent; and
(i)
    Pay or reimburse the Agent, the Issuing Banks, and the Banks within five (5)
Business Days after demand for all costs and expenses (including Attorney Costs)
incurred by it in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or any other Loan
Document during the existence of an Event of Default or after acceleration of
the Loans (including in connection with any “workout” or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).
(j)
    The agreements in this Section shall survive payments of all other
Obligations.
10.05
    Indemnity; Damage Waiver.
(g)
    Indemnity. Whether or not the transactions contemplated hereby are
consummated, Parent and the Co-Borrowers, jointly and severally, shall indemnify
and hold the Administrative Agent, the Banks, the Issuing Banks, and each of
their Affiliates, officers, directors, partners, employees, counsel, agents and
attorneys-in-fact (collectively, the “Indemnitees”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans and the termination of the Letters of
Credit) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation,





--------------------------------------------------------------------------------





litigation or proceeding (including any Insolvency Proceeding or appellate
proceeding) related to or arising out of this Agreement or the Loans or Letters
of Credit or the use of the proceeds thereof; provided, however, that Parent and
the Co-Borrowers shall have no obligation hereunder to any such Indemnitee with
respect to any of the foregoing indemnified liabilities found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Indemnitee. The
agreements in this Section shall survive payment of all Obligations.
(h)
    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, and
acknowledges that no other Person shall have, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (a) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. Nothing in Section 10.05(b) is intended to limit any Indemnitee's
rights under Section 10.05(a) in any respect.
10.06
    Joint and Several Liability of the Co-Borrowers.
(f)
    Each Co-Borrower states and acknowledges that: (i) pursuant to this
Agreement, the Co-Borrowers desire to utilize their borrowing potential on a
combined basis to the same extent possible if they were merged into a single
corporate entity; (ii) each Co-Borrower has determined that it will benefit
specifically and materially from the advances of credit contemplated by this
Agreement; (iii) it is both a condition precedent to the obligations of the
Agent and the Banks hereunder and a desire of each Co-Borrower that each
Co-Borrower execute and deliver to the Agent and the Banks this Agreement; and
(iv) each Co-Borrower has requested and bargained for the structure and terms of
and security for the Credit Extensions contemplated by this Agreement. The board
of directors or similar governing body of each Co-Borrower has determined that
such Co-Borrower’s execution, delivery and performance of this Agreement may
reasonably be expected to directly or indirectly benefit such Co-Borrower and is
in the best interests of such Co-Borrower.
(g)
    Each Co-Borrower hereby irrevocably and unconditionally: (i) agrees that it
is jointly and severally liable to the Agent, each Issuing Bank, and the Banks
for the full and prompt payment and performance of the obligations of each
Co-Borrower under this Agreement that may specify that a particular Co-Borrower
is responsible for a given payment or





--------------------------------------------------------------------------------





performance; (ii) agrees to fully and promptly perform all of its obligations
hereunder with respect to each advance of credit hereunder as if such advance
had been made directly to it; and (iii) agrees as a primary obligation to
indemnify the Agent, each Issuing Bank, and each Bank, on demand, for and
against any loss incurred by the Agent, any Issuing Bank, or any Bank as a
result of any of the Obligations of any Co-Borrower being or becoming void,
voidable, unenforceable or ineffective for any reason whatsoever, whether or not
known to such Co-Borrower or any Person, the amount of such loss being the
amount which the Agent, the Issuing Banks, or the Banks (or any of them) would
otherwise have been entitled to recover from the Co-Borrowers.
(h)
    The direct or indirect value of the consideration received and to be
received by any Co-Borrower in connection herewith is reasonably worth at least
as much as the liability and obligations of each such Co-Borrower hereunder and
the incurrence of such liability and Obligations in return for such
consideration may reasonably be expected to benefit such Co-Borrower, directly
or indirectly.
10.07
    Successors and Assigns.
(q)
    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Co-Borrowers may not assign or transfer any of their rights or
Obligations under this Agreement without the written consent of the Banks.
(r)
    The Agent, acting solely for this purpose as an agent of the Co-Borrowers,
shall maintain a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and each Co-Borrower, the Agent and the Banks shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement.
(s)
    Notwithstanding anything to the contrary contained herein, (i) if at any
time any Issuing Bank assigns all of its Loans pursuant to Section 10.08, then
such Issuing Bank shall, upon 30 days’ notice to the Co-Borrowers and the Banks,
and (ii) any Issuing Bank may, upon 30 days’ prior written notice to the
Co-Borrowers and the Banks, resign as an Issuing Bank. In the event of any such
resignation as an Issuing Bank, the Co-Borrowers shall be entitled to appoint
from among the Banks a successor Issuing Bank to such Issuing Bank hereunder;
provided, however, that no failure by the Co-Borrowers to appoint any such
successor shall affect the resignation of such Issuing Bank. Such Issuing Bank
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to (i) all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and (ii)





--------------------------------------------------------------------------------





all L/C Obligations with respect to such Letters of Credit (including the right
to require the Banks to make Loans or fund participations in L/C Obligations
pursuant to Section 3.03).
10.08
    Assignments, Participants, etc.
(d)
    Each Bank, at any time, may, subject to the consent of the Agent and each
Issuing Bank, and, so long as no Event of Default has occurred and is
continuing, the Co-Borrowers, such consent not to be unreasonably withheld,
assign and delegate all, or any ratable part of all, of the rights and
obligations of such Bank hereunder with respect to the Working Capital Line and
Revolving Line, on a pro rata basis, to one or more Eligible Assignees;
provided, however, that the consent of the Co-Borrowers shall not be required
with respect to an assignment from a Bank to one or more of its Affiliates or
with respect to the assignment from one Bank to another Bank; provided, further,
that (i) any such disposition shall not, without the prior consent of the
Co-Borrowers, require the Co-Borrowers to apply to register or qualify the Loans
or any Note under the securities laws of any state, (ii) Co-Borrowers and the
Agent may continue to deal solely and directly with such Bank in connection with
the interest so assigned to an Eligible Assignee until (x) written notice of
such assignment, together with payment instructions, addresses and related
information with respect to the Eligible Assignee, shall have been given to the
Co-Borrowers and the Agent by such Bank and the Eligible Assignee; (y) such Bank
and its Eligible Assignee shall have delivered to the Co-Borrowers and the Agent
an Assignment and Assumption (“Assignment and Assumption”) in form attached
hereto as Exhibit I, together with any Note or Notes subject to such assignment;
and (z) the assignor Bank or Eligible Assignee has paid to the Agent a
processing fee in the amount of $3,500 (other than in the case of an assignment
to an Affiliate of the assigning Bank) and (iii) each such assignment to an
Eligible Assignee (other than any Bank) shall be in an aggregate principal
amount of $5,000,000 or a whole multiple in excess thereof (other than in the
case of (A) an assignment of all of a Bank’s interests under this Agreement or
(B) an assignment to an Affiliate of the assigning Bank), and provided, further,
that such an assignment may not be made to any Co-Borrower or an Affiliate
thereof.
(e)
    From and after the date that a Bank gives such notice to the Co-Borrowers,
(i) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to an
Assignment and Assumption agreement, shall have the rights and obligations of a
Bank under the Loan Documents, and (ii) the assignor Bank shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Loan Documents.
(f)
    The Co-Borrowers shall execute and deliver new Notes evidencing such
assignee’s assigned Loans and the Commitment, and, if the assignor Bank has
retained a portion of its Loans and the Commitment, replacement Notes in the
principal amount of the Loans and





--------------------------------------------------------------------------------





the Commitment retained by the assignor Bank (such Notes to be in exchange for,
but not in payment of, the Notes held by the Bank). Upon receipt by the
applicable Banks of the new Notes, the applicable Banks shall promptly deliver
the original Notes to the Co-Borrowers. This Agreement shall be amended to the
extent, but only to the extent, necessary to reflect the addition of the
assignee and the resulting adjustment of the Commitment arising therefrom. The
Commitment allocated to each assignee shall reduce such Commitment of the
assigning Bank pro tanto.
(g)
    Each Bank may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Co-Borrowers (each, a “Participant”) participating
interests in any Loans and the Commitment of such Bank and the other interests
of such Bank (the “Originating Bank”) hereunder and under the other Loan
Documents; provided, however, that the Co-Borrowers shall continue to deal
solely and directly with the Originating Bank in connection with the Originating
Bank’s rights and obligations under this Agreement and the other Loan Documents.
Any agreement or instrument pursuant to which a Originating Bank sells such a
participation shall provide that such Originating Bank shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Originating Bank will not, without the consent
of the Participant, agree to any amendment, modification or waiver described in
Section 10.01(a), (b), (c), (d), (e) or (f) that affects such Participant. Each
Co-Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.02 and 4.03 (subject to the requirements and limitations
therein) to the same extent as if it were a Bank and had acquired its interest
by assignment pursuant to paragraph (a) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.16 as if it
were an assignee under paragraph (a) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.01 or 4.02, with
respect to any participation, than its Originating Bank would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from a change in Requirements of Law that occurs after the Participant
acquired the applicable participation. Each Bank that sells a participation
agrees, at the Co-Borrowers’ request, to use reasonable efforts to cooperate
with the Co-Borrowers to effectuate the provisions of Section 10.16 with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Bank; provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Bank. Each Originating Bank shall, acting solely for this purpose as an agent of
the Co-Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury





--------------------------------------------------------------------------------





Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(h)
    Each Bank agrees to take normal and reasonable precautions and exercise due
care to maintain the confidentiality of all information identified as
“confidential” or “secret” by the Co-Borrowers and provided to it by the
Co-Borrowers under this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents; except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Bank or any of its representatives,
(ii) was or becomes available on a non-confidential basis from a source other
than the Co-Borrowers, provided that such source is not bound by a
confidentiality agreement with the Co-Borrowers known to such Bank, or (iii) any
information internally developed by a Bank or its employees without the use of
confidential or secret information furnished by any of the Co-Borrowers;
provided, however, that each Bank may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
such Bank is subject or in connection with an examination of such Bank by any
such authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which such Bank or its Affiliates may be party; (E)
to the extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (F) to such Bank’s independent
auditors and other professional advisors who are under a duty to maintain the
confidentiality of such information; (G) to any Affiliate of such Bank and to
the Bank’s and such Affiliates’ respective officers, directors, employees,
agents, consultants and counsel, for whom such Bank shall be responsible, or to
any participant or assignee, actual or potential, any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Co-Borrowers, their Subsidiaries and the
Obligations; provided, however, that such Affiliate, participant or assignee
agrees to keep such information confidential to the same extent required of such
Bank hereunder, (H) to any credit insurer or reinsurer and (I) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Co-Borrowers are party or are deemed party with
such Bank.
(i)
    Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.





--------------------------------------------------------------------------------





10.09
    Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists, the Agent, the Issuing Bank and the Banks
are authorized at any time and from time to time, without prior notice to the
Loan Parties, any such notice being waived by the Loan Parties to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Agent, the Issuing Bank and the Banks to
or for the credit or the account of the Loan Parties against any and all
Obligations, now or hereafter existing, irrespective of whether or not the
Agent, the Issuing Bank or the Banks shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured. The Agent, the Issuing Bank and the Banks agree promptly to notify
the Co-Borrowers after any such set-off and application made by the Agent, the
Issuing Bank or the Banks; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.
10.10
    Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.
10.11
    Automatic Debit. With respect to any commitment, fee, arrangement fee,
letter of credit fee or other fee, or any other cost or expense (including
Attorney Costs) due and payable to the Agent (other than any such fee or other
cost or expense which the Co-Borrowers have disputed in a writing delivered to
the Agent prior to such debit), the Issuing Banks, or the Banks under the Loan
Documents, the Co-Borrowers hereby irrevocably authorize the Agent to debit any
deposit account of Co-Borrowers with the Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense. If there are insufficient funds in such deposit
accounts to cover the amount of the fee or the cost or expense then due, such
debits will be reversed (in whole or in part, in Agent’s sole discretion) and
such amount not debited shall be deemed to be unpaid. No such debit under this
Section shall be deemed a set-off.
10.12
    Bank Blocked Account Charges and Procedures. Agent is hereby authorized to
charge any deposit account of the Co-Borrowers or any of them maintained at
Agent for any fee, cost or expense (including Attorney Costs) due and payable to
the Banks under the Loan Documents. If the available balances in such deposit
accounts are not sufficient to compensate the Banks for any such charges or fees
due the Banks, the Co-Borrowers agree to pay on demand the amount due the Banks.
Each of the Co-Borrowers agrees that it will not permit the Bank Blocked
Accounts to become subject to any other pledge, assignment, Lien, charge or
encumbrance of any kind, nature or description, other than the Banks’ security
interest or any Lien the bank where such Bank Blocked Accounts are held may
have.
10.13
    Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or





--------------------------------------------------------------------------------





enforceability of the remaining provisions of this Agreement or any instrument
or agreement required hereunder.
10.14
    No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Loan Parties and the Banks and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
10.15
    Acknowledgments. Parent and the Co-Borrowers hereby acknowledge that:
(a)
    they have been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)
    the Agent, the Issuing Bank and the Banks have no fiduciary relationship
with or duty to any Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agent, the Issuing Bank and the Banks on the one hand and the Loan Parties on
the other hand, in connection herewith or therewith is solely that of debtors
and creditor; and
(c)
    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agent, the Issuing Bank, the Banks and the Loan Parties.
10.16
    Replacement of Banks. If any Bank requests compensation under Section 4.02,
or if any Co-Borrower is required to pay any additional amount to any Bank or
any Governmental Authority for the account of any Bank pursuant to Section 4.01,
or in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.01, the consent of the Majority Banks, Working Capital Majority Banks
or Revolving Majority Banks, as applicable, shall have been obtained but the
consent of one or more of such other Banks whose consent is required shall not
have been obtained, or with respect to any Bank during such time as such Bank is
a Defaulting Bank, then the Co-Borrowers may, at their sole expense and effort,
upon notice to such Bank and the Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.08), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:
(h)
    Such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other





--------------------------------------------------------------------------------





amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.03) from the assignee (to the extent of such
outstanding principal and accrued interest and fees);
(i)
    in the case of any such assignment resulting from a claim for compensation
under Section 4.02 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(j)
    such assignment does not conflict with applicable Laws.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling a Co-Borrower to require such assignment and delegation cease to
apply.
10.17
    GOVERNING LAW AND JURISDICTION.
(a)
    THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE BANKS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
(b)
    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK; OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF PARENT, THE CO-BORROWERS AND THE BANKS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. PARENT, THE CO-BORROWERS AND THE BANKS EACH
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. PARENT AND THE CO-BORROWERS
EACH HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON PARENT OR THE
CO-BORROWERS AND IRREVOCABLY APPOINT CORPORATION SERVICE COMPANY, 80 STATE
STREET, ALBANY, NY 12207-2543, ALBANY COUNTY, AS REGISTERED AGENT FOR THE
PURPOSE OF ACCEPTING SERVICE OF PROCESS WITHIN THE STATE OF NEW YORK AND AGREE
TO OBTAIN A LETTER FROM CT CORPORATION





--------------------------------------------------------------------------------





ACKNOWLEDGING SAME AND CONTAINING THE AGREEMENT OF CT CORPORATION TO PROVIDE THE
BANKS WITH THIRTY (30) DAYS ADVANCE NOTICE PRIOR TO ANY RESIGNATION OF CT
CORPORATION SYSTEM AS SUCH REGISTERED AGENT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
10.18
    WAIVER OF JURY TRIAL. THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF, THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
10.19
    ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO, AND
SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH
PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.
10.20
    Intercreditor Agreement. Each Bank hereby agrees that it shall take no
action to terminate its obligations under the Intercreditor Agreement and will
otherwise be bound by and take no actions contrary to the Intercreditor
Agreement.
10.21
    Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended, restated and superseded in its entirety by this
Agreement. The parties hereto acknowledge and agree that the liens and security
interests granted under the Security Documents (as defined in the Existing
Credit Agreement) are continuing and in full force and effect and, upon the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement, such





--------------------------------------------------------------------------------





liens and security interests secure and continue to secure the payment of the
Obligations, and that the Working Capital Notes outstanding under and as defined
in the Existing Credit Agreement are, upon the Closing Date, replaced by the
Working Capital Notes issued hereunder.
10.22
    USA Patriot Act Notice. Each Bank and the Agent (for itself and not on
behalf of any Bank) hereby notifies Parent and each Co-Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Bank or the Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act. Each Loan Party shall, and shall cause each of
its Subsidiaries to, provide, to the extent commercially reasonably, such
information and take such actions as are reasonably requested by each Bank and
the Agent to maintain compliance with the Patriot Act.
10.23
    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Loan Documents in respect of CEA Swap
Obligations, if any (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under any Loan Document, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
10.24
    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Bank that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
    the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Bank that is an EEA Financial Institution; and
(b)
    the effects of any Bail-in Action on any such liability, including, if
applicable:





--------------------------------------------------------------------------------





(i)

a reduction in full or in part or cancellation of any such liability;

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.










--------------------------------------------------------------------------------






EXHIBIT B
[Attached.]







--------------------------------------------------------------------------------






Annex C


APPROVED ACCOUNT DEBTORS
COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
Abnote USA Inc.
 
$100,000
2
 
AEP Energy, Inc.
BBB
$1,000,000
1
American Electric Power Company, Inc.
AEP Generating Company
BBB
$1,000,000
1
American Electric Power Company, Inc.
AEP Generation Resources Inc.
BBB
$1,000,000
1
American Electric Power Company, Inc.
Algonquin Gas Transmission
 
$1,000,000
2
 
Anadarko Energy Services, Corp.
 
$3,000,000
2
 
Athena Arsenal LLC
 
$300,000
2
 
Atmos Energy Marketing, LLC
 
$6,000,000
2
Atmos Energy Holdings, Inc.
Autonation USA Corp.
 
$2,000,000
2
 
Bentley University
 
$750,000
2
 
BG Americas & Global LLC
 
$2,000,000
2
 
BG LNG Services, LLC
 
$3,000,000
2
 
BMR-Blackfan Circle LLC
 
$250,000
2
 
BMR-Rogers Street,LLC
 
$300,000
2
 
BP Energy Co.
A-
$15,000,000
1
BP Corporation North America Inc.
Burger King Corp.
B+
$2,000,000
2
 
Calpine Energy Services, LP
B+
$5,000,000
2
Calpine Corporation
Capital District Energy Center Cogeneration Associates
 
$2,000,000
2
Maxim Power Corp (capped at 2MM for Capital District, Pawtucket and Pittsfield)
Cargill Incorporated
A
$9,000,000
1
 
CenterPoint Energy Services, Inc.
 
$2,000,000
2
 
Chesapeake Energy Marketing, Inc.
 
$3,000,000
2
 
Chevron Texaco Natural Gas, a division of Chevron (USA) Inc.
 
$2,000,000
2
 






--------------------------------------------------------------------------------





COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
CIMA Energy, Ltd.
 
$2,000,000
2
 
City of Haverhill
 
$1,000,000
2
 
City of San Antonio, TX
 
$10,000,000
2
 
Clearwater Enterprises, L.L.C.
 
$200,000
2
 
Colonial Energy, Inc.
 
$750,000
2
 
Colonial Energy, Inc.
 
$2,000,000
2
 
Columbia Gas of Ohio
 
$4,000,000
2
 
Columbia Gas Transmission
 
$1,000,000
2
 
Concord Energy LLC
 
$1,000,000
2
 
ConocoPhillips
A-
$6,000,000
1
 
Conopco Inc. dba Unilever North America
 
$5,000,000
2
 
Consolidated Edison Solutions
 
$2,000,000
2
 
Constellation Energy Services (fka Integrys Energy Services Inc. which was
previously known as WPS Energy Services, Inc.)
 
$4,000,000
2
 
CP Energy Marketing (U.S.) Inc.
BBB-
$1,000,000
1
Capital Power, L.P.
Crothall Laundry Services, Inc.
 
$250,000
2
 
DCP Midstream Marketing, LP (fka Duke Energy Field Services Marketing, LP)
 
$1,500,000
2
 
Devon Energy Production Company, LP
 
$3,000,000
2
 
Dillard's, Inc.
BBB-
$2,000,000
2
 
Direct Energy Business Marketing, LLC (fka Hess Corp.)
BBB+
$10,000,000
1
Centrica plc
Dominion Transmission
 
$1,000,000
2
 
Dynegy Inc.
B+
$2,000,000
2
 
EDF Trading North America, LLC
 
$10,000,000
2
 
East Ohio Gas Company dba Dominion East Ohio
 
$750,000
2
 
Eastern Nazerene College
 
$275,000
2
 
Egan Hub Storage, LLC
 
$1,000,000
2
 
Emera Energy Services
BBB+
$5,000,000
1
Emera Inc.






--------------------------------------------------------------------------------





COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
Emerson College
 
$175,000
2
 
Enable Energy Resources, LLC (fka Enogex)
BB+
$1,000,000
2
Enable Midstream Partners, LP
Enbridge Marketing (US) LP
 
$2,000,000
2
 
EnCana Marketing (USA) LP
 
$2,000,000
2
 
Energy Authority, Inc. (The)
 
$3,000,000
2
 
Enserco Energy, Inc.
 
$2,000,000
2
 
Enterprise Products Operating LLC
BBB+
$18,000,000
1
 
ERCOT
Aa3
$5,000,000
1
 
ETC Marketing Ltd.
 
$2,500,000
2
 
Exelon Generation Company LLC (fka Constellation Energy Commodities Group, fka
Constellation Energy Services, fka Integrys Energy Services, Inc. and previously
known as WPS Energy Services, Inc.)
BBB
$25,000,000
1
 
Exelon Generation Company, LLC
BBB
$2,000,000
1
 
Fitchburg Gas and Electric Light Company
BBB+
$3,000,000
1
 
Florida Public Utilities
 
$100,000
2
 
Gazprom Marketing & Trading USA, Inc.
 
$5,000,000
2
Gazprom Marketing & Trading, Ltd.
General Services Administration
US Gov
$10,000,000
1
 
Gildan Garments, Inc.
 
$500,000
2
 
Hadley Inc.
 
$200,000
2
 
Hampden-Wilbraham Regional School
 
$250,000
2
 
High Point Treatment Center, Inc.
 
$100,000
2
 
Hopewell Cogeneration LP
 
$2,000,000
2
 
Hospital for Special Care
 
$200,000
2
 
Houston Pipeline Co.
 
$3,000,000
2
 
Interstate Gas Supply, Inc.
 
$3,000,000
2
 
J. Aron & Co.
 
$3,000,000
2
 
Kinder Morgan Tejas Pipeline, LLC
 
$4,000,000
2
 






--------------------------------------------------------------------------------





COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
Kinder Morgan Texas Pipeline, LLC
 
$4,000,000
2
 
Koch Energy Services, LLC
 
$5,000,000
2
 
Lesley University
 
$225,000
2
 
Long Island Lighting Company dba Pwr Supply LI
 
$5,000,000
2
 
Macquarie Energy, LLC (fka Macquarie Cook Energy, LLC and Cook Inlet Energy
Services)
 
$3,000,000
2
 
Marathon Petroleum Corp
BBB
$10,000,000
1
 
Mercuria Energy Gas Trading LLC
 
$1,000,000
2
Mercuria Energy Group Limited
Mercuria Energy Gas Trading LLC
 
$1,000,000
2
Mercuria Group Limited
Merrill Lynch Commodities, Inc.
BBB+
$3,000,000
1
Bank of America Corporation
Mieco, Inc.
 
$1,500,000
2
 
Morgan Stanley Capital Group, Inc.
 
$3,000,000
2
 
Moss Bluff Hub, LLC
 
$1,000,000
2
 
Murphy Gas Gathering
 
$3,000,000
2
 
National Fuel Gas Supply Corp.
 
$250,000
2
 
NB Development Group, LLC
 
$100,000
2
 
New York State Power Authority
 
$7,000,000
1
 
NextEra Energy Power Marketing, Inc. (fka FPL Energy Power Marketing, Inc.)
A-
$4,000,000
1
NextEra Energy Capital Holdings Inc.
Nicor Gas Company
 
$5,000,000
2
 
Niska Gas Storage
 
$2,000,000
2
 
NJR Energy Services Company
 
$1,000,000
2
New Jersey Resources Corporation
Northern Indiana Public Service Company
BBB+
$13,000,000
1
 
Nyacol Nano Technologies, Inc.
 
$250,000
2
 
Occidental Energy Marketing, Inc.
 
$6,000,000
2
 
Pacific Gas & Electric Company
BBB
$10,000,000
1
 






--------------------------------------------------------------------------------





COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
Pacific Summit Energy, LLC
A-
$10,000,000
1
Sumitomo Corporation of Americas
Pawtucket Power Associates Limited Partnership
 
$2,000,000
2
Maxim Power Corp (capped at 2MM for Capital District, Pawtucket and Pittsfield)
Perkinelmer Health Sciences, Inc.
 
$100,000
2
 
Philadelphia Gas Works
 
$3,000,000
2
 
Pittsfield Generating Company LP
 
$2,000,000
2
Maxim Power Corp (capped at 2MM for Capital District, Pawtucket and Pittsfield)
Plains Marketing, LP
 
$5,000,000
2
 
Pontchartrain Natural Gas System
 
$2,000,000
2
Enterprise Products Operating, LLC
PSEG Power New York, Inc.
 
$2,000,000
2
 
Range Resources Corp.
BB+
$3,000,000
2
 
Repsol Energy North America Corporation
BBB-
$5,000,000
1
Repsol S.A. (fka Repsol YPF S.A)
SCL Health – Front Range, Inc. (fka Exempla Healthcare)
 
$2,500,000
2
 
Sequent Energy Management, L.P. and Sequent Energy Canada Corp.
BBB+
$5,000,000
1
AGL Resources, Inc.
Shell Energy North America (Canada) Inc.
 
$7,000,000
1
 
Shell Energy North America (US) LP
A
$7,000,000
1
 
SM Energy Company (fka St. Mary Land & Exploration Co.)
BB-
$2,000,000
2
 
Southern Connecticut Gas
+
$3,000,000
1
 
SouthWest Gas Corp.
BBB+
$6,500,000
1
 
Southwestern Energy Company
BB+
$2,000,000
1
 






--------------------------------------------------------------------------------





COUNTERPARTY
S&P Rating
EXISTING LIMIT
Tier
Qualify for Tier 1 based on Parent Guaranty from:
Sprague Operating Resources LLC (fka Sprague Energy Corp.)
 
$3,700,000
2
 
Statoil Natural Gas LLC
 
$2,000,000
2
 
Tauber Oil Company
 
$2,000,000
2
 
TC Ravenswood, LC
A-
$10,000,000
1
TransCanada Corporation
Tenaska Marketing Canada
 
$1,000,000
2
Tenaska Energy, Inc. & Tenaska Energy Holdings, LLC
Tenaska Marketing Ventures
 
$2,000,000
2
 
Texla Energy Management, Inc.
 
$1,000,000
2
 
Texon, LP
 
$5,000,000
2
 
The Bethany Health Care Center
 
$200,000
2
 
The Haartz Corporation
 
$750,000
2
 
The Regents of the University of Colorado
 
$500,000
2
 
Total Gas & Power North America, Inc.
 
$6,000,000
2
 
Town of Andover
 
$425,000
2
 
Town of Medfield, MA
 
$100,000
2
 
Town of West Springfield
 
$250,000
2
 
Twin Eagle Resource Management, LLC
 
$2,000,000
 
 
United Energy Trading, LLC
 
$2,000,000
2
United Energy Corporation
UGI Energy Services Inc.
 
$4,000,000
2
 
Vitol inc.
 
$10,000,000
2
Vitol Holdings B.B.
Washington 10 Storage Facility
 
$250,000
2
 
Waters Technologies Corporation
 
$250,000
2
 
West Haven Housing Authority
 
$225,000
2
 
WGL Midstream, Inc.
 
$1,000,000
2
 
Woods Hole Oceanographic Institution
 
$250,000
2
 
Wild Goose Storage, LLC
 
$2,000,000
2
 
Williams Power company, Inc.
 
$3,000,000
2
 










--------------------------------------------------------------------------------






EXHIBIT C
[Attached.]





--------------------------------------------------------------------------------






ANNEX D-1




PROVIDER ACQUISITION DOCUMENTS


1.
Provider MIPA.

2.
Amendment No. 1 to Membership Interest Purchase Agreement dated July 26, 2016,
among HoldCo, Parent, Provider Power, LLC (“Provider”), Kevin B. Dean, and Emile
L. Clavet.

3.
Assignment of Provider Interests and Assets Agreement dated August 1, 2016,
among HoldCo, Provider, Emile L. Clavet, and Kevin B. Dean.

4.
Escrow Agreement dated August 1, 2016, among HoldCo, Provider, and Compass Bank.

5.
Non-Competition, Non-Solicitation and Confidentiality Agreement dated August 1,
2016, between HoldCo and Kevin B. Dean.

6.
Non-Competition, Non-Solicitation and Confidentiality Agreement dated August 1,
2016, between HoldCo and Emile L. Clavet.

7.
Lease Agreement dated August 1, 2016, among Emerald Holdings, LLC and the
Provider Companies.







    

--------------------------------------------------------------------------------






EXHIBIT D
[Attached.]


    

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NET POSITION REPORT
[Date]

Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimile: 972 387 5014
Email: corey.hingson@sgcib.com
Re:
Net Positions

In my capacity as Responsible Officer, authorized to act on behalf of each of
Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC (“SEG”), CenStar Energy Corp
(“CenStar”), Censtar Operating Company, LLC (“Censtar Opco”), Oasis Power, LLC
(“Oasis”), Oasis Power Holdings, LLC (“Oasis Holdings”), Electricity Maine, LLC
(“Maine”), Electricity N.H., LLC (“NH”), and Provider Power Mass, LLC (“Mass”),
I hereby certify to you that as of the date written above,
 
 
 
Electricity Megawatt
 
Hours
Long Position
_______________
Short Position
(______________)
Net Position
_______________



 
 
 
Natural gas
 
MMBtus
Long Position
_______________
Short Position
(______________)
Net Position
_______________



To the best of my knowledge, (a) the aggregate Net Position for the Co-Borrowers
and their Subsidiaries has at no time exceeded the applicable limitation set
forth in Section 7.17 of that certain Amended and Restated Credit Agreement,
dated as of July 8, 2015 by and among Spark, SEG, CenStar, Censtar Opco, Oasis,
Oasis Holdings, Maine, NH, Mass and related entities, Société Générale, and the
other financial institutions which may become parties thereto (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (b) the Net Position for each Product has at
no time exceeded the





--------------------------------------------------------------------------------





applicable limitations set forth in the Risk Management and Credit Policy. Terms
not defined herein have the meanings assigned to them in the Credit Agreement.
Very truly yours,


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer











--------------------------------------------------------------------------------






EXHIBIT E
[Attached.]







--------------------------------------------------------------------------------






COLLATERAL POSITION REPORT
COLLATERAL POSITION REPORT AS OF: _______________
To:
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com

I hereby certify that as of the date written above, the amounts indicated below
were, to the best of my knowledge, true and accurate as of the date of
preparation, and have not and are not being used in determining availability for
any other advance or Letter of Credit Issuance.
I.    COLLATERAL
 
HoldCo
Spark
SEG
CenStar
Oasis
Provider
Gross Collateral
Advance
Rate
Net
Collateral
 
 
 
 
 
 
 
 
 
 
A. Cash Collateral & other liquid investments (not being used in determining
availability for any other advance or Letter of Credit Issuance)
0
0
0
0
0
0
0
100%
0
B. Equity in Approved Brokerage Accounts
0
0
0
0
0
0
0
90%
0
C. Tier I Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
90%
0






--------------------------------------------------------------------------------





D. Tier II Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
85%
0
E. Tier I Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
85%
0
F. Tier II Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
80%
0
G. Hedged/Pre-sold Inventory
0
0
0
0
0
0
0
85%
0
H. Eligible Inventory
0
0
0
0
0
0
0
80%
0
I. Net Eligible Exchange Receivables
0
0
0
0
0
0
0
80%
0
J. Letters of Credit for Products Not Yet Delivered
0
0
0
0
0
0
0
80%
0
K-1. In-The-Money positions with tenors up to 12 months
0
0
0
0
0
0
0
70%
0
K-2. In-The-Money positions with tenors greater than 12 months and up to 12
months
0
0
0
0
0
0
0
50%
0
Less any of the following:
 
 
 
 
 
 
 
 
 
L. The amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as explained in Clause (c)(xiii) of Borrowing Base
Advance Cap
0
0
0
0
0
0
0
100%
0
M. 115% of the amount of any mark to market exposure to the Swap Banks under
Swap Contracts as reported by the Swap Banks, reduced by Cash Collateral held by
a Swap Bank
0
0
0
0
0
0
0
115%
0






--------------------------------------------------------------------------------





N. 115% of the amount of any mark to market exposure to the Swap Banks under
Physical Trade Contracts as reported by the Swap Banks, until nomination for
delivery is made and then 115% of the notional amount of exposure to the Swap
Banks, in each case, reduced by Cash Collateral held by a Swap Bank
0
0
0
0
0
0
0
115%
0
O. Reserves
0
0
0
0
0
0
0
100%
0
P. Sales Taxes
0
0
0
0
0
0
0
100%
0
Q. TOTAL COLLATERAL
0
0
0
0
0
0
0
 
0

II.    ELECTED WORKING CAPITAL LINE CAP    $___________
III.    BANK OUTSTANDING (Net of Letters of Credit):
TOTAL REDUCTIONS IN COLLATERAL        $0
Working Capital Loans
 
LC’s
Spark =
 
 
Spark =
 
SEG =
 
 
SEG =
 
HoldCo =
 
 
HoldCo =
 
CenStar =
 
 
CenStar =
 
Oasis =
 
 
Oasis =
 
Provider =
 
 
Provider =
 

IV.    EXCESS/(DEFICIT) COLLATERAL:
Actual =    $0
V.    Enclosed are all the necessary reports with details for the above
including the following:





--------------------------------------------------------------------------------





1.
Schedule of qualified customers that shows the aging of such accounts.

2.
Schedule of netted qualified exchange balances.

3.
Schedule of qualified inventory.

4.
Brokerage statements.

5.
Detailed information related to forward in-the-money positions by counterparty.

6.
Reporting by Swap Banks.

7.
Bank statements.

8.
Schedule of all contras applied against any of the above.

9.
Mark-to-market profit and loss statement (if applicable).

SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer









--------------------------------------------------------------------------------






EXHIBIT F
[Attached.]





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
[Date]
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com
Re:
Amended and Restated Credit Agreement, dated as of July 8, 2015 (as amended or
supplemented from time to time, the “Agreement”), by and among Spark Energy,
Inc. (“Parent”), Spark HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”),
Spark Energy Gas, LLC (“SEG”), CenStar Energy Corp (“CenStar”), Censtar
Operating Company, LLC (“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power
Holdings, LLC (“Oasis Holdings”), Electricity Maine, LLC (“Maine”), Electricity
N.H., LLC (“NH”), Provider Power Mass, LLC (“Mass”), Société Générale, and the
other financial institutions which may become a party thereto (collectively, the
“Banks”).

Ladies and Gentlemen:
The undersigned Responsible Officer (as that term is defined in the Agreement)
certifies to the Banks that Parent, HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, and Mass are in compliance with the Agreement
and in particular certifies the following as of ________________________:
 
Actual Level
Required Level
(i) Net Working Capital
$ ___________;
$ ___________;
(ii) Adjusted Tangible Net Worth
$ ___________;
$ ___________;
(iii) Fixed Charge Coverage Ratio
_____ to _____;
_____ to _____;
(iv) Total Leverage Ratio
_____ to _____;
_____ to _____;
 
 
 



Further, the undersigned hereby certify that they have no knowledge of any
Defaults under the Agreement which exists as of the date of this letter.





--------------------------------------------------------------------------------





Very truly yours,


SPARK ENERGY, INC.
a Delaware corporation




By:    
Name:    
Title: Responsible Officer











--------------------------------------------------------------------------------






EXHIBIT G
[Attached.]





--------------------------------------------------------------------------------






SCHEDULE 6.15
SUBSIDIARIES AND EQUITY INVESTMENTS
1.

Spark Energy, Inc.:

(a)

Spark HoldCo, LLC (6,470,128 Membership Units; Sole Managing Member)

2.

Spark HoldCo, LLC:

(a)

Spark Energy Gas, LLC (100% Membership Interest)

(b)

Spark Energy, LLC (100% Membership Interest)

(c)

CenStar Energy Corp (100% common stock)

(d)

Censtar Operating Company, LLC (100% Membership Interest)

(e)

Oasis Power Holdings, LLC (100% Membership Interest)

(f)

Oasis Power, LLC (100% Membership Interest)

(g)

Electricity Maine, LLC (100% Membership Interest)

(h)

Electricity N.H., LLC (100% Membership Interest)

(i)

Provider Power Mass, LLC (100% Membership Interest)

3.

Spark Energy Gas, LLC: NONE

4.

Spark Energy, LLC: NONE

5.

CenStar Energy Corp: NONE

6.

Censtar Operating Company, LLC: NONE






--------------------------------------------------------------------------------





7.

Oasis Power Holdings, LLC:

(a)

Oasis Power, LLC (100% Membership Interest)

8.

Electricity Maine, LLC: NONE

9.

Electricity N.H., LLC: NONE

10.

Provider Power Mass, LLC: NONE










--------------------------------------------------------------------------------






EXHIBIT H
[Attached.]





--------------------------------------------------------------------------------






SCHEDULE 6.21
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND HEDGING ACCOUNTS
A.
Deposit Accounts and Securities Accounts



Spark Energy Gas, LLC


BBVA Compass Bank Account Nos.:         87113329
29200734
29200815 (Lockbox)


Wells Fargo Account Nos.:                4174907669 (Lockbox)
4945021152


Spark Energy, LLC


BBVA Compass Bank Account Nos.:         87113124
12217196
23158868
29200793 (Lockbox)


Spark HoldCo, LLC


BBVA Compass Bank Account No.:             6723506466


Spark Energy, Inc.


BBVA Compass Bank Account No.:             6723499931


CenStar Energy Corp


BBVA Compass Bank Account Nos.:            6731075660
6730832557
Investors Bank Account Nos.:                4349901903
4349901820
Signature Bank Account Nos.:            1500990941
1501248297


Censtar Operating Company, LLC


BBVA Compass Bank Account No.:            6731153645







--------------------------------------------------------------------------------





Oasis Power, LLC


BBVA Compass Bank Account Nos.:            2535817084
2516188653
2521127158


Electricity Maine, LLC


Androscoggin Bank Account Nos.:            45366815
45366874
BBVA Compass Bank Account Nos.:            6740340709
6740341985


Electricity N.H., LLC


Androscoggin Bank Account Nos.:            45366903
45366938


Provider Power Mass, LLC


Androscoggin Bank Account Nos.:            45546090
45400083


B.
Hedging Accounts



Spark Energy Gas, LLC


Newedge Account Nos.:                F TX600 GGG15310
F TX600 03915310


Spark Energy, LLC


Newedge Account No.:                F RV028 11115311
    


        















--------------------------------------------------------------------------------






EXHIBIT I
[Attached.]





--------------------------------------------------------------------------------






ANNEX D-2


MAJOR ACQUISITION DOCUMENTS


1.
Major MIPA.

2.
Earnout Agreement dated March 18, 2016 but made effective April 1, 2018, among
National Gas & Electric, LLC, the Major Companies, certain managers of the Major
Companies, and Saul Horowitz.

3.
Executive Earnout Agreement dated April 1, 2016, among National Gas & Electric,
LLC, the Major Companies, certain managers of the Major Companies, and Saul
Horowitz.

4.
Earnout Agreement Guaranty dated on or prior to the Major Closing Date, among
the Major Companies and Saul Horowitz.

5.
Omnibus Assignment and Assumption Agreement dated on or prior to the Major
Closing Date, among National Gas & Electric, LLC, HoldCo, and Saul Horowitz.

6.
Escrow Agreement and Assumption Agreement dated on or prior to the Major Closing
Date, among Compass Bank, National Gas & Electric, LLC, and Saul Horowitz.

7.
Escrow Disbursement Agreement dated on or prior to the Major Closing Date, among
Compass Bank, National Gas & Electric, LLC, and Saul Horowitz.








--------------------------------------------------------------------------------






EXHIBIT J
[Attached.]





--------------------------------------------------------------------------------






EXHIBIT D




FORM OF
COLLATERAL POSITION REPORT
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com
Re:
Amended and Restated Credit Agreement, dated as of July 8, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”), and
Provider Power Mass, LLC (“Mass”), Société Générale, and the other financial
institutions which may become a party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned Responsible Officer (as that term is defined in the Agreement),
who is authorized to act on behalf of HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, and Mass delivers the attached report to the
Banks and certifies to the Banks that it is in compliance with the Agreement.
Further, the undersigned hereby certifies that the undersigned has no knowledge
of any Defaults or Events of Default under the Agreement which exist as of the
date of this letter.
The undersigned also certifies that the amounts set forth on the attached report
constitute all Collateral which has been or is being used in determining
availability for a Letter of Credit or advance under the Working Capital Line as
of the preceding date. This certificate and attached report are submitted
pursuant to Subsection 7.02(b) of the Agreement.
Very truly yours,







--------------------------------------------------------------------------------





SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer





--------------------------------------------------------------------------------





COLLATERAL POSITION REPORT
COLLATERAL POSITION REPORT AS OF: _______________
To:
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com



I hereby certify that as of the date written above, the amounts indicated below
were, to the best of my knowledge, true and accurate as of the date of
preparation, and have not and are not being used in determining availability for
any other advance or Letter of Credit Issuance.


I.    COLLATERAL
 
HoldCo
Spark
SEG
CenStar
Oasis
Provider
Gross Collateral
Advance
Rate
Net
Collateral
 
 
 
 
 
 
 
 
 
 
A. Cash Collateral & other liquid investments (not being used in determining
availability for any other advance or Letter of Credit Issuance)
0
0
0
0
0
0
0
100%
0
B. Equity in Approved Brokerage Accounts
0
0
0
0
0
0
0
90%
0
C. Tier I Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
90%
0






--------------------------------------------------------------------------------





D. Tier II Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
85%
0
E. Tier I Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
85%
0
F. Tier II Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
80%
0
G. Hedged/Pre-sold Inventory
0
0
0
0
0
0
0
85%
0
H. Eligible Inventory
0
0
0
0
0
0
0
80%
0
I. Net Eligible Exchange Receivables
0
0
0
0
0
0
0
80%
0
J. Letters of Credit for Products Not Yet Delivered
0
0
0
0
0
0
0
80%
0
K-1. In-The-Money positions with tenors up to 12 months
0
0
0
0
0
0
0
70%
0
K-2. In-The-Money positions with tenors greater than 12 months and up to 12
months
0
0
0
0
0
0
0
50%
0
Less any of the following:
 
 
 
 
 
 
 
 
 
L. The amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as explained in Clause (c)(xiii) of Borrowing Base
Advance Cap
0
0
0
0
0
0
0
100%
0
M. 115% of the amount of any mark to market exposure to the Swap Banks under
Swap Contracts as reported by the Swap Banks, reduced by Cash Collateral held by
a Swap Bank
0
0
0
0
0
0
0
115%
0






--------------------------------------------------------------------------------





N. 115% of the amount of any mark to market exposure to the Swap Banks under
Physical Trade Contracts as reported by the Swap Banks, until nomination for
delivery is made and then 115% of the notional amount of exposure to the Swap
Banks, in each case, reduced by Cash Collateral held by a Swap Bank
0
0
0
0
0
0
0
115%
0
O. Reserves
0
0
0
0
0
0
0
100%
0
P. Sales Taxes
0
0
0
0
0
0
0
100%
0
Q. TOTAL COLLATERAL
0
0
0
0
0
0
0
 
0



II.    ELECTED WORKING CAPITAL LINE CAP    $___________


III.    BANK OUTSTANDING (Net of Letters of Credit):
TOTAL REDUCTIONS IN COLLATERAL        $0
Working Capital Loans
 
LC’s
Spark =
 
 
Spark =
 
SEG =
 
 
SEG =
 
HoldCo =
 
 
HoldCo =
 
CenStar =
 
 
CenStar =
 
Oasis =
 
 
Oasis =
 
Provider =
 
 
Provider =
 



IV.    EXCESS/(DEFICIT) COLLATERAL:
Actual =    $0


V.    Enclosed are all the necessary reports with details for the above
including the following:





--------------------------------------------------------------------------------





1.
Schedule of qualified customers that shows the aging of such accounts.

2.
Schedule of netted qualified exchange balances.

3.
Schedule of qualified inventory.

4.
Brokerage statements.

5.
Detailed information related to forward in-the-money positions by counterparty.

6.
Reporting by Swap Banks.

7.
Bank statements.

8.
Schedule of all contras applied against any of the above.

9.
Mark-to-market profit and loss statement (if applicable).



VI.    MAJOR COMPANIES AND PROVIDER COMPANIES PAYMENT REPORTING
1.    Amount of cash dividends and cash distributions received by HoldCo or any
other Loan Party from the Major Companies since the Fourth Amendment Effective
Date: $______________________
2.    Aggregate amount of Major MIPA Payments made as of the date hereof (which,
for purposes of this report, shall include Major MIPA Payments made by the Major
Companies and the Loan Parties): $______________________
3.    Aggregate amount of Provider MIPA Payments made as of the date hereof:
$______________________


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer









--------------------------------------------------------------------------------






EXHIBIT K
[Attached.]





--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
POR AGREEMENTS
1.
Electric Billing Services Agreement dated October 15, 2010, by and between
Baltimore Gas and Electric Company and Spark Energy, LLC.

2.
Billing Services Agreement dated October 18, 2010, by and between Baltimore Gas
and Electric Company and Spark Energy Gas, LLC.

3.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of July 31, 2009 between The Brooklyn Union Gas Company d/b/a National
Grid, and Spark Energy Gas, LLC.

4.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of July 31, 2009 between KeySpan Gas East Corporation d/b/a National
Grid, and Spark Energy Gas, LLC.

5.
Agreement for Billing Services and for the Purchase of Electric Accounts
Receivable dated July 24, 2007, by and between Niagara Mohawk Power Corporation
and Spark Energy, LLC, as amended by Amendment No. 1 To The Agreement for
Billing Services and for the Purchase of Electric Accounts Receivable (ESCO
Referral Program) effective as of July 24, 2007, by and between Niagara Mohawk
Power Corporation and Spark Energy, LLC.

6.
Agreement for Billing Services and for the Purchase of Gas Accounts Receivable
dated July 11, 2007, by and between Niagara Mohawk Power Corporation and Spark
Energy Gas, LLC.

7.
Supplier Aggregation Service Agreement dated May 1, 2010, by and between
Northern Indiana Public Service Company and Spark Energy Gas, LLC.

8.
Consolidated Utility Billing Service and Assignment Agreement dated January 25,
2006, by and between Consolidated Edison Company of New York, Inc. and Spark
Energy, LLC.

9.
Consolidated Utility Billing Service and Assignment Agreement dated May 22,
2008, by and between Consolidated Edison Company of New York, Inc. and Spark
Energy Gas, LLC.

10.
Accounts Receivable Purchase Agreement dated October 14, 2011, by and between
Columbia Gas of Ohio, Inc. and Spark Energy Gas, LLC.

11.
Commonwealth Edison Rider PORCB Election dated January 25, 2011, by Spark
Energy, LLC.

12.
Public Service Electric and Gas Company Third Party Supplier Customer Account
Master Service Agreement, by Spark Energy, LLC.

13.
Public Service Electric and Gas Company Third Party Supplier Customer Account
Master Service Agreement, by Spark Energy Gas, LLC.






--------------------------------------------------------------------------------





14.
Coordination Agreement dated June 11, 2010, by and between PECO Energy and Spark
Energy, LLC, referencing PECO EGS Coordination Tariff, wherein POR is described
in Competitive Billing Specifications Rider.

15.
Coordination Agreement dated December 14, 2009, by and between PP&L, Inc. and
Spark Energy, LLC, referencing PPL EGS Coordination Tariff, wherein POR is
described in Section 12, Payment and Billing.

16.
Electric Supplier Service Agreement dated July 20, 2010, by and between The
United Illuminating Company and Spark Energy, LLC, wherein Section 7 references
billing and payment processing and the DPUC-approved Bills Rendered Payment
Mechanism.

17.
Electric Supplier Service Agreement dated July 20, 2010, by and between
Connecticut Light & Power Company and Spark Energy, LLC, wherein Section 7
references billing and payment processing and the DPUC-approved Bills Rendered
Payment Mechanism.

18.
Service Agreement dated November 25, 2008, by and between The East Ohio Gas
Company and Spark Energy Gas, LLC, wherein purchase of receivables is referenced
in Billing Agreement - Option 2.

19.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable dated September 16, 2014, by and between NSTAR
Electric Company and Spark Energy, LLC, wherein Article 7, Billing Services,
references the purchase of receivables in Section A, paragraph 7, Standard
Complete Billing Services.

20.
Billing Services, Purchase of Accounts Receivables and Assignment Agreement
dated as of March 17, 2010 by and between KeySpan Gas East Corporation d/b/a
National Grid and CenStar Energy Corp

21.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of January 12, 2010 by and between The Brooklyn Union Gas Company d/b/a
National Grid NY and CenStar Energy Corp

22.
Billing Services Agreement dated as of August 26, 2011 by and between New York
State Electric & Gas Corporation and CenStar Energy Corp

23.
Consolidated Billing and Assignment Agreement dated as of November 19, 2010 by
and between Orange and Rockland Utilities, Inc. and CenStar Energy Corp

24.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – Fitchburg Gas and Electric Light Company,
dated November 3, 2015, between Fitchburg Gas and Electric Light Company and
Provider Power Mass, LLC

25.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable –National Grid, dated May 7, 2014, between
Massachusetts Electric Company d/b/a National Grid, Nantucket Electric Company
d/b/a National Grid, and Provider Power Mass, LLC






--------------------------------------------------------------------------------





26.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable –NStar Electric Company, dated August 19, 2014,
between NStar Electric Company, and Provider Power Mass, LLC

27.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – Western Massachusetts Electric Company, dated
June 4, 2014, between Western Massachusetts Electric Company, a Massachusetts
corporation and Provider Power Mass, LLC








--------------------------------------------------------------------------------






EXHIBIT L
[Attached.]





--------------------------------------------------------------------------------






SCHEDULE 6.15
SUBSIDIARIES AND EQUITY INVESTMENTS
11.

Spark Energy, Inc.:

(a)

Spark HoldCo, LLC (6,470,128 Membership Units; Sole Managing Member)

12.

Spark HoldCo, LLC:

(a)

Spark Energy Gas, LLC (100% Membership Interest)

(b)

Spark Energy, LLC (100% Membership Interest)

(c)

CenStar Energy Corp (100% common stock)

(d)

Censtar Operating Company, LLC (100% Membership Interest)

(e)

Oasis Power Holdings, LLC (100% Membership Interest)

(f)

Oasis Power, LLC (100% Membership Interest)

(g)

Major Energy Services, LLC (100% Membership Interest)

(h)

Major Energy Electric Services, LLC (100% Membership Interest)

(i)

Respond Power, LLC (100% Membership Interest)

(j)

Electricity Maine, LLC (100% Membership Interest)

(k)

Electricity N.H., LLC (100% Membership Interest)

(l)

Provider Power Mass, LLC (100% Membership Interest)

13.

Spark Energy Gas, LLC: NONE

14.

Spark Energy, LLC: NONE






--------------------------------------------------------------------------------





15.

CenStar Energy Corp: NONE

16.

Censtar Operating Company, LLC: NONE

17.

Oasis Power Holdings, LLC.:

(a)

Oasis Power, LLC (100% Membership Interest)

18.

Major Energy Services, LLC: NONE

19.

Major Energy Electric Services, LLC: NONE

20.

Respond Power, LLC: NONE

21.

Electricity Maine, LLC: NONE

22.

Electricity N.H., LLC: NONE

23.

Provider Power Mass, LLC: NONE






EXHIBIT M
CERTIFICATE OF RESPONSIBLE OFFICER OF
PARENT
[Date]
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com
Re:
Amendment No. 4, dated as of August 1, 2016 (as amended or supplemented from
time to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”),
Spark HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power Holdings, LLC, a Texas limited liability company,
Oasis Power, LLC, a Texas limited liability company, Electricity Maine, LLC, a
Maine limited liability company (“Maine”), Electricity N.H., LLC, a Maine
limited liability company (“NH”), and Provider Power Mass, LLC, a Maine limited
liability company, Société Générale, and the other financial institutions which
may become a party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of each of Parent, HoldCo, Spark, SEG, CenStar, and Censtar
Opco certifies the following to the Banks on behalf of itself in accordance with
Section 2 of the Agreement:
1.    The representations and warranties contained in Article VI of the Credit
Agreement are true and correct on and as of the Effective Date, as though made
on and as of the Effective Date;
2.    No Default or Event of Default exists or would result from the Provider
Acquisition on the Effective Date;
3.    The conditions precedent in Section 3 of the Agreement have been met.
4.    Attached hereto as Exhibit A are true, correct and complete copies of the
Provider Acquisition Documents, and such other documents, governmental
certificates and agreements in connection with the Provider Acquisition, each as
in full force and effect on and as of the date hereof.



CO-BORROWERS:


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:     
Title: Responsible Officer




SPARK ENERGY, LLC,
a Texas limited liability company




By:    
Name:     
Title: Responsible Officer




SPARK ENERGY GAS, LLC,
a Texas limited liability company




By:    
Name:     
Title: Responsible Officer




CENSTAR ENERGY CORP,
a New York corporation




By:    
Name:    
Title:    




CENSTAR OPERATING COMPANY, LLC,
a Texas limited liability company




By:    
Name:    
Title:    












OASIS POWER HOLDINGS, LLC




By:    
Name: Gil Melman
Title: Vice President & General Counsel




OASIS POWER, LLC




By:    
Name: Gil Melman
Title: Vice President & General Counsel




ELECTRICITY MAINE, LLC




By:    
Name:
Title:




ELECTRICITY N.H., LLC




By:    
Name:
Title:




PROVIDER POWER MASS, LLC




By:    
Name:
Title:




PARENT:


SPARK ENERGY, INC.
a Delaware corporation




By:    
Name:     
Title: Responsible Officer



Exhibit A
[Attached.
[Intentionally Omitted]
]



EXHIBIT N
CERTIFICATE OF RESPONSIBLE OFFICER OF
PARENT
[Date]
Société Générale, as Administrative Agent
Two Lincoln Centre
5420 LBJ Freeway, Suite 1940
Dallas, TX 75240
Attention: Corey Hingson
Facsimilie: 972 387 5014
Email: corey.hingson@sgcib.com
Re:
Amendment No. 4, dated as of August 1, 2016 (as amended or supplemented from
time to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”),
Spark HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power Holdings, LLC, a Texas limited liability company,
Oasis Power, LLC, a Texas limited liability company, Electricity Maine, LLC, a
Maine limited liability company (“Maine”), Electricity N.H., LLC, a Maine
limited liability company (“NH”), and Provider Power Mass, LLC, a Maine limited
liability company, Société Générale, and the other financial institutions which
may become a party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of each of Parent, HoldCo, Spark, SEG, CenStar, and Censtar
Opco certifies the following to the Banks on behalf of itself in accordance with
Section 2 of the Agreement:
1.    The representations and warranties contained in Article VI of the Credit
Agreement are true and correct on and as of the date hereof, as though made on
and as of the date hereof;
2.    No Default or Event of Default exists or would result from the Major
Acquisition on the date hereof;
3.    The conditions precedent in Section 4 of the Agreement have been met.
4.    Attached hereto as Exhibit A are true, correct and complete copies of the
Major Acquisition Documents, and such other documents, governmental certificates
and agreements in connection with the Major Acquisition, each as in full force
and effect on and as of the date hereof.





CO-BORROWERS:


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:     
Title: Responsible Officer




SPARK ENERGY, LLC,
a Texas limited liability company




By:    
Name:     
Title: Responsible Officer




SPARK ENERGY GAS, LLC,
a Texas limited liability company




By:    
Name:     
Title: Responsible Officer




CENSTAR ENERGY CORP,
a New York corporation




By:    
Name:    
Title:    




CENSTAR OPERATING COMPANY, LLC,
a Texas limited liability company




By:    
Name:    
Title:    












OASIS POWER HOLDINGS, LLC




By:    
Name: Gil Melman
Title: Vice President & General Counsel




OASIS POWER, LLC




By:    
Name: Gil Melman
Title: Vice President & General Counsel




ELECTRICITY MAINE, LLC




By:    
Name:
Title:




ELECTRICITY N.H., LLC




By:    
Name:
Title:




PROVIDER POWER MASS, LLC




By:    
Name:
Title:




PARENT:


SPARK ENERGY, INC.
a Delaware corporation




By:    
Name:     
Title: Responsible Officer







--------------------------------------------------------------------------------






Exhibit A
[Attached.]
[Intentionally Omitted]



